
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


$250,000,000 TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

THE MACERICH PARTNERSHIP, L.P.,
MACERICH GALAHAD GP CORP.,
MACERICH GALAHAD LP,
MACERICH WRLP CORP.,
MACERICH WRLP LLC,
MACERICH TWC II CORP.,
and
MACERICH TWC II LLC,
as the Borrowers

THE MACERICH COMPANY
and
THE ENTITIES FROM TIME TO TIME PARTY HERETO
as Guarantors

DEUTSCHE BANK TRUST COMPANY AMERICAS,
JPMORGAN CHASE BANK,
and
THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO
as Lenders

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent and the Collateral Agent for the Lenders

DEUTSCHE BANK SECURITIES INC.
and
J.P. MORGAN SECURITIES INC.,
as the Co-Lead Arrangers

JPMORGAN CHASE BANK
and
DRESDNER BANK AG, NEW YORK and GRAND CAYMAN BRANCHES,
as the Co-Syndication Agents

ING CAPITAL LLC
and
FLEET NATIONAL BANK,
as the Co-Documentation Agents

Dated as of July 26, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
Page

--------------------------------------------------------------------------------

RECITALS 1 AGREEMENT 1 1. Credit Facility 1   1.1 Term Loan Amount 1   1.2
Funding of Term Loan 1   1.3 Repayment of Principal 1   1.4 Term Loan Extension
2   1.5 Interest 3   1.6 Joint Borrower Provisions 3 2. Interest Rate and
Yield-Related Provisions 4   2.1 Applicable Interest Rate 4   2.2 Payment of
Interest 5   2.3 Procedures for Interest Rate Election 5   2.4 Inability to
Determine Rate 6   2.5 Illegality 6   2.6 Funding 6   2.7 Requirements of Law;
Increased Costs 7   2.8 Obligation of Lenders to Mitigate; Replacement of
Lenders 7   2.9 Funding Indemnification 8   2.10 Taxes 8   2.11 [RESERVED] 10  
2.12 Post-Default Interest 10   2.13 Computations 10 3. Payments 10   3.1
Evidence of Indebtedness 10   3.2 Nature and Place of Payments 10   3.3
Prepayments 10   3.4 Amortization 14   3.5 Allocation of Payments Received 14 4.
Credit Support 15   4.1 Guaranties 15   4.2 Pledge Agreements 15 5. Conditions
Precedent 15   5.1 Conditions to Funding of Term Loan 15   5.2 Outside Closing
Date 17 6. Representations and Warranties 17   6.1 Financial Condition 17   6.2
No Material Adverse Effect 18   6.3 Compliance with Laws and Agreements 18   6.4
Organization, Powers; Authorization; Enforceability 18   6.5 No Conflict 19  
6.6 No Material Litigation 19   6.7 Taxes 19   6.8 Investment Company Act 20  
6.9 Subsidiary Entities 20   6.10 Federal Reserve Board Regulations 20   6.11
ERISA Compliance 20

ii

--------------------------------------------------------------------------------

  6.12 Assets and Liens 21   6.13 Securities Acts 21   6.14 Consents, Etc. 21  
6.15 Hazardous Materials 21   6.16 Regulated Entities 22   6.17 Copyrights,
Patents, Trademarks and Licenses, etc. 22   6.18 REIT Status 22   6.19 Insurance
22   6.20 Full Disclosure 22   6.21 Indebtedness 23   6.22 Real Property 23  
6.23 Brokers 23   6.24 No Default 23   6.25 Solvency 23 7. Affirmative Covenants
23   7.1 Financial Statements 23   7.2 Certificates; Reports; Other Information
25   7.3 Maintenance of Existence and Properties 25   7.4 Inspection of
Property; Books and Records; Discussions 25   7.5 Notices 26   7.6 Expenses 26  
7.7 Payment of Indemnified Taxes and Other Taxes and Charges 26   7.8 Insurance
27   7.9 Hazardous Materials 27   7.10 Compliance with Laws and Contractual
Obligations; Payment of The Taxes 27   7.11 Further Assurances 28   7.12 Single
Purpose Entities 28   7.13 REIT Status 28   7.14 Use of Proceeds 28   7.15
Subordination 28   7.16 Mandatory Prepayments under Interim Facility 30   7.17
Management of Projects 30 8. Negative Covenants 30   8.1 Liens 30   8.2
Indebtedness 30   8.3 Fundamental Change 30   8.4 Dispositions 30   8.5
Investments 31   8.6 Transactions with Partners and Affiliates 32   8.7 Margin
Regulations; Securities Laws 32   8.8 Organizational Documents 32   8.9 Fiscal
Year 33   8.10 Senior Management 33   8.11 Distributions 33   8.12 Financial
Covenants of Borrower Parties 33   8.13 Financial Covenants of Westcor Borrowers
34 9. Events of Default 35 10 The Agents 37   10.1 Appointment 37

iii

--------------------------------------------------------------------------------

  10.2 Delegation of Duties 37   10.3 Exculpatory Provisions 37   10.4 Reliance
by the Agents 37   10.5 Notice of Default 38   10.6 Non-Reliance on Agents and
Other Lenders 38   10.7 Indemnification 39   10.8 Agents in Their Individual
Capacity 39   10.9 Successor Administrative Agent 39   10.10 Successor
Collateral Agent 40   10.11 Limitations on Agents Liability 40 11. Miscellaneous
Provisions 40   11.1 No Assignment by Borrowers 40   11.2 Modification 40   11.3
Cumulative Rights; No Waiver 41   11.4 Entire Agreement 41   11.5 Survival 41  
11.6 Notices 41   11.7 Governing Law 41   11.8 Assignments, Participations, Etc.
41   11.9 Counterparts 43   11.10 Sharing of Payments 43   11.11 Confidentiality
43   11.12 Consent to Jurisdiction 43   11.13 Waiver of Jury Trial 44   11.14
Indemnity 44   11.15 Telephonic Instruction 45   11.16 Marshalling; Payments Set
Aside 45   11.17 Set-off 45   11.18 Severability 45   11.19 No Third Parties
Benefited 45

iv

--------------------------------------------------------------------------------

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

ANNEXES:     Annex 1   Glossary
SCHEDULES:
 
  Schedule 5.1(1)(J)   Organizational Documents of Additional Persons Schedule
5.1(2)   Additional Conditions Precedent for Funding of Term Loan Schedule 6.6  
Material Litigation Schedule 6.9   Subsidiary Entities Schedule 6.11   ERISA
Schedule 6.14   Consents Schedule 6.15   Hazardous Materials Schedule 6.19  
Insurance Schedule 6.21   Indebtedness Schedule 6.22   Real Property Schedule
8.1   Additional Permitted Liens Schedule 8.6   Transactions with Affiliates
Schedule 11.6   Addresses for Notices, Etc. Schedule G-1   Designated Assets
Schedule G-2   Percentage Share Schedule G-3   Description of Guaranties
EXHIBITS:
 
  Exhibit A   Form of Supplemental Guaranty Exhibit B   Form of Assignment and
Acceptance Agreement Exhibit C   Form of Closing Certificate Exhibit D   Form of
Compliance Certificate Exhibit E   Form of Management Agreement Exhibit F   Form
of Note Exhibit G   Form of Pledge Agreement Exhibit H   Form of Rate Request

v

--------------------------------------------------------------------------------




CREDIT AGREEMENT


        THIS CREDIT AGREEMENT (the "Agreement") is made and dated as of the 26th
day of July, 2002, by and among THE MACERICH PARTNERSHIP, L.P., a limited
partnership organized under the laws of the state of Delaware ("Macerich
Partnership"); MACERICH GALAHAD GP CORP., a Delaware corporation ("Galahad GP");
MACERICH GALAHAD LP, a Delaware limited partnership ("Galahad LP"); MACERICH
WRLP CORP., a Delaware corporation ("Macerich WRLP Corp."); MACERICH WRLP LLC, a
Delaware limited liability company ("Macerich WRLP LLC"); MACERICH TWC II CORP.,
a Delaware corporation ("Macerich TWC Corp."); MACERICH TWC II LLC, a Delaware
limited liability company ("Macerich TWC LLC") (Galahad GP, Galahad LP, Macerich
WRLP Corp., Macerich WRLP LLC, Macerich TWC Corp. and Macerich TWC LLC being
referred to herein, jointly and severally, as "Westcor Borrowers") (Macerich
Partnership and Westcor Borrowers being referred to herein, jointly and
severally, as the "Borrowers"); THE MACERICH COMPANY, a Maryland corporation
("MAC"); THE ENTITIES FROM TIME TO TIME PARTY HERETO AS AFFILIATE GUARANTORS;
THE LENDERS FROM TIME TO TIME PARTY HERETO (collectively and severally, the
"Lenders"); and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent") and as Collateral Agent for the Benefited Creditors.


RECITALS


        A.    The Borrowers have requested the Lenders to extend credit to the
Borrowers in the form of a single disbursement term loan and that DBTCA agree to
act as administrative agent for the benefit of the Lenders with respect to such
credit extension.

        B.    The Lenders party hereto have agreed to extend such credit
facility and DBTCA has agreed to act as administrative agent on behalf of the
Lenders on the terms and subject to the conditions set forth herein and in the
other Loan Documents (as that term and capitalized terms are defined in, or the
location of the definitions thereof referenced in, the Glossary attached hereto
as Annex I and by this reference incorporated herein).

        NOW, THEREFORE, in consideration of the above Recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:


AGREEMENT


        ARTICLE 1.    Credit Facility.    

        1.1    Term Loan Amount.    On the terms and subject to the conditions
set forth herein, the Lenders severally agree that they shall fund their
respective Percentage Shares of a term loan (the "Term Loan"), in the amount of
$250,000,000. Principal amounts on the Term Loan that are repaid or prepaid by
Borrowers may not be reborrowed.

        1.2    Funding of Term Loan.    Each Lender shall make its Percentage
Share of the Term Loan available to the Administrative Agent, in same-day funds,
on the Closing Date at the Contact Office, ABA 021-001-033 for the
Administrative Agent's Account No. 99-401-268, Ref: Macerich Partnership, no
later than 11:00 a.m. (New York time) on the Closing Date. The failure of any
Lender to advance its Percentage Share of the Term Loan shall not relieve any
other Lender of its obligation hereunder to advance its Percentage Share
thereof, but no Lender shall be responsible for the failure of any other Lender
to make its required advance.

        1.3    Repayment of Principal.    Subject to (i) the mandatory
prepayment provisions of Section 3.3(2), (ii) the amortization payment
provisions of Section 3.4 below, (iii) the Term Loan extension provisions of
Section 1.4 below, and (iv) any earlier acceleration of the Term Loan

1

--------------------------------------------------------------------------------




following an Event of Default, the principal balance of the Term Loan shall be
payable in full on July 26, 2005 (the "Original Maturity Date").

        1.4    Term Loan Extension.    

        (1)  Provided that no Potential Default or Event of Default shall have
occurred and be continuing, the Borrowers shall have the option, to be exercised
by giving written notice to the Administrative Agent at least thirty (30) days
prior to the Original Maturity Date, subject to the terms and conditions set
forth in this Agreement, to extend the Original Maturity Date by twelve
(12) months to July 26, 2006 (the "First Extended Maturity Date"). The request
by the Borrowers for the extension of the Original Maturity Date shall
constitute a representation and warranty by the Borrower Parties that no
Potential Default or Event of Default then exists and that all of the conditions
set forth in Section 1.4(2) below shall have been satisfied on the Original
Maturity Date.

        (2)  The obligations of the Administrative Agent and the Lenders to
extend the Original Maturity Date as provided in Section 1.4(1) shall be subject
to the prior satisfaction of each of the following conditions precedent as
determined by the Administrative Agent in its good faith judgment: (A) on the
Original Maturity Date there shall exist no Potential Default or Event of
Default; (B) the Borrowers shall have paid to the Administrative Agent for the
ratable benefit of the Lenders an extension fee (the "First Extension Fee")
equal to one-quarter of one percent (0.25%) of the then outstanding principal
balance of the Term Loan (which fee Borrowers hereby agree shall be fully earned
and nonrefundable under any circumstances when paid); (C) the representations
and warranties made by the Borrower Parties in the Loan Documents shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the Original Maturity Date (provided,
however, that any factual matters disclosed in the Schedules referenced in
Article 6 shall be subject to update in accordance with clause (D) below);
(D) the Borrower Parties shall have delivered updates to the Administrative
Agent of all the Schedules set forth in Article 6 hereof and such updated
Schedules shall be acceptable to Administrative Agent in its reasonable
judgment; (E) the Borrowers shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that MAC and Borrowers are in compliance
with the covenants set forth in Article 8; (F) Borrowers shall have paid all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and all reasonable fees and expenses paid to third party consultants (including
reasonable attorneys' fees and expenses) by Administrative Agent in connection
with such extension; and (G) the Guarantors shall have acknowledged and ratified
that their obligations under the Guaranties remain in full force and effect, and
continue to guaranty the Obligations under the Loan Documents, as extended.

        (3)  In the event that the Original Maturity Date has been extended as
provided in Sections 1.4(1) and (2), then provided that no Potential Default or
Event of Default shall have occurred and be continuing, the Borrowers shall have
the option, to be exercised by giving written notice to the Agent hereto at
least thirty (30) days prior to the First Extended Maturity Date, subject to the
terms and conditions set forth in this Agreement, to extend the First Extended
Maturity Date by an additional twelve (12) months to July 26, 2007 (the "Second
Extended Maturity Date"). The request by the Borrowers for the further extension
of the First Extended Maturity Date shall constitute a representation and
warranty by the Borrower Parties that no Potential Default or Event of Default
then exists and that all of the conditions set forth in Section 1.4(4) below
shall have been satisfied on the First Extended Maturity Date.

        (4)  The obligations of the Administrative Agent and the Lenders to
extend the First Extended Maturity Date as provided in Section 1.4(3) shall be
subject to the satisfaction of

2

--------------------------------------------------------------------------------




each of the following conditions precedent as determined by the Administrative
Agent in its good faith judgment: (A) on the First Extended Maturity Date there
shall exist no Potential Default or Event of Default; (B) the Borrowers shall
have paid to the Administrative Agent for the ratable benefit of the Lenders an
extension fee (the "Second Extension Fee") equal to one-quarter of one percent
(0.25%) of the then outstanding principal balance of the Term Loan (which fee
Borrowers hereby agree shall be fully earned and nonrefundable under any
circumstances when paid); (C) the representations and warranties made by the
Borrower Parties in the Loan Documents shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the First Extended Maturity Date (provided, however, that any
factual matters disclosed in the Schedules referenced in Article 6 shall be
subject to update in accordance with clause (D) below); (D) the Borrower Parties
shall have delivered updates to the Administrative Agent of all the Schedules
set forth in Article 6 hereof and such updated Schedules shall be acceptable to
the Administrative Agent in its reasonable judgment; (E) the Borrowers shall
have delivered to the Administrative Agent a Compliance Certificate
demonstrating that MAC and Borrowers are in compliance with the covenants set
forth in Article 8; (F) Borrowers shall have paid all reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent and all reasonable fees
and expenses paid to third party consultants (including reasonable attorneys'
fees and expenses) by Administrative Agent in connection with such extension;
and (G) the Guarantors shall have acknowledged and ratified that their
obligations under the Guaranties remain in full force and effect, and continue
to guaranty the Obligations under the Loan Documents, as extended.

        (5)  The Administrative Agent shall notify each of the Lenders in the
event that the Original Maturity Date and the First Extended Maturity Date are
extended as provided in this Section 1.4.

        1.5    Interest.    Interest shall be payable on the outstanding
principal balance of the Term Loan at the rates and on the dates set forth in
Sections 2.1 and 2.2 below.

        1.6    Joint Borrower Provisions.    

        (1)  Each Borrower hereby irrevocably designates, appoints and
authorizes the other Borrowers as its agent and attorney-in-fact to take actions
under this Agreement and any other Loan Document, together with such powers as
are reasonably incidental thereto. The Administrative Agent and the Lenders
shall be entitled to rely, and shall be fully protected in relying, upon any
communication from or to any of the Borrowers (including, without limitation,
any notice, consent or other instructions from any of the Borrowers) without any
confirming communication from or to the other Borrowers; provided, however, that
upon notice to any Borrower (which notice shall be given at the sole and
absolute discretion of the Administrative Agent), the Administrative Agent shall
be entitled to fail or refuse to take any action under this Agreement or any
other Loan Document (to the extent such action requires communication,
including, without limitation, any notice, consent or other instructions, from
any of the Borrowers), unless the Administrative Agent has received confirming
communications from all Borrowers. Any action taken by one Borrower under this
Agreement and any other Loan Document shall be conclusively binding upon the
other Borrowers.

        (2)  Each Borrower agrees that it is jointly and severally liable to the
Administrative Agent and the Lenders for the payment of all Obligations and that
such liability is independent of the liability and obligation of the other
Borrowers with respect thereto, whether such Obligations are due or not due,
absolute or contingent, liquidated or unliquidated or whether such Obligations
otherwise become unenforceable against the other Borrowers. Any payment by a
Borrower of an Obligation shall not reduce its liability and

3

--------------------------------------------------------------------------------




obligation with respect to all other Obligations hereunder. A separate action or
actions may be brought and prosecuted against one of the Borrowers whether
action is brought against the other Borrowers or whether the other Borrowers are
joined in such action or actions. Each Borrower authorizes the Administrative
Agent, on behalf of the Lenders, without notice or demand and without affecting
its liability and obligations hereunder, from time to time, to (i) receive and
hold security for the payment of the Obligations and exchange, enforce, waive,
release, fail to perfect, sell or otherwise dispose of any such security,
(ii) apply such security and direct the order or manner of sale thereof as the
Administrative Agent in its discretion may determine, and (iii) release or
substitute any one or more of endorser, guarantor or co-obligors of the
Obligations.

        (3)  Each Borrower waives any right to require the Administrative Agent
or the Lenders to (i) proceed against the other Borrowers, (ii) proceed against
or exhaust any security, or (iii) pursue any other remedy in the Administrative
Agent's or the Lenders' power whatsoever. Each Borrower waives any defense
arising by reason of any disability or other defense of the other Borrowers, or
the cessation from any cause whatsoever of the liability of the other Borrowers,
or any claim that such Borrower's Obligations exceed or are more burdensome than
those of the other Borrowers. Until the Obligations shall have been finally,
irrevocably, indefeasibly paid in full, each Borrower waives any right of
subrogation, reimbursement, indemnification or contribution (contractual,
statutory, or otherwise) including, without limitation, any claim or right of
subrogation under the Bankruptcy Code (Title 11, United States Code) or any
successor statute, arising from the existence or performance of this Agreement,
and each Borrower waives any right to enforce any remedy which the
Administrative Agent and/or the Lenders now have or may hereafter have against
the other Borrowers and waives any benefit of, and any right to participate in,
any security hereafter held by the Administrative Agent, on behalf of the
Lenders for the Obligations. Each Borrower waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and notices of acceptance of this Agreement and of the existence,
creation or incurring of new or additional Obligations by the other Borrowers.

        (4)  Each Borrower acknowledges and agrees that it will have the sole
responsibility for obtaining from the other Borrowers such information
concerning the other Borrowers' financial conditions or business operations as
such Borrower may require, and that the Administrative Agent and the Lenders
have no duty at any time to disclose to any Borrower any information relating to
the other Borrowers, including, without limitation, information regarding its
business, operations or financial condition.

        (5)  Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, if any amount paid on account of the
Obligations is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by any Lender or the
Administrative Agent or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (such payment, a "Preferential
Payment"), then, to the extent of such Preferential Payment, the Obligations or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made.

        ARTICLE 2.    Interest Rate and Yield-Related Provisions.    

        2.1    Applicable Interest Rate.    The outstanding principal balance of
the Term Loan and portions thereof shall bear interest from the date disbursed
to but not including the date of payment calculated at a per annum rate equal
to, at the option of and as selected by the Borrowers from time to time (subject
to the provisions of Sections 2.3, 2.4, 2.5 and 2.12 below):

4

--------------------------------------------------------------------------------

(i) the Applicable LIBO Rate for the selected Interest Period, or (ii) the
Applicable Base Rate during the applicable interest calculation period. Portions
of the Term Loan bearing interest at the Applicable LIBO Rate shall be referred
to herein sometimes as "LIBO Rate Loans" and portions of the Term Loan bearing
interest at the Applicable Base Rate shall be referred to herein as "Base Rate
Loans".

        2.2    Payment of Interest.    

        (1)  The Borrowers shall pay interest on Base Rate Loans monthly, in
arrears, on the last Business Day of each calendar month, as set forth on an
interest billing delivered by the Administrative Agent to the Borrowers (which
delivery may be by facsimile transmission) no later than 1:00 p.m. (New York
time) on such date.

        (2)  The Borrowers shall pay interest on LIBO Rate Loans on the last day
of the applicable Interest Period or, in the case of LIBO Rate Loans with an
Interest Period ending later than three months after the date funded, converted
or continued, at the end of each three month period from the date funded,
converted or continued and on the last day of the applicable Interest Period, as
set forth on an interest billing delivered by the Administrative Agent to the
Borrowers (which delivery may be by facsimile transmission) no later than
1:00 p.m. (New York time) on such date.

        2.3    Procedures for Interest Rate Election.    

        (1)  The Borrowers may elect to have the Term Loan or portions thereof
funded on the Closing Date as LIBO Rate Loans and may from time to time
thereafter elect to convert portions of the Term Loan outstanding as Base Rate
Loans to LIBO Rate Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 1:00 p.m. (New York time) on the third
Eurodollar Business Day preceding the proposed funding or conversion date.

        (2)  The Borrowers may elect to have the Term Loan or portions thereof
funded on the Closing Date as Base Rate Loans and may from time to time
thereafter elect to convert portions of the Term Loan outstanding as LIBO Rate
Loans to Base Rate Loans by giving the Administrative Agent irrevocable notice
of such election no later than 1:00 p.m. (New York time) on the third Eurodollar
Business Day preceding the proposed funding or conversion date.

        (3)  Subject to subsection (4) below, any LIBO Rate Loan may be
continued as such upon the expiration of the Interest Period with respect
thereto by the Borrowers giving the Administrative Agent prior irrevocable
notice of such election on the third Eurodollar Business Day preceding the
proposed continuation date. If the Borrowers shall fail to give notice of such
continuation election, the Borrowers shall be deemed to have elected to convert
any affected LIBO Rate Loan to a Base Rate Loan on the last day of the
applicable Interest Period.

        (4)  No portion of the Term Loan shall be funded or continued as a LIBO
Rate Loan and no portion of the Term Loan shall be converted into a LIBO Rate
Loan if an Event of Default or Potential Default has occurred and is continuing
on the day occurring three Eurodollar Business Days prior to the date of, or on
the date of, the requested funding, continuation or conversion.

        (5)  Each Base Rate Loan shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof and each LIBO
Rate Loan shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided, that any Base Rate Loan or
LIBO Rate Loan may be in such other amount (i) as

5

--------------------------------------------------------------------------------




may result from a partial prepayment thereof pursuant to Section 3.3 or (ii) as
may equal all of the then remaining outstanding balance of the Term Loan.

        (6)  Each request for the conversion or continuation of a Base Rate Loan
into a LIBO Rate Loan or of a LIBO Rate Loan into a Base Rate Loan shall be
evidenced by the timely delivery by the Borrowers to the Administrative Agent of
a duly executed Rate Request (which delivery may be by facsimile transmission).

        (7)  In no event shall there at any time be LIBO Rate Loans outstanding
having more than six (6) different Interest Periods.

        (8)  The Borrowers shall only request Interest Periods of one, two,
three or six months.

        2.4    Inability to Determine Rate.    In the event that the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive and binding upon the Borrowers) that by reason of circumstances
affecting the interbank market adequate and reasonable means do not exist for
ascertaining the LIBO Rate for any Interest Period, the Administrative Agent
shall forthwith give telephonic notice of such determination to each Lender and
to the Borrowers. If such notice is given: (1) no portion of the Term Loan may
be funded as a LIBO Rate Loan, (2) any Base Rate Loan that was to have been
converted to a LIBO Rate Loan shall, subject to the provisions hereof, be
continued as a Base Rate Loan, and (3) any outstanding LIBO Rate Loan shall be
converted, on the last day of the Interest Period applicable thereto, to a Base
Rate Loan. Until such notice has been withdrawn by the Administrative Agent, the
Borrowers shall not have the right to convert any Base Rate Loan to a LIBO Rate
Loan or to continue a LIBO Rate Loan as such. The Administrative Agent shall
withdraw such notice in the event that the circumstances giving rise thereto no
longer pertain and that adequate and reasonable means exist for ascertaining the
LIBO Rate for the Interest Period requested by the Borrowers, and, following
withdrawal of such notice by the Administrative Agent, the Borrowers shall have
the right to convert any Base Rate Loan to a LIBO Rate Loan and to continue any
LIBO Rate Loan as such in accordance with the terms and conditions of this
Agreement.

        2.5    Illegality.    Notwithstanding any other provisions herein, if
any law, regulation, treaty or directive issued by any Governmental Authority or
any change therein or in the interpretation or application thereof, shall make
it unlawful for any Lender to maintain LIBO Rate Loans as contemplated by this
Agreement: (1) the commitment of such Lender hereunder to continue LIBO Rate
Loans or to convert Base Rate Loans to LIBO Rate Loans shall forthwith be
cancelled, and (2) LIBO Rate Loans held by such Lender then outstanding, if any,
shall be converted automatically to Base Rate Loans at the end of their
respective Interest Periods or within such earlier period as may be required by
law. In the event of a conversion of any LIBO Rate Loan prior to the end of its
applicable Interest Period, the Borrowers hereby agree promptly to pay any
Lender affected thereby, upon demand, the amounts required pursuant to
Section 2.9 below, it being agreed and understood that such conversion shall
constitute a prepayment for all purposes hereof. The provisions hereof shall
survive the termination of this Agreement and payment of all other Obligations.

        2.6    Funding.    Each Lender shall be entitled to fund all or any
portion of its Percentage Share of the Term Loan in any manner it may determine
in its sole discretion, including, without limitation, in the Grand Cayman
inter-bank market, the London inter-bank market and within the United States,
but all calculations and transactions hereunder shall be conducted as though all
Lenders actually fund all LIBO Rate Loans through the purchase of offshore
dollar deposits in the amount of such Lender's Percentage Share of the relevant
LIBO Rate Loan with a maturity corresponding to the applicable Interest Period.

6

--------------------------------------------------------------------------------




        2.7    Requirements of Law; Increased Costs.    

        (1)  In the event that any applicable law, order, regulation, treaty or
directive issued by any central bank or other governmental authority, agency or
instrumentality or in the governmental or judicial interpretation or application
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) issued by any central bank or other governmental
authority, agency or instrumentality:

        (A)  Does or shall subject any Lender to any Taxes of any kind
whatsoever with respect to this Agreement or the Term Loan, or change the basis
of determining the Taxes imposed on payments to such Lender of principal, fee,
interest or any other amount payable hereunder (except for change in the rate of
tax on the overall net income of such Lender);

        (B)  Does or shall impose, modify or hold applicable any reserve,
capital requirement, special deposit, compulsory loan or similar requirements
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of such Lender which are not otherwise included in the
determination of interest payable on the Obligations; or

        (C)  Does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining its Percentage Share of the Term Loan or to
reduce any amount receivable in respect thereof or the rate of return on the
capital of such Lender or any corporation controlling such Lender, then, in any
such case, the Borrowers shall, without duplication of amounts payable pursuant
to Section 2.10, promptly pay to such Lender, upon its written demand made
through the Administrative Agent, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amounts receivable or rate of
return as determined by such Lender with respect to this Agreement or such
Lender's Percentage Share of the Term Loan, so long as such Lender requires
substantially all obligors under other commitments of this type made available
by such Lender to similarly so compensate such Lender.

        (2)  If a Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.7, it shall promptly notify the Borrowers of the
event by reason of which it has become so entitled. A certificate as to any
additional amounts so claimed payable containing the calculation thereof in
reasonable detail submitted by a Lender to the Borrowers, accompanied by a
certification that such Lender has required substantially all obligors under
other commitments of this type made available by such Lender to similarly so
compensate such Lender, shall constitute prima facie evidence thereof.

        (3)  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.7 shall not constitute a waiver of such Lender's
right to demand such compensation. The provisions of this Section 2.7 shall
survive the termination of this Agreement and payment of the Term Loan and all
other Obligations.

        2.8    Obligation of Lenders to Mitigate; Replacement of
Lenders.    Each Lender agrees that:

        (1)  As promptly as reasonably practicable after the officer of such
Lender responsible for administering such Lender's Percentage Share of the Term
Loan becomes aware of any event or condition that would entitle such Lender to
receive payments under Section 2.7 above or Section 2.10 below or to cease
maintaining LIBO Rate Loans under Section 2.5 above, such Lender will use
reasonable efforts: (i) to maintain its Percentage Share of the Term Loan
through another lending office of such Lender or (ii) take such other measures
as such Lender may deem reasonable, if as a result thereof the additional
amounts which would

7

--------------------------------------------------------------------------------

otherwise be required to be paid to such Lender pursuant to Section 2.7 above or
pursuant to Section 2.10 below would be materially reduced or eliminated or the
conditions rendering such Lender incapable of maintaining LIBO Rate Loans under
Section 2.5 above no longer would be applicable, and if, as determined by such
Lender in its sole discretion, the maintaining of such LIBO Rate Loans through
such other lending office or in accordance with such other measures, as the case
may be, would not otherwise materially adversely affect such LIBO Rate Loans or
the interests of such Lender.

        (2)  If the Borrowers receive a notice pursuant to Section 2.7 above or
pursuant to Section 2.10 below or a notice pursuant to Section 2.5 above stating
that a Lender is unable to maintain LIBO Rate Loans (for reasons not generally
applicable to the Required Lenders), so long as (i) no Potential Default or
Event of Default shall have occurred and be continuing, (ii) the Borrowers have
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par such Lender's Percentage Share of the Term Loan and accrued interest and
fees and to assume all obligations of the Lender to be replaced under the Loan
Documents and (iii) such Lender to be replaced is unwilling to withdraw the
notice delivered to the Borrowers, upon thirty (30) days' prior written notice
to such Lender and the Administrative Agent, the Borrowers may require, at the
Borrowers' expense, the Lender giving such notice to assign, without recourse,
all of its Percentage Share of the Term Loan and accrued interest and fees to
such other Lender or Eligible Assignee pursuant to the provisions of
Section 11.8 below.

        2.9    Funding Indemnification.    In addition to all other payment
obligations hereunder, in the event: (1) any LIBO Rate Loan is prepaid prior to
the last day of the applicable Interest Period, whether following a voluntary
prepayment, a mandatory prepayment or otherwise, or (2) the Borrowers shall fail
to borrow the Term Loan on the Closing Date (to the extent the Borrowers have
requested that the Term Loan or portions thereof be initially funded as a LIBO
Rate Loan), or to continue or to make a conversion to a LIBO Rate Loan after the
Borrowers have given notice thereof as required hereunder, then the Borrowers
shall immediately pay to each Lender which would have funded the requested LIBO
Rate Loan or holding the LIBO Rate Loans prepaid or not continued or converted,
through the Administrative Agent, an additional premium sum compensating such
Lender for losses, costs and expenses incurred by such Lender in connection with
such prepayment or such failure to borrow, continue or convert. Without limiting
the foregoing, such compensation shall include an amount equal to the present
value (using as the discount rate an interest rate equal to the rate determined
under (2) below) of the excess, if any, of (1) the amount of interest which
otherwise would have accrued on the principal amount so paid, prepaid, converted
or continued (or not converted, continued or borrowed) (the "Incremental
Payment") for the period from the date of such payment, prepayment, conversion
or continuation (or failure to convert, continue or borrow) to the last day of
the then current applicable Interest Period (or, in the case of a failure to
convert, continue or borrow, to the last day of the applicable Interest Period
which would have commenced on the date specified therefor in the relevant
notice) at the applicable LIBO Rate provided for herein with respect to such
Incremental Payment, over (2) the amount of interest that would have accrued (as
reasonably determined by such Lender), based upon the interest rate which such
Lender would have bid in the London interbank market for Dollar deposits, on
amounts comparable to the Incremental Payment and maturities comparable to such
period. A determination of any Lender as to the amounts payable pursuant to this
Section 2.9 shall be conclusive absent manifest error.

        2.10    Taxes.    

        (1)  Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required to

8

--------------------------------------------------------------------------------

deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.10) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

        (2)  In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (3)  The Borrowers shall indemnify the Administrative Agent and each
Lender, within ten (10) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.10) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest (except to the extent such penalties and/or
interest arise as a result of a Lender's delay in dealing with any such
Indemnified Tax) and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

        (4)  As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (5)  Each Foreign Lender shall deliver to the Borrowers (with copies to
the Administrative Agent) on or before the date hereof (or in the case of a
Foreign Lender who became a Lender by way of an assignment, on or before the
date of the assignment) or at least five (5) Business Days prior to the first
date for any payment herewith to such Lender, and from time to time as required
for renewal under applicable law, such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including, without limitation, Internal Revenue Service Form W-8BEN or
W-ECI, as appropriate, and any other certificate or statement of exemption
required by Section 871(h) or Section 881(c) of the Code or any subsequent
version thereof, properly completed and duly executed by such Lender
establishing that payments to such Lender hereunder are not subject to
withholding under the Code ("Evidence of No Withholding"). Each Foreign Lender
shall promptly notify the Borrowers and the Administrative Agent of any change
in its applicable lending office and upon written request of the Borrowers or
the Administrative Agent shall, prior to the immediately following due date of
any payment by the Borrowers hereunder or under any other Loan Document, deliver
Evidence of No Withholding to the Borrowers and the Administrative Agent. The
Borrowers shall be entitled to rely on such forms in their possession until
receipt of any revised or successor form pursuant to this Section 2.10(5). If a
Lender fails to provide Evidence of No Withholding as required pursuant to this
Section 2.10(5), then (i) the Borrowers (or the Administrative Agent) shall be
entitled to deduct or withhold from payments to Administrative Agent or such
Lender as a result of such failure, as required by law, and (ii) the Borrowers
shall not be required to make payments of additional amounts with respect to
such withheld Taxes pursuant to Section 2.10(1) to the extent such withholding
is required solely by reason of the failure of such Lender to provide the
necessary Evidence of No Withholding.

9

--------------------------------------------------------------------------------




        2.11    [RESERVED]    

        2.12    Post-Default Interest.    During such time as there shall have
occurred and be continuing an Event of Default, all Obligations outstanding
shall, at the election of the Administrative Agent, bear interest at a per annum
rate equal to one and one-half percent (1.5%) above the Applicable Base Rate in
effect during the applicable calculation period (whether or not such Applicable
Base Rate shall otherwise have been elected by Borrowers in accordance with this
Agreement).

        2.13    Computations.    All computations of interest and fees payable
hereunder shall be based upon a year of 360 days for the actual number of days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year).

        ARTICLE 3.    Payments.    

        3.1    Evidence of Indebtedness.    The obligation of the Borrowers to
repay the Term Loan shall be evidenced by notations on the books and records of
the Lenders. Such books and records shall constitute prima facie evidence
thereof. Any failure to record the interest rate applicable thereto or any other
information regarding the Obligations, or any error in doing so, shall not limit
or otherwise affect the obligation of the Borrowers with respect to any of the
Obligations. Upon the request of a Lender, the Borrowers shall promptly execute
and deliver to such Lender a Note evidencing such Lender's Percentage Share of
the Term Loan.

        3.2    Nature and Place of Payments.    All payments made on account of
the Obligations shall be made by the Borrowers, without setoff or counterclaim,
in lawful money of the United States of America in immediately available same
day funds, free and clear of and without deduction for any Indemnified Taxes or
Other Taxes, fees or other charges of any nature whatsoever imposed by any
taxing authority and must be received by the Administrative Agent by 1:00 p.m.
(New York time) on the day of payment, it being expressly agreed and understood
that if a payment is received after 1:00 p.m. (New York time) by the
Administrative Agent, such payment will be considered to have been made by the
Borrowers on the next succeeding Business Day and interest thereon shall be
payable by the Borrowers at the rate otherwise applicable thereto during such
extension. All payments on account of the Obligations shall be made to the
Administrative Agent through the Contact Office. If any payment required to be
made by the Borrowers hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the then applicable rate
during such extension.

        3.3    Prepayments.    

        (1)  Upon not less than one (1) Business Day's prior written notice (in
the case of Base Rate Loans or LIBO Rate Loans with Interest Periods expiring on
the date of payment) or three (3) Eurodollar Business Days' prior written notice
(in the case of LIBO Rate Loans with an Interest Period not expiring on the date
of payment) to the Administrative Agent (which shall promptly provide telephonic
notice of the receipt thereof to each of the Lenders), the Borrowers may
voluntarily prepay principal amounts outstanding under the Term Loan in whole or
in part; provided, however, that voluntary prepayments shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.
Voluntary prepayments of principal pursuant to this Section 3.3(1), shall be
credited against the principal amortization payments next due as required under
Section 3.4, but shall not relieve Borrowers from the obligation to make
prepayments pursuant to Section 3.3(2).

        (2)  Prior to the payment in full of all amounts outstanding under the
Interim Facility pursuant to the terms of the Interim Facility Credit Agreement,
the Borrowers shall comply with the obligations set forth in Section 7.16
hereof. Upon payment in full of all amounts outstanding under the Interim
Facility pursuant to the terms of the Interim Facility Credit

10

--------------------------------------------------------------------------------




Agreement and Section 7.16 below, subject to Section 3.3(3), Section 3.3(4) and
Section 3.3(5), to the extent any Net Cash Proceeds remain that were not applied
to repay the Interim Facility in accordance with the Interim Facility Credit
Agreement and Section 7.16 below, and thereafter to the extent that the
Borrowers or their Affiliates from time to time consummate any transactions of
the types described below, the Borrowers shall remit to the Administrative Agent
as a mandatory prepayment for application against the outstanding principal
balance of the Term Loan:

        (A)  Concurrently with the consummation of any such Disposition or
Financing, that dollar amount equal to fifty percent (50%) of Net Cash Proceeds
in respect of any Disposition or Financing of any Westcor Assets; provided that
with respect to a Disposition, no such prepayment shall be required if and to
the extent that each of the following conditions is satisfied: (i) such
Disposition occurs as part of a Like-Kind Exchange (or is a Disposition of the
Properties described in Section 3.3(2)(C)(ii) or (iii) of the Interim Facility
Credit Agreement); (ii) the Exchange Property (or Property acquired as described
in Section 3.3(2)(C)(ii) or (iii) of the Interim Facility Credit Agreement) is
acquired by the Macerich Entity engaged in such Disposition, a Wholly-Owned
Subsidiary of such Macerich Entity, a Westcor Principal Entity, or a
Wholly-Owned Subsidiary of a Westcor Principal Entity substantially concurrently
with such Disposition, or, if not substantially concurrently, then in accordance
with all deferred Like Kind Exchange requirements under the Code (but if the
Property is acquired as described in and in accordance with
Section 3.3(2)(C)(iii) of the Interim Facility Credit Agreement, such Like Kind
Exchange requirements shall not apply), including: (A) deposit of the Net Cash
Proceeds in a qualifying escrow account; (B) identifying the Exchange Property
within the qualifying period provided under the Code; and (C) consummating the
Like Kind Exchange within six months after the subject Disposition; (iii) the
Exchange Property is treated as a Westcor Asset for purposes of this Section 3.3
such that any subsequent Disposition of such Exchange Property shall be subject
to the mandatory prepayment provisions otherwise specified herein; and (iv) to
the extent there are any Net Cash Proceeds in excess of the purchase price for
the Exchange Property, fifty percent (50%) of such sums are remitted to the
Administrative Agent as a mandatory prepayment pursuant to this Section 3.3(2).

        (B)  Concurrently with the consummation of any such transaction, that
dollar amount equal to fifty percent (50%) of Net Cash Proceeds in respect of
the issuance of debt or equity Securities by any of the Westcor Borrowers, the
Westcor Principal Entities, or their Subsidiary Entities (but in all events any
such debt or equity issuance shall otherwise comply with the terms of this
Agreement).

        (C)  Concurrently with the consummation of any such Disposition or
Financing, that dollar amount equal to one hundred percent (100%) of Net Cash
Proceeds in respect of any Disposition or Financing of the Designated Assets;
provided, however, that no prepayment shall be required under this
Section 3.3(2)(C) for the Disposition of the Bristol Shopping Center Asset in
connection with a Like-Kind Exchange, provided that (i) the asset so exchanged
for the Bristol Shopping Center Asset shall thereafter constitute a Designated
Asset for purposes of this Section 3.3 and shall be subject to the mandatory
payment provisions otherwise specified herein; (ii) the Exchange Property is
acquired by the Macerich Entity engaged in such Disposition, a Wholly-Owned
Subsidiary of such Macerich Entity, the Macerich Partnership, or a Wholly-Owned
Subsidiary of Macerich Partnership substantially concurrently with such
Disposition, or, if not substantially concurrently, then in accordance with all
deferred Like Kind Exchange requirements under the Code, including: (A) deposit
of the Net Cash Proceeds in a

11

--------------------------------------------------------------------------------




qualifying escrow account; (B) identifying the Exchange Property within the
qualifying period provided under the Code; and (C) consummating the Like Kind
Exchange within six months after the subject Disposition; and (iii) to the
extent there are any Net Cash Proceeds in excess of the purchase price for the
Exchange Property, such sums are remitted to the Administrative Agent as a
mandatory prepayment pursuant to this Section 3.3(2).

        (D)  With respect to any principal payments received by any Macerich
Entity in respect of any Disposition Promissory Note, (i) promptly, but in no
event more than three (3) Business Days after the subject payment, one hundred
percent (100%) of any such principal payments (or if such Disposition Promissory
Note was delivered in connection with the Disposition of a Westcor Asset, fifty
percent (50%) of such principal payments); provided, however, that no such
payment need be made to Administrative Agent pursuant to this clause (i) until
the aggregate of all principal sums then paid in respect of such Disposition
Promissory Notes, and not previously paid to Administrative Agent pursuant to
clause (ii) below, exceed $1,000,000; and (ii) on the first day of each January,
April, July, and October, that dollar amount equal to one hundred percent (100%)
of any principal payments (or if such Disposition Promissory Note was delivered
in connection with the Disposition of a Westcor Asset, fifty percent (50%) of
such principal payments) made with respect to any Disposition Promissory Note
during the immediately preceding fiscal quarter, less any sums paid to the
Administrative Agent during such preceding fiscal quarter pursuant to clause (i)
above.

        (3)  Notwithstanding Section 3.3(2) above, no such prepayment shall be
required if and to the extent that: (i) concurrently with the consummation of
the subject Disposition or Financing, the Borrowers shall provide an Officer's
Certificate to the Administrative Agent certifying that such Net Cash Proceeds
will be utilized to either (x) purchase designated Unaffiliated Partner
Interests, or (y) make designated capital improvements to one or more specified
Designated Assets or Westcor Assets, each within one hundred and eighty
(180) days (or such longer period of time as the Administrative Agent may
approve in its reasonable judgment) of the consummation of such Disposition or
Financing (the "Proceeds Expenditure Date"); (ii) concurrently with the
consummation of the subject Disposition or Financing, such Net Cash Proceeds
shall be deposited in an account (the "Proceeds Expenditure Account") pursuant
to an account agreement in form and substance reasonably acceptable to the
Administrative Agent, provided, that (w) the Proceeds Expenditure Account shall
be interest bearing and all interest earned on Net Cash Proceeds deposited into
the Proceeds Expenditure Account shall be for the account of the Borrowers and,
so long as no Potential Default or Event of Default has occurred and is
continuing, the Borrowers shall be permitted to withdraw such interest, without
further approval from the Administrative Agent, (x) so long as no Potential
Default or Event of Default has occurred and is continuing, the Borrowers shall
be permitted to withdraw such deposited sums, without further approval of
Administrative Agent, solely for the purposes set forth in clause (i) above,
(y) the Borrowers shall certify in a Compliance Certificate delivered at the end
of each fiscal quarter that the proceeds (other than interest accrued on
deposited sums) withdrawn from the Proceeds Expenditure Account were used for
the purposes set forth in clause (i) above (and such sums may be withdrawn in
respect of designated improvement expenses or acquisition costs for designated
Unaffiliated Partner Interests incurred prior to the subject Disposition or
Financing if such sums were incurred not more than 180 calendar days prior to
such Disposition or Financing and Borrowers have provided written notice to
Administrative Agent of such anticipated use of Net Sales Proceeds within
90 days after such expenses are incurred) and (z) the Administrative Agent shall
have, on behalf of itself and the Lenders (and Borrowers hereby grant
Administrative Agent), a perfected security interest in the Proceeds Expenditure

12

--------------------------------------------------------------------------------

Account and all funds deposited therein; and (iii) on or prior to the Proceeds
Expenditure Date, all sums deposited in the Proceeds Expenditure Account shall
be expended in accordance with the terms of this Section 3.3(3), and if not so
expended shall promptly be delivered to the Administrative Agent for application
to the principal amount of the Term Loan. In the event, on the Proceeds
Expenditure Date, Borrowers have incurred specific liabilities with respect to
designated capital improvements or acquisition costs for designated Unaffiliated
Partner Interests and Administrative Agent has determined in its reasonable
judgment that such improvements or Unaffiliated Partner Interests acquisition
will be completed in a timely manner, Borrowers may withdraw funds from the
Proceeds Expenditure Account to pay for such incurred liabilities even if
Borrowers have not then paid for such liability expenses and the improvements or
Unaffiliated Partner Interests acquisition are not then completed. If an Event
of Default occurs at any time, all sums deposited in the Proceeds Expenditure
Account shall be disbursed to Administrative Agent and applied in accordance
with Section 3.5.

        (4)  So long as no Event of Default has occurred, the amount of all
prepayments made pursuant to this Section 3.3 shall be applied toward the
satisfaction of the amortization requirement set forth in Section 3.4 below.
Once the Pre-Extension Amortization Payments are paid in full, the Borrowers
shall not be required to make any mandatory prepayments under this Section 3.3;
provided, however, if the Borrowers extend the Original Maturity Date pursuant
to Section 1.4, then, at the time of such extension, the requirements of this
Section 3.3 with respect to mandatory prepayments shall again be effective and
shall remain effective until such time as the Post-Extension Amortization
Payments are paid in full by the Borrowers.

        (5)  In the event (i) no Potential Default or Event of Default exists
and is continuing and (ii) the amount of prepayment required to be made pursuant
to this Section 3.3 shall exceed the aggregate principal amount of the
applicable outstanding Base Rate Loans (the amount of any such excess being
called the "Excess Amount"), the Borrowers shall have the right, in lieu of
making such prepayment in full at such time, to prepay all the outstanding Base
Rate Loans and to deposit an amount equal to the Excess Amount with the
Administrative Agent in a cash collateral account maintained by and in the sole
dominion and control of the Administrative Agent and otherwise subject to an
account agreement in form and substance reasonably satisfactory to the
Administrative Agent. Any amounts so deposited shall be held by the
Administrative Agent as collateral for the Obligations and applied to the
prepayment of the applicable LIBO Rate Loans, in the order instructed by any
Borrower or if no instructions are timely provided as directed, as determined by
the Administrative Agent, at the end of the current Interest Periods applicable
thereto. On any Business Day on which (x) collected amounts remain on deposit in
or to the credit of such cash collateral account after giving effect to the
payments made on such day pursuant to Section 3.3 and (y) the Borrowers shall
have delivered to the Administrative Agent a written request or a telephonic
request (which shall be promptly confirmed in writing) that such remaining
collected amounts be invested in Cash Equivalents specified in such request, the
Administrative Agent shall use its reasonable efforts to invest such remaining
collected amounts in such Cash Equivalents; provided, however, that (A) the
Administrative Agent shall have continuous dominion and full control over any
such investments (and over any interest and proceeds that accrue thereon),
(B) the Administrative Agent shall have otherwise determined in good faith that
a perfected security interest shall be maintained in respect of all funds
(including interest on and proceeds of the Cash Equivalents) deposited in such
cash collateral account, and (C) no Cash Equivalents shall mature after the end
of the Interest Period in respect of which it is to be applied. Under no
circumstance shall the Borrowers have any right to withdraw any amount from such
cash collateral account or cause the Administrative Agent to apply such sums for

13

--------------------------------------------------------------------------------




any purpose other than the application of such funds to repay the applicable
LIBO Rate Loans and accrued interest thereon. Upon the occurrence of an Event of
Default, all sums deposited with the Administrative Agent may be applied to the
Obligations in accordance with this Agreement.

        (6)  The Borrowers shall pay in connection with any prepayment
hereunder, whether voluntary or mandatory, all interest accrued but unpaid on
that portion of the Term Loan to which such prepayment is applied, and in the
case of prepayment of any portion of the Term Loan constituting LIBO Rate Loans,
all amounts payable pursuant to Section 2.9 above, concurrently with payment of
any principal amounts.

        (7)  Prior to the occurrence of an Event of Default and acceleration of
the Obligations, prepayments shall be applied first to Base Rate Loans to the
extent possible and then to LIBO Rate Loans.

        3.4    Amortization.    The Borrowers shall make quarterly principal
amortization payments to Administrative Agent, for the benefit of the Lenders,
in the amount of $15,000,000, beginning on February 15, 2004 and continuing
thereafter on the fifteenth day of each May, August, November and February until
the Maturity Date. Such mandatory amortization payments shall be reduced (in the
order then due) by any voluntary payments made by the Borrowers pursuant to
Section 3.3(1) and any mandatory prepayment made under Section 3.3(2) and (3).
To the extent not previously paid in full, the remaining balance of the Term
Loan shall be due and payable on the Maturity Date.

        3.5    Allocation of Payments Received.    

        (1)  Prior to the occurrence of an Event of Default and acceleration of
the Obligations, and unless otherwise expressly provided herein, all amounts
received by the Administrative Agent on account of the Obligations shall be
disbursed by the Administrative Agent to the Lenders pro rata in accordance with
their respective Percentage Shares, by wire transfer of like funds received on
the date of receipt if received by the Administrative Agent before 1:00 p.m.
(New York time) or if received later, by 1:00 p.m. (New York time) on the next
succeeding Business Day, without further interest payable by the Administrative
Agent.

        (2)  Following the occurrence of an Event of Default and acceleration of
the Obligations, all amounts received by the Administrative Agent on account of
the Obligations, shall be promptly disbursed by the Administrative Agent as
follows:

        (A)  First, to the payment of expenses incurred by the Administrative
Agent in the performance of its duties and the enforcement of the rights of the
Lenders under the Loan Documents, including, without limitation, all costs and
expenses of collection, reasonable attorneys' fees (including all allocated
costs of internal counsel), court costs and other amounts payable as provided in
Section 7.6 below;

        (B)  Then, to the Lenders, pro rata in accordance with their respective
Percentage Shares, until interest accrued on the Term Loan has been paid in
full;

        (C)  Then, to the Lenders, pro rata in accordance with their respective
Percentage Shares, until principal under the Term Loan has been paid in full;

        (D)  Then, to the Lenders, pro rata in accordance with the amount,
expressed as a percentage, which the amount of remaining Obligations owed to
such Lenders bears to all other Obligations held by all Lenders, until all other
Obligations have been paid in full.

        (3)  The order of priority set forth in Section 3.5(2) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative

14

--------------------------------------------------------------------------------

Agent and the other Lenders as among themselves. The order of priority set forth
in clauses (B) through (D) of Section 3.5(2) may at any time and from time to
time be changed by the Required Lenders without necessity of notice to or
consent of or approval by the Borrowers or any other Person. The order of
priority set forth in clause (A) of Section 3.5(2) may be changed only with the
prior written consent of the Administrative Agent.

        ARTICLE 4.    Credit Support.    

        4.1    Guaranties.    As credit support for the Aggregate Obligations,
on or before the Closing Date (1) MAC shall execute and deliver to the
Collateral Agent, for the benefit of the Benefited Creditors, the REIT Guaranty,
and (2) the Affiliate Guarantors shall each execute and deliver to the
Collateral Agent, for the benefit of the Benefited Creditors, an Affiliate
Guaranty. Upon the acquisition of any Project after the Closing Date by any
Borrower Party or Wholly-Owned Subsidiary thereof, in the event at the time of
acquisition the principal Property comprising such Project is unencumbered by
any Lien in respect of borrowed indebtedness (an "Unencumbered Property"), and
there is no Financing with respect to such Unencumbered Property within sixty
(60) days of its acquisition, if the Interim Facility has not been paid in full,
or within ninety (90) days of its acquisition, if the Interim Facility has been
repaid in full, such Person (each a "Supplemental Guarantor") shall: (a) execute
and deliver to the Collateral Agent, for the benefit of the Benefited Creditors,
a Guaranty in the form of Exhibit A hereto pursuant to which such Supplemental
Guarantor will unconditionally guarantee the Aggregate Obligations from time to
time owing to the Benefited Creditors, (b) execute and deliver, or cause to be
executed and delivered, to the Collateral Agent such other documents or legal
opinions required by the Collateral Agent confirming the authorization,
execution and delivery and enforceability (subject to customary exceptions) of
the Guaranty by such Supplemental Guarantor, and (c) deliver copies of its
Organizational Documents, certified by the Secretary or an Assistant Secretary
of such Supplemental Guarantor (or if such Person is a limited partnership or
limited liability company, an authorized representative of its general partner
or manager) as of the date delivered as being accurate and complete. Upon the
Disposition or Financing of any Unencumbered Property by any Affiliate Guarantor
or Supplemental Guarantor and the corresponding payment of all sums due pursuant
to Section 3.3 hereof and Section 3.3 of the Interim Facility Credit Agreement
in connection with such Disposition, the Collateral Agent shall release the
guaranty executed by such Person pursuant to this Section 4.1.

        4.2    Pledge Agreements.    As credit support for the Aggregate
Obligations, on or before the Closing Date, Macerich Partnership, MAC, and the
Westcor Borrowers (other than Macerich TWC Corp. and Macerich TWC LLC) shall
each execute and deliver to the Collateral Agent, a Pledge Agreement, pursuant
to which each of them shall pledge to the Collateral Agent, for the ratable
benefit of the Benefited Creditors, all of its direct and indirect ownership
interest in the Westcor Borrowers and Westcor Realty Limited Partnership.

        ARTICLE 5.    Conditions Precedent.    

        5.1    Conditions to Funding of Term Loan.    As conditions precedent to
the agreement of the Lenders to fund their respective Percentage Shares of the
Term Loan:

        (1)  The Borrowers and MAC shall have delivered or shall have caused to
be delivered to the Administrative Agent, in form and substance satisfactory to
the Lenders and their counsel and duly executed by the appropriate Persons (with
sufficient copies for each of the Lenders), each of the following:

        (A)  This Agreement;

        (B)  To the extent requested by any Lender pursuant to Section 3.1
above, a Note payable to such Lender;

15

--------------------------------------------------------------------------------




        (C)  The REIT Guaranty and the Affiliate Guaranties;

        (D)  The Pledge Agreements;

        (E)  [RESERVED];

        (F)  A certificate of the Secretary or Assistant Secretary of the
general partner or managing member of those Borrower Parties which are
partnerships or limited liability companies attaching copies of resolutions duly
adopted by the Board of Directors of such general partner or managing member
approving the execution, delivery and performance of the Loan Documents on
behalf of such Borrower Parties and certifying the names and true signatures of
the officers of such general partner or managing member authorized to sign the
Loan Documents to which such Borrower Parties are party;

        (G)  A certificate or certificates of the Secretary or an Assistant
Secretary of those Borrower Parties which are corporations attaching copies of
resolutions duly adopted by the Board of Directors of such Borrower Parties
approving the execution, delivery and performance of the Loan Documents to which
such Borrower Parties are party and certifying the names and true signatures of
the officers of each of such Borrower Parties authorized to sign the Loan
Documents on behalf of such Borrower Parties;

        (H)  An opinion of counsel for the Borrowers, MAC and the other Persons
who will be Guarantors as of the Closing Date, in form and substance reasonably
acceptable to the Administrative Agent and the Lenders;

        (I)  Copies of the Certificate of Incorporation, Certificate of
Formation, or Certificate of Limited Partnership of each of the Borrower
Parties, certified by the Secretary of State of the state of formation of such
Person as of a recent date;

        (J)  Copies of the Organizational Documents of each of the Borrower
Parties (unless delivered pursuant to clause (I) above), the Westcor Principal
Entities, and the Persons identified in Schedule 5.1(1)(J) attached hereto,
certified by the Secretary or an Assistant Secretary of such Person (or if such
Person is a limited partnership or limited liability company, an authorized
representative of its general partner or manager) as of the date of this
Agreement as being accurate and complete;

        (K)  A certificate of authority and good standing or analogous
documentation as of a recent date for each of the Borrower Parties for the State
of California and each state in which such Person is organized, formed or
incorporated, as applicable;

        (L)  From a Responsible Officer of each of the Borrowers and MAC, a
Closing Certificate dated as of the Closing Date;

        (M) Confirmation from the Administrative Agent and the other Agents
(which may be oral) that all fees required to be paid by the Borrowers on or
before the Closing Date have been, or will upon the funding of the Term Loan be,
paid in full;

        (N)  Evidence satisfactory to the Administrative Agent that all
reasonable costs and expenses of the Administrative Agent and the other Agents,
including, without limitation, fees of outside counsel and fees of third party
consultants and appraisers, required to be paid by the Borrowers on or prior to
the Closing Date have been, or will upon the funding of the Term Loan be, paid
in full;

        (O)  From a Responsible Financial Officer of MAC, a Compliance
Certificate in form and substance satisfactory to the Administrative Agent and
the Lenders, evidencing, as applicable, MAC's compliance with the financial
covenants set forth under Section 8.12

16

--------------------------------------------------------------------------------




below at and as of March 31, 2002 and the Westcor Borrowers' compliance with the
financial covenants set forth under Section 8.13 below at and as of March 31,
2002.

        (2)  Each of the requirements set forth on Schedule 5.1(2) attached
hereto shall have been met to the satisfaction of the Administrative Agent and
the Lenders.

        (3)  All representations and warranties of the Borrower Parties set
forth herein and in the other Loan Documents shall be accurate and complete in
all material respects as if made on and as of the Closing Date (unless any such
representation and warranty speaks as of a particular date, in which case it
shall be accurate and complete in all material respects as of such date).

        (4)  There shall not have occurred and be continuing as of the Closing
Date any Event of Default or Potential Default.

        (5)  All acts and conditions (including, without limitation, the
obtaining of any third party consents and necessary regulatory approvals and the
making of any required filings, recordings or registrations) required to be done
and performed and to have happened precedent to the execution, delivery and
performance of the Loan Documents by each of the Borrower Parties, the
consummation of the Westcor Acquisition, and the closing of the Interim Facility
and the Revolving Credit Facility, shall have been done and performed.

        (6)  There shall not have occurred any change, occurrence or development
that could, in the good faith opinion of the Lenders, have a Material Adverse
Effect.

        (7)  All documentation, including, without limitation, documentation for
corporate and legal proceedings in connection with the transactions contemplated
by the Loan Documents shall be satisfactory in form and substance to the
Administrative Agent, the Lenders and their counsel.

        5.2    Outside Closing Date.    If all conditions precedent set forth in
Section 5.1 above shall not have been met to the satisfaction of the
Administrative Agent and the Lenders on or before August 15, 2002, then the
agreement of the Lenders to fund their respective Percentage Shares of the Term
Loan shall terminate and this Agreement shall automatically be deemed of no
further force or effect (except to the extent terms and provisions of this
Agreement specifically provide that they shall survive termination hereof).

        ARTICLE 6.    Representations and Warranties.    As an inducement to the
Administrative Agent and each Lender to enter into this Agreement and for the
Lenders to advance their respective Percentage Shares of the Term Loan, each of
the Borrower Parties, collectively and severally, represent and warrant, as of
the Closing Date (or such later date as otherwise expressly provided in this
Agreement) to the Administrative Agent and each Lender that (provided that any
representations as of the Closing Date as to Westcor or the Westcor Assets are
to the Borrower Parties' best knowledge):

        6.1    Financial Condition.    Complete and accurate copies of the
following financial statements and materials have been delivered to the
Administrative Agent: (i) audited financial statements of MAC for 2000 and 2001;
(ii) unaudited financial statements of MAC for the calendar quarter ending
March 31, 2002 (the materials described in clauses (i) and (ii) are referred to
as the "Initial Financial Statements"); and (iii) a pro forma balance sheet and
income statement ("Pro Forma Statement") dated March 31, 2002 reflecting the pro
forma combined performance of the Consolidated Entities and Westcor.

All financial statements included in the Initial Financial Statements were
prepared in all material respects in conformity with GAAP, except as otherwise
noted therein, and fairly present in all material respects the respective
consolidated financial positions, and the consolidated results of operations and
cash flows for each of the periods covered thereby of MAC and its consolidated
Subsidiaries as at the

17

--------------------------------------------------------------------------------

respective dates thereof. None of the Borrower Parties or any of their
Subsidiaries has any Contingent Obligation, contingent liability or liability
for any taxes, long-term leases or commitments, not reflected in its audited
financial statements delivered to the Administrative Agent on or prior to the
Closing Date or otherwise disclosed to the Administrative Agent and the Lenders
in writing, which will have or is reasonably likely to have a Material Adverse
Effect. The Pro Forma Statement has been prepared in good faith based upon
reasonable assumptions.

        6.2    No Material Adverse Effect.    Since the Statement Date no event
has occurred which has resulted in, or is reasonably likely to have, a Material
Adverse Effect.

        6.3    Compliance with Laws and Agreements.    Each of the Borrower
Parties and the Macerich Core Entities is in compliance with all Requirements of
Law and Contractual Obligations, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

        6.4    Organization, Powers; Authorization; Enforceability.    

        (1)  Macerich Partnership (A) is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(B) is duly qualified to do business and is in good standing under the laws of
each jurisdiction in which failure to be so qualified and in good standing will
have or is reasonably likely to have a Material Adverse Effect, (C) has all
requisite power and authority to own, operate and encumber its Property and to
conduct its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the transactions contemplated
by this Agreement and (D) is a partnership for purposes of federal income
taxation and for purposes of the tax laws of any state or locality in which
Macerich Partnership is subject to taxation based on its income.

        (2)  MAC (A) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland, (B) is duly authorized
and qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Material Adverse Effect, and (C) has all
requisite corporate power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted.

        (3)  Each Westcor Borrower and each Affiliate Guarantor (A) is either a
corporation, a limited partnership or a limited liability company duly
incorporated, formed or organized, validly existing, and in good standing under
the laws of the State of its incorporation, organization and/or formation,
(B) is duly qualified to do business and is in good standing under the laws of
each jurisdiction in which failure to be so qualified and in good standing will
have or is reasonably expected to have a Material Adverse Effect, and (C) has
all requisite corporate, partnership or limited liability company power and
authority to own, operate and encumber its Property and to conduct its business
as presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by this Agreement.

        (4)  True, correct and complete copies of the Organizational Documents
described in Section 5.1(1)(J) have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been Modified except to the
extent indicated therein and, to the best of each of the Borrower Parties'
knowledge, there are no defaults under such Organizational Documents and no
events which, with the passage of time or giving of notice or both, would
constitute a default under such Organizational Documents.

        (5)  The Borrower Parties have the requisite power and authority to
execute, deliver and perform this Agreement and each of the other Loan Documents
which are required to be

18

--------------------------------------------------------------------------------




executed on their behalf. The execution, delivery and performance of each of the
Loan Documents which must be executed in connection with this Agreement by the
Borrower Parties and to which the Borrower Parties are a party and the
consummation of the transactions contemplated thereby are within their
partnership, company, or corporate powers, have been duly authorized by all
necessary partnership, company, or corporate action and such authorization has
not been rescinded. No other partnership, company, or corporate action or
proceedings on the part of the Borrower Parties is necessary to consummate such
transactions.

        (6)  Each of the Loan Documents to which each Borrower Party is a party
has been duly executed and delivered on behalf of such Borrower Party and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to bankruptcy, insolvency, reorganization, or
other laws affecting creditors' rights generally and to principles of equity,
regardless of whether considered in a proceeding in equity or at law), is in
full force and effect and all the terms, provisions, agreements and conditions
set forth therein and required to be performed or complied with by such Borrower
Party on or before the Closing Date have been performed or complied with, and no
Potential Default or Event of Default exists thereunder.

        6.5    No Conflict.    The execution, delivery and performance of the
Loan Documents, the borrowing hereunder and the use of the proceeds thereof,
will not violate any material Requirement of Law or any Organizational Document
or any material Contractual Obligation of any of the Borrower Parties or the
Macerich Core Entities; or create or result in the creation of any Lien on any
material assets of any of the Borrower Parties.

        6.6    No Material Litigation.    Except as disclosed on Schedule 6.6
hereto, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Borrower
Parties, threatened by or against the Borrower Parties or the Macerich Core
Entities or against any of such Persons' Properties or revenues which is likely
to be adversely determined and which, if adversely determined, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

        6.7    Taxes.    All tax returns, reports and similar statements or
filings of the Borrower Parties and the Macerich Core Entities have been timely
filed. Except for Permitted Encumbrances, all taxes, assessments, fees and other
charges of Governmental Authorities upon such Persons and upon or relating to
their respective Properties, assets, receipts, sales, use, payroll, employment,
income, licenses and franchises which are shown in such returns or reports to be
due and payable have been paid, except to the extent (i) such taxes,
assessments, fees and other charges of Governmental Authorities are subject to a
Good Faith Contest; or (ii) the non-payment of such taxes, assessments, fees and
other charges of Governmental Authorities would not, individually or in the
aggregate, result in a Material Adverse Effect. The Borrower Parties have no
knowledge of any proposed tax assessment against the Borrower Parties or the
Macerich Core Entities that will have or is reasonably likely to have a Material
Adverse Effect.

19

--------------------------------------------------------------------------------






        6.8    Investment Company Act.    None of the Borrowers nor MAC, nor any
Person controlling such entities is an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940 (as amended from time to time).

        6.9    Subsidiary Entities.    Schedule 6.9 (A) contains charts and
diagrams reflecting the corporate structure of the Borrower Parties and their
respective Subsidiary Entities indicating the nature of the corporate,
partnership, limited liability company or other equity interest in each Person
included in such chart or diagram; and (B) accurately sets forth (1) the correct
legal name of such Person, the type of organization, and the jurisdiction of its
incorporation or organization, and (2) the class of outstanding Capital Stock of
such Persons along with the percentage thereof owned by the Borrower Parties and
their Subsidiaries. None of such issued and outstanding Capital Stock or
Securities is subject to any vesting, redemption, or repurchase agreement, and
there are no warrants or options outstanding with respect to such Securities,
except as noted on Schedule 6.9. The outstanding Capital Stock of each
Subsidiary Entity shown on Schedule 6.9 as being owned by a Borrower Party or
its Subsidiary is duly authorized, validly issued, fully paid and nonassessable.
Except where failure may not have a Material Adverse Effect, each Subsidiary
Entity of Borrower Parties: (A) is a corporation, limited liability company, or
partnership, as indicated on Schedule 6.9, duly organized, validly existing and,
if applicable, in good standing under the laws of the jurisdiction of its
organization, (B) is duly qualified to do business and, if applicable, is in
good standing under the laws of each jurisdiction in which failure to be so
qualified and in good standing would limit its ability to use the courts of such
jurisdiction to enforce Contractual Obligations to which it is a party, and
(C) has all requisite power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted and as proposed to
be conducted hereafter.

        6.10    Federal Reserve Board Regulations.    None of the Borrowers nor
MAC is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of "purchasing"
or "carrying" any "Margin Stock" within the respective meanings of such terms
under Regulations U, T and X. No part of the proceeds of the Term Loan will be
used for "purchasing" or "carrying" "Margin Stock" as so defined or for any
purpose which violates, or which would be inconsistent with, the provisions of,
the Regulations of the Board of Governors of the Federal Reserve System.

        6.11    ERISA Compliance.    Except as disclosed on Schedule 6.11:

        (1)  Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state law failure to comply with which would
reasonably be likely to result in a Material Adverse Effect. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower
Parties, nothing has occurred which would cause the loss of such qualification.

        (2)  There are no pending or, to the best knowledge of Borrower Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

        (3)  No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or, to the best knowledge of the Borrower Parties,
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect.

        (4)  No Pension Plan has any Unfunded Pension Liability which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

20

--------------------------------------------------------------------------------




        (5)  None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

        (6)  None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has incurred nor reasonably expects to incur any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

        (7)  None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has transferred any Unfunded Pension Liability to any person
or otherwise engaged in a transaction that is subject to Section 4069 or 4212(c)
of ERISA which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

        6.12    Assets and Liens.    Each of the Borrower Parties and their
respective Subsidiary Entities has good and marketable title to all Property and
assets reflected in the financial statements referred to in Section 6.1 above,
except Property and assets sold or otherwise disposed of in the ordinary course
of business subsequent to the respective dates thereof. None of the Borrower
Parties, nor their respective Subsidiary Entities, has outstanding Liens on any
of its Properties or assets nor are there any security agreements to which it is
a party, except for Liens permitted in accordance with Section 8.1.

        6.13    Securities Acts.    None of the Borrower Parties or their
respective Subsidiary Entities have issued any unregistered securities in
violation of the registration requirements of Section 5 of the Securities Act of
1933 (as amended from time to time, the "Act") or any other law, nor are they in
violation of any rule, regulation or requirement under the Act or the Securities
Exchange Act of 1934 (as amended from time to time) other than violations which
could not reasonably be expected to have a Material Adverse Effect. None of the
Borrower Parties or the Macerich Core Entities is required to qualify an
indenture under the Trust Indenture Act of 1939 (as amended from time to time)
in connection with its execution and delivery of this Agreement or the
incurrence of Indebtedness hereunder.

        6.14    Consents, Etc.    Except as disclosed in Schedule 6.14, no
consent, approval or authorization of, or registration, declaration or filing
with any Governmental Authority or any other Person is required on the part of
the Borrower Parties or the Macerich Core Entities in connection with the
Westcor Acquisition, the execution and delivery of the Loan Documents by the
Borrower Parties, or the performance of or compliance with the terms, provisions
and conditions thereof by such Persons, other than those that have been obtained
or will be obtained by the legally required time.

        6.15    Hazardous Materials.    The Borrower Parties and the Macerich
Core Entities have caused Phase I and the other environmental assessments as set
forth in Schedule 6.15 to be conducted or have taken other steps to investigate
the past and present environmental condition and use of their Properties (as
used in this Section 6.15 and Section 7.9, the "Environmental Properties").
Based on such investigation, except as otherwise disclosed on Schedule 6.15, to
the best knowledge of the Borrower Parties: (1) no Hazardous Materials have been
discharged, disposed of, or otherwise released on, under, or from the
Environmental Properties so as to be reasonably expected to result in a
violation of Hazardous Materials Laws and a material adverse effect to such
Environmental Property or the owner thereof; (2) the owners of the Environmental
Properties have obtained all material environmental, health and safety permits
and licenses necessary for their respective operations, and all such permits are
in good standing and the holder

21

--------------------------------------------------------------------------------




of each such permit is currently in compliance with all terms and conditions of
such permits, except to the extent the failure to obtain such permits or comply
therewith is not reasonably expected to result in a Material Adverse Effect or
any material violation of Hazardous Materials Laws or in a material adverse
effect to such Environmental Property or the owner thereof; (3) none of the
Environmental Properties is listed or proposed for listing on the National
Priorities List ("NPL") pursuant to CERCLA or on the Comprehensive Environmental
Response Compensation Liability Information System List ("CERCLIS") or any
similar applicable state list of sites requiring remedial action under any
Hazardous Materials Laws; (4) none of the owners of the Environmental Properties
has sent or directly arranged for the transport of any hazardous waste to any
site listed or proposed for listing on the NPL, CERCLIS or any similar state
list; (5) there is not now on or in any Environmental Property: (a) any landfill
or surface impoundment; (b) any underground storage tanks; (c) any
asbestos-containing material; or (d) any polychlorinated biphenyls (PCB), which
in the case of any of clauses (a) through (d) could reasonably result in a
violation of any Hazardous Materials Laws and a material adverse effect to such
Environmental Property or the owner thereof; (6) no environmental Lien has
attached to any Environmental Properties; and (7) no other event has occurred
with respect to the presence of Hazardous Materials on or under the
Environmental Properties, which would reasonably be expected to result in a
Material Adverse Effect.

        6.16    Regulated Entities.    None of the Borrower Parties or the
Macerich Core Entities: (1) is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Interstate Commerce Act,
any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness, or (2) is a "foreign
person" within the meaning of Section 1445 of the Code.

        6.17    Copyrights, Patents, Trademarks and Licenses, etc.    To the
best knowledge of the Borrower Parties, the Borrower Parties and the Macerich
Core Entities own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower Parties or the
Macerich Core Entities infringes upon any rights held by any other Person,
except for any infringements, individually or in the aggregate, which would not
result, or be expected to result, in a Material Adverse Effect.

        6.18    REIT Status.    MAC: (1) is a REIT, (2) has not revoked its
election to be a REIT, (3) has not engaged in any "prohibited transactions" as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (4) for its current "tax year" as defined in the Code is and for
all prior tax years subsequent to its election to be a REIT has been entitled to
a dividends paid deduction which meets the requirements of Section 857 of the
Code.

        6.19    Insurance.    Schedule 6.19 accurately sets forth as of the
Closing Date all insurance policies currently in effect with respect to the
respective Property and assets and business of the Borrower Parties and the
Macerich Core Entities, specifying for each such policy, (i) the amount thereof,
(ii) the general risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof. Such insurance policies are
currently in full force and effect, in compliance with the requirements of
Section 7.8 hereof.

        6.20    Full Disclosure.    None of the representations or warranties
made by the Borrower Parties in the Loan Documents as of the date such
representations and warranties are made or deemed made contains any untrue
statement of a material fact or omits to state a material fact

22

--------------------------------------------------------------------------------




necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading.

        6.21    Indebtedness.    Schedule 6.21 sets forth, as of June 30, 2002,
all Indebtedness for borrowed money of each of the Borrower Parties and the
Macerich Core Entities, and, except as set forth on such Schedule 6.21, there
are no defaults in the payment of principal or interest on any such
Indebtedness, and no payments thereunder have been deferred or extended beyond
their stated maturity, and there has been no material change in the type or
amount of such Indebtedness since June 30, 2002.

        6.22    Real Property.    Set forth on Schedule 6.22 is a list, as of
the date of this Agreement, of all of the Projects of the Borrower Parties and
the Macerich Entities, indicating in each case whether the respective property
is owned or ground leased by such Persons, the identity of the owner or lessee
and the location of the respective property.

        6.23    Brokers.    The Borrowers and MAC have not dealt with any broker
or finder with respect to the transactions embodied in this Agreement and the
other Loan Documents.

        6.24    No Default.    No Default or Potential Default has occurred and
is continuing.

        6.25    Solvency.    After giving effect to the Term Loan, and the
disbursement of the proceeds thereof pursuant to the Borrowers' instructions,
the Borrower Parties are each Solvent.

        ARTICLE 7.    Affirmative Covenants.    As an inducement to the
Administrative Agent and each Lender to enter into this Agreement and for the
Lenders to advance their respective Percentage Shares of the Term Loan, each of
the Borrower Parties, collectively and severally, hereby covenants and agrees
with the Administrative Agent and each Lender that, as long as any Obligations
remain unpaid:

        7.1    Financial Statements.    The Borrower Parties shall maintain, for
themselves, and shall cause each of the Macerich Core Entities to maintain a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements in
conformity with GAAP. Each of the financial statements and reports described
below shall be prepared from such system and records and in form reasonably
satisfactory to the Administrative Agent, and shall be provided to
Administrative Agent:

        (1)  As soon as practicable, and in any event within ninety (90) days
after the close of each fiscal year of MAC, the consolidated balance sheet of
MAC and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, stockholders' equity and cash flow of MAC and
its Subsidiaries for such fiscal year, setting forth in each case in comparative
form the consolidated or combined figures, as the case may be, for the previous
fiscal year, all in reasonable detail and accompanied by a report thereon of
PricewaterhouseCoopers or other independent certified public accountants of
recognized national standing selected by the Borrowers and reasonably
satisfactory to the Administrative Agent, which report shall be unqualified
(except for qualifications that the Required Lenders do not, in their
discretion, consider material) and shall state that such consolidated financial
statements fairly present the financial position of MAC and its Subsidiaries as
at the date indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP (except as otherwise stated therein)
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

        (2)  As soon as practicable, and in any event within fifty (50) days
after the close of each of the first three fiscal quarters of each fiscal year
of MAC, for MAC and its Subsidiaries, unaudited balance sheets as at the close
of each such period and the related combined statements of income and cash flow
of MAC and its Subsidiaries for such quarter and the

23

--------------------------------------------------------------------------------




portion of the fiscal year ended at the end of such quarter, setting forth in
each case in comparative form the consolidated or combined figures, as the case
may be, for the corresponding periods of the prior fiscal year, all in
reasonable detail and in conformity with GAAP (except as otherwise stated
therein), together with a representation by a Responsible Financial Officer, as
of the date of such financial statements, that such financial statements have
been prepared in accordance with GAAP (provided, however, that such financial
statements may not include all of the information and footnotes required by GAAP
for complete financial information) and reflect all adjustments that are, in the
opinion of management, necessary for a fair presentation of the financial
information contained therein;

        (3)  Together with each delivery of any quarterly or annual report
pursuant to paragraphs (1) through (2) of this Section 7.1, MAC shall deliver a
Compliance Certificate signed by MAC's Responsible Financial Officer
representing and certifying (1) that the Responsible Financial Officer signatory
thereto has reviewed the terms of the Loan Documents, and has made, or caused to
be made under his/her supervision, a review in reasonable detail of the
transactions and consolidated financial condition of MAC and its Subsidiaries,
during the fiscal quarter covered by such reports, that such review has not
disclosed the existence during or at the end of such fiscal quarter, and that
such officer does not have knowledge of the existence as at the date of such
Compliance Certificate, of any condition or event which constitutes an Event of
Default or Potential Default or mandatory prepayment event, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Borrowers, MAC or their Subsidiaries has
taken, is taking and proposes to take with respect thereto, (2) the calculations
(with such specificity as the Administrative Agent may reasonably request) for
the period then ended which demonstrate compliance with the covenants and
financial ratios set forth in Article 8, (3) a schedule of Total Liabilities in
respect of borrowed money in the level of detail disclosed in MAC's Form 10-Q
filings with the Securities and Exchange Commission, as well as such other
information regarding such Indebtedness as may be reasonably requested by the
Administrative Agent, (4) that any proceeds withdrawn from the Proceeds
Expenditure Account during the prior quarter were withdrawn in compliance with
Section 3.3(3) and shall specify the use of such proceeds, and (5) a schedule of
EBITDA.

        (4)  To the extent not otherwise delivered pursuant to this Section 7.1,
copies of all financial statements and financial information delivered by the
Borrowers, MAC and the Westcor Principal Entities (or, upon Administrative
Agent's request, any Subsidiaries of such Persons) from time to time to the
holders of any Indebtedness for borrowed money of such Persons; and

        (5)  Copies of all proxy statements, financial statements, and reports
which the Borrowers or MAC send to their respective stockholders or limited
partners, and copies of all regular, periodic and special reports, and all
registration statements under the Act which the Borrowers or MAC file with the
Securities and Exchange Commission or any Governmental Authority which may be
substituted therefor, or with any national securities exchange; provided,
however, that there shall not be required to be delivered hereunder such copies
for any Lender of prospectuses relating to future series of offerings under
registration statements filed under Rule 415 under the Act or other items which
such Lender has indicated in writing to the Borrowers or MAC from time to time
need not be delivered to such Lender.

        (6)  Notwithstanding the foregoing, it is understood and agreed that to
the extent MAC files documents with the Securities and Exchange Commission and
such documents contain the same information as required by subsections (1), (2),
(3) (only with respect to subclause (3)), (4) and (5) above, MAC may deliver
copies, which copies may be delivered electronically,

24

--------------------------------------------------------------------------------




of such forms with respect to the relevant time periods in lieu of the
deliveries specified in such clauses.

        7.2    Certificates; Reports; Other Information.    The Borrower Parties
shall furnish or cause to be furnished to the Administrative Agent and each of
the Lenders directly:

        (1)  From time to time upon reasonable request by the Administrative
Agent, a rent roll, tenant sales report and income statement with respect to any
Project;

        (2)  As soon as practicable and in any event by January 1st of each
calendar year, the Borrower Parties shall deliver to the Administrative Agent
(i) a report in form and substance reasonably satisfactory to the Administrative
Agent outlining all insurance coverage maintained as of the date of such report
by the Borrower Parties and the Macerich Core Entities and the duration of such
coverage and (ii) evidence that all premiums with respect to such coverage have
been paid when due.

        (3)  Promptly, such additional financial and other information,
including, without limitation, information regarding the Borrower Parties, the
Macerich Core Entities, any of such entities' assets and Properties and the
Westcor Acquisition as Administrative Agent or any Lender may from time to time
reasonably request, including, without limitation, such information as is
necessary for any Lender to participate out any of its interests in the
Obligations.

        7.3    Maintenance of Existence and Properties.    The Borrower Parties
shall, and shall cause each of the Macerich Core Entities to, at all times:
(1) maintain its corporate existence or existence as a limited partnership or
limited liability company, as applicable; provided that a Macerich Core Entity
(other than the Borrowers, MAC, or the Westcor Principal Entities) (A) may
change its form of organization from one type of legal entity to another to the
extent otherwise permitted in this Agreement; (B) may effect a dissolution if
such actions are taken subsequent to a Disposition of substantially all of its
assets as otherwise permitted under this Agreement (including Section 8.4); and
(C) may merge or consolidate with any Person as otherwise not prohibited by this
Agreement (including Section 8.3); (2) maintain in full force and effect all
rights, privileges, licenses, approvals, franchises, Properties and assets
material to the conduct of its business; (3) remain qualified to do business and
maintain its good standing in each jurisdiction in which failure to be so
qualified and in good standing will have a Material Adverse Effect; and (4) not
permit, commit or suffer any waste or abandonment of any Project that will have
a Material Adverse Effect.

        7.4    Inspection of Property; Books and Records; Discussions.    The
Borrower Parties shall, and shall cause each of the Macerich Core Entities, to
keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all material Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities, and
shall permit representatives of the Administrative Agent or any Lender to visit
and inspect any of its properties and examine and make copies or abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired by the Administrative Agent or any
Lender, and to discuss the business, operations, properties and financial and
other condition of Borrower Parties and the Macerich Core Entities with officers
and employees of such Persons, and with their independent certified public
accountants (provided that representatives of such Persons may be present at and
participate in any such discussion).

25

--------------------------------------------------------------------------------




        7.5    Notices.    The Borrowers shall promptly, but in any event within
five Business Days after obtaining knowledge thereof, give written notice to the
Administrative Agent and each Lender directly of:

        (1)  The occurrence of any Potential Default or Event of Default and
what action the Borrowers have taken, are taking, or are proposing to take in
response thereto;

        (2)  The institution of, or written threat of, any action, suit,
proceeding, governmental investigation or arbitration against or affecting the
Borrower Parties or the Macerich Core Entities and not previously disclosed,
which action, suit, proceeding, governmental investigation or arbitration
(i) exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances expose, such Persons, in the Borrowers' reasonable
judgment, to liability in an amount aggregating $10,000,000 or more and is or
are not covered by insurance, or (ii) seeks injunctive or other relief which, if
obtained, may have a Material Adverse Effect providing such other information as
may be reasonably available to enable Administrative Agent and its counsel to
evaluate such matters. The Borrowers, upon request of the Administrative Agent,
shall promptly give written notice of the status of any action, suit,
proceeding, governmental investigation or arbitration.

        (3)  Any labor dispute to which the Borrower Parties or any of the
Macerich Core Entities may become a party (including, without limitation, any
strikes, lockouts or other disputes relating to any Property of such Persons'
and other facilities) which could result in a Material Adverse Effect.

        (4)  The bankruptcy or cessation of operations of any tenant to which
greater than 5% of either the Macerich Partnership's or MAC's share of
consolidated minimum rent is attributable.

        (5)  Any event not disclosed pursuant to paragraphs (1) through
(4) above which could reasonably be expected to result in a Material Adverse
Effect.

        7.6    Expenses.    The Borrowers shall pay all reasonable out-of-pocket
expenses (including reasonable fees and disbursements of outside counsel):
(1) of the Administrative Agent and JPMorgan Chase Bank incident to the
preparation, negotiation and administration of the Loan Documents, including any
proposed Modifications or waivers with respect thereto, the syndication of the
Term Loan (but such expenses shall not include any fees paid to the syndicate
members), and the preservation and protection of the rights of the Lenders and
the Administrative Agent under the Loan Documents, and (2) of the Administrative
Agent and each of the Lenders incident to the enforcement of payment of the
Obligations, whether by judicial proceedings or otherwise, including, without
limitation, in connection with bankruptcy, insolvency, liquidation,
reorganization, moratorium or other similar proceedings involving any Borrower
Party or a "workout" of the Obligations; provided that only one property
inspection or site visit performed pursuant to Section 7.4 shall be paid for by
the Borrowers each year, unless a Potential Default or Event of Default has
occurred and is continuing, in which case there shall be no limit to property
inspections or site visits performed pursuant to Section 7.4, and the Borrowers
shall pay the costs associated with each such inspection and visit performed
during such periods. The obligations of the Borrowers under this Section 7.6
shall survive payment of all other Obligations.

        7.7    Payment of Indemnified Taxes and Other Taxes and Charges.    The
Borrower Parties shall, and shall cause each of the Macerich Core Entities to,
file all tax returns required to be filed in any jurisdiction and, if
applicable, and except with respect to taxes subject to any Good Faith Contest,
pay and discharge all Indemnified Taxes and Other Taxes imposed upon it or any
of its

26

--------------------------------------------------------------------------------




Properties or in respect of any of its franchises, business, income or property
before any material penalty shall be incurred with respect to such Indemnified
Taxes and Other Taxes.

        7.8    Insurance.    The Borrower Parties shall, and shall cause each of
the Macerich Core Entities, to maintain, to the extent commercially available,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks (including, without limitation, fire,
extended coverage, vandalism, malicious mischief, flood, earthquake, public
liability, product liability, business interruption and terrorism) as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower Parties or the Macerich Core
Entities engage in business or own properties.

        7.9    Hazardous Materials.    The Borrower Parties shall, and shall
cause each of the Macerich Core Entities to, do the following:

        (1)  Keep and maintain all regional Retail Properties ("Designated
Environmental Properties") in material compliance with any Hazardous Materials
Laws unless the failure to so comply would not be reasonably expected to result
in a material adverse effect to such Designated Environmental Property or the
owner thereof.

        (2)  Promptly cause the removal of any Hazardous Materials discharged,
disposed of, or otherwise released in, on or under any Designated Environmental
Properties that are in violation of any Hazardous Materials Laws and which would
be reasonably expected to result in a material adverse effect to such Designated
Environmental Property or the owner thereof, and cause any remediation required
by any Hazardous Material Laws or Governmental Authority to be performed, though
no such action shall be required if any action is subject to a good faith
contest. In the course of carrying out such actions, the Borrowers shall provide
the Administrative Agent with such periodic information and notices regarding
the status of investigation, removal, and remediation, as the Administrative
Agent may reasonably require.

        (3)  Promptly advise the Administrative Agent and each Lender in writing
of any of the following: (i) any Hazardous Material Claims known to Borrowers
which would be reasonably expected to result in a material adverse effect to an
Environmental Property or the owner thereof; (ii) the receipt of any notice of
any alleged violation of Hazardous Materials Laws with respect to an
Environmental Property (and the Borrowers shall promptly provide the
Administrative Agent and Lenders with a copy of such notice of violation),
provided that such alleged violation, if true (and if any release of the
Hazardous Materials alleged therein were not promptly remediated), would result
in a breach of subsections (1) or (2) above; and (iii) the discovery of any
occurrence or condition on any Designated Environmental Properties that could
cause such Designated Environmental Properties or any part thereof to be in
violation of clauses (1) or, if not promptly remediated, (2) above. If the
Administrative Agent and/or any Lender shall be joined in any legal proceedings
or actions initiated in connection with any Hazardous Materials Claims, each
Borrower Party shall indemnify, defend, and hold harmless such Person with
respect to any liabilities and out-of-pocket expenses arising with respect
thereto, including reasonable attorneys' fees and disbursements.

        (4)  Comply with each of the covenants set forth in subsections (1),
(2) and (3) of this Section 7.9 with respect to all other Properties of the
Borrowers and Macerich Core Entities unless the failure to so comply would not
reasonably be expected to result in a Material Adverse Effect.

        7.10    Compliance with Laws and Contractual Obligations; Payment of
Taxes.    The Borrower Parties shall, and shall cause each of the Macerich Core
Entities to: (1) comply, in all material respects, with all material
Requirements of Law of any Governmental Authority having jurisdiction

27

--------------------------------------------------------------------------------

over it or its business, and (2) comply, in all material respects, with all
material Contractual Obligations.

        7.11    Further Assurances.    The Borrower Parties shall, and shall
cause each of their respective Subsidiaries to, promptly upon request by the
Administrative Agent or any Lender, do any acts or, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, any and all
such further deeds, conveyances, security agreements, mortgages, assignments,
estoppel certificates, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Administrative Agent or such Lender, as the
case may be, may reasonably require from time to time in order (i) to carry out
more effectively the purposes of this Agreement or any other Loan Document, and
(ii) to assure, convey, grant, assign, transfer, preserve, protect and confirm
to the Administrative Agent and Lenders the rights granted or now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
document executed in connection therewith.

        7.12    Single Purpose Entities.    The Westcor Borrowers shall maintain
themselves as Single Purpose Entities.

        7.13    REIT Status.    MAC shall maintain its status as a REIT and
(i) all of the representations and warranties set forth in clauses (1), (2) and
(4) of Section 6.18 shall remain true and correct at all times and (ii) all of
the representations and warranties set forth in clause (3) of Section 6.18 shall
remain true and correct in all material respects. MAC will do or cause to be
done all things necessary to maintain the listing of its Capital Stock on the
New York Stock Exchange, the American Stock Exchange or the Nasdaq National
Market System (or any successor thereof), and the Macerich Partnership will do
or cause to be done all things necessary to cause it to be treated as a
partnership for purposes of federal income taxation and the tax laws of any
state or locality in which the Macerich Partnership is subject to taxation based
on its income.

        7.14    Use of Proceeds.    The proceeds of the Term Loan shall be used
to finance the Westcor Acquisition.

        7.15    Subordination.    

        (1)  MAC, the Borrowers, and each Guarantor (each a "Subordinated
Creditor") hereby absolutely and irrevocably subordinates, both in right of
payment and in time of payment, (a) in the case of MAC, any and all present or
future obligations and liabilities of the Borrowers or any Affiliate Guarantor
to MAC, (b) in the case of any Affiliate Guarantor, any and all present or
future obligations and liabilities of the Borrowers or any other Affiliate
Guarantor to such Affiliate Guarantor and (c) in the case of the Borrowers, any
and all present and future obligations and liabilities of MAC or any Affiliate
Guarantor to the Borrowers (such obligations and liabilities referred to in
clauses (a), (b) or (c) being "Subordinated Debt"), to the prior payment in full
in cash of the Obligations or the obligations of such Person under the
Guaranties, as applicable. Each Subordinated Creditor agrees to make no claim
for, or receive payment with respect to, such Subordinated Debt until all
Obligations and such obligations have been fully discharged in cash.
Notwithstanding the foregoing, the Borrowers shall be entitled to declare and
pay dividends or make distributions to equity holders with respect to their
Capital Stock, as long as no Event of Default then exists, but subject to
Section 8.11.

        (2)  All amounts and other assets that may from time to time be paid or
distributed to or otherwise received by any Subordinated Creditor in respect of
Subordinated Debt in violation of this Section 7.15 shall be segregated and held
in trust by the Subordinated Creditor for the benefit of the Lenders and
promptly paid over to the Administrative Agent.

28

--------------------------------------------------------------------------------




        (3)  Each Subordinated Creditor further agrees not to assign all or any
part of the Subordinated Debt unless the Administrative Agent is given prior
notice and such assignment is expressly made subject to the terms of this
Agreement. If the Administrative Agent so requests, (a) all instruments
evidencing the Subordinated Debt shall be duly endorsed and delivered to the
Administrative Agent, (b) all security for the Subordinated Debt shall be duly
assigned and delivered to Administrative Agent for the benefit of the Lenders,
(c) the Subordinated Debt shall be enforced, collected and held by the relevant
Subordinated Creditor as trustee for the Lenders and shall be paid over to the
Administrative Agent for the benefit of the Lenders on account of the
Obligations, and (d) the Subordinated Creditors shall execute, file and record
such documents and instruments and take such other action as the Administrative
Agent deems necessary or appropriate to perfect, preserve and enforce the
Lenders' rights in and to the Subordinated Debt and any security therefor. If
any Subordinated Creditor fails to take any such action, the Administrative
Agent, as attorney-in-fact for such Subordinated Creditor, is hereby authorized
to do so in the name of the Subordinated Creditor. The foregoing power of
attorney is coupled with an interest and cannot be revoked.

        (4)  In any bankruptcy or other proceeding in which the filing of claims
is required by Requirements of Law, each Subordinated Creditor shall file all
claims relating to the Subordinated Debt that the Subordinated Creditor may have
against the obligor thereunder and shall assign to the Administrative Agent, for
the benefit of the Lenders, all rights relating to the Subordinated Debt
thereunder. If any Subordinated Creditor does not file any such claim, the
Administrative Agent, as attorney-in-fact for the Subordinated Creditor, is
hereby authorized to do so in the name of the Subordinated Creditor or, in the
Administrative Agent's discretion, to assign the claim to a nominee and to cause
proof of claim to be filed in the name of the Administrative Agent or the
Administrative Agent's nominee. The foregoing power of attorney is coupled with
an interest and cannot be revoked. The Administrative Agent or its nominee shall
have the right, in its reasonable discretion, to accept or reject any plan
proposed in such proceeding and to take any other action which a party filing a
claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the Person or Persons authorized to pay such claim
shall pay to the Administrative Agent for the benefit of the Lenders the amount
payable on such claim and, to the full extent necessary for that purpose, each
Subordinated Creditor hereby assigns to the Administrative Agent for the benefit
of the Lenders all of the Subordinated Creditor's rights to any such payments or
distributions; provided, however, the Subordinated Creditor's obligations
hereunder shall not be satisfied except to the extent that the Administrative
Agent receives cash by reason of any such payment or distribution.

        (5)  Each of the Subordinated Creditors hereby agrees that the
Administrative Agent and the Lenders may at any time in their discretion renew
or extend the time of payment of the Obligations or exercise, fail to exercise,
waive or amend any other of their rights under this Agreement, any Loan Document
or any instrument evidencing or securing or delivered in connection therewith,
and in reference thereto may make and enter into such agreements as to them may
seem proper or desirable, all without notice to or further assent from the
Subordinated Creditors (except as otherwise expressly required pursuant to this
Agreement), and any such action shall not in any manner impair or affect the
subordination set forth in this Section 7.15 or any of the Administrative
Agent's or Lenders' rights hereunder. The Subordinated Creditors each hereby
waive and agree not to assert against the Administrative Agent or the Lenders
any rights which a guarantor or surety could exercise with respect to any
indebtedness of the Borrowers, MAC or an Affiliate Guarantor, but nothing in
this Section 7.15 shall constitute the Subordinated Creditors a guarantor or
surety.

29

--------------------------------------------------------------------------------




        7.16    Mandatory Prepayments under Interim Facility.    The Borrowers
shall comply in all respects with the mandatory principal prepayment provisions
under the Interim Facility as required pursuant to Section 3.3 of the Interim
Facility Credit Agreement (including any corresponding defined terms used
therein), as such provisions and defined terms exist as of the Closing Date.

        7.17    Management of Projects.    All Wholly-Owned Projects shall be
managed by Subsidiaries of MAC pursuant to Master Management Agreements or, with
respect to Wholly-Owned Projects of Westcor, pursuant to agreements in place on
the date hereof.

        ARTICLE 8.    Negative Covenants.    As an inducement to the
Administrative Agent and each Lender to enter into this Agreement and for the
Lenders to advance their respective Percentage Shares of the Term Loan, each of
the Borrower Parties, jointly and severally, hereby covenants and agrees with
the Administrative Agent and each Lender that, as long as any Obligations remain
unpaid:

        8.1    Liens.    The Borrower Parties shall not, and shall not permit
any of the Macerich Core Entities to, create, incur, assume or suffer to exist,
any Lien upon any of its Property except:

        (1)  Liens that secure Secured Indebtedness otherwise permitted under
this Agreement;

        (2)  Permitted Encumbrances;

        (3)  Other Liens which are the subject of a Good Faith Contest; and

        (4)  Liens listed on Schedule 8.1.

        Notwithstanding the foregoing, no Liens shall be permitted on the
Capital Stock of any Borrower Party or Westcor Principal Entity, except Liens in
favor of the Administrative Agent for the benefit of the Lenders as contemplated
hereunder and under the Interim Facility Credit Agreement and the Revolving
Credit Agreement.

        8.2    Indebtedness.    The Westcor Borrowers shall not incur any
Indebtedness other than the Obligations and the Indebtedness under the Interim
Facility Credit Agreement and the Revolving Credit Agreement. The other Borrower
Parties may only incur, and permit the Macerich Core Entities to incur,
(i) Indebtedness to the extent such Borrower Parties maintain compliance with
the financial covenants set forth in Sections 8.12 and 8.13 below; and
(ii) Indebtedness under the Interim Facility Credit Agreement and the Revolving
Credit Agreement.

        8.3    Fundamental Change.    

        (1)  None of MAC, the Borrowers, or the Westcor Principal Entities shall
do any or all of the following: merge or consolidate with any Person, or sell,
assign, lease or otherwise effect a Disposition, whether in one transaction or
in a series of transactions, of all or substantially all of its Properties and
assets, whether now owned or hereafter acquired, or enter into any agreement to
do any of the foregoing.

        (2)  None of the Borrower Parties shall, nor shall they permit any
Macerich Core Entities to, engage to any material extent in any business other
than such Person's business as conducted on the date hereof and businesses which
are substantially similar, related or incidental thereto or other additional
businesses that would not have a Material Adverse Effect.

        8.4    Dispositions.    The Borrower Parties shall not permit any of the
following to occur:

        (1)  Any Disposition by MAC of any of the Capital Stock of Macerich
Partnership or any of the Westcor Borrowers; provided that the forgoing shall
not prohibit Macerich Partnership from issuing partnership units as
consideration for the acquisition of a Project otherwise permitted under this
Agreement;

30

--------------------------------------------------------------------------------

        (2)  Any Disposition by Macerich Partnership of any of the Capital Stock
of any Westcor Borrower or Affiliate Guarantor; provided that a Disposition of
an Affiliate Guarantor is permitted so long as the required prepayments are made
pursuant to Section 3.3 of the Interim Facility Credit Agreement and Section 3.3
and Section 7.16 of this Agreement;

        (3)  Any Disposition by any Westcor Borrower of any of the Capital Stock
of any Westcor Principal Entity; or

        (4)  Any Disposition by any Borrower Party or its Subsidiary Entities of
any of its respective Properties if such Disposition would cause the Borrower
Parties to be in violation of any of (a) the covenants set forth in Section 8.12
or 8.13; (b) the mandatory prepayment requirements set forth in Sections 3.3 or
7.16; or (c) the limitations on Investments set forth in Section 8.5.

        8.5    Investments.    The Borrower Parties shall not, and shall not
permit any of the Macerich Core Entities to, directly or indirectly make any
Investment, except that such Persons may make an Investment in the following,
subject to the limitations set forth below:

Permitted Investment


--------------------------------------------------------------------------------

  Limitations

--------------------------------------------------------------------------------

Wholly-Owned Raw Land   No Wholly-Owned Raw Land shall be acquired if the
Aggregate Investment Value of such Wholly-Owned Raw Land, together will all
Wholly-Owned Raw Land then owned by the Borrower Parties and their Subsidiary
Entities, exceeds 5% of the Gross Asset Value Individual Projects   No
individual Project or Capital Stock in a Person owning an Individual Project
shall be acquired without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Project exceeds 10%
of the Gross Asset Value Portfolio of Projects   Multiple Projects or Capital
Stock in Persons owning multiple Projects shall not be acquired in a single
transaction or series of related transactions without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Projects exceeds 25% of the Gross Asset Value Capital Stock of Joint
Ventures in which the Macerich Partnership, MAC or any Wholly-Owned Subsidiary
is not a general partner or a managing member   No such Capital Stock shall be
acquired without the consent of the Administrative Agent and the Required
Lenders if the Aggregate Investment Value of such Capital Stock and all other
such Capital Stock then owned by the Borrower Parties and their Subsidiary
Entities exceeds 5% of the Gross Asset Value

31

--------------------------------------------------------------------------------

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is a general partner or a managing member   No such
Capital Stock shall be acquired without the consent of the Administrative Agent
and the Required Lenders if the Aggregate Investment Value of such Capital Stock
and all other such Capital Stock then owned by the Borrower Parties and their
Subsidiary Entities exceeds 50% of Gross Asset Value Real Property Under
Construction   The Aggregate Investment Value of all Real Property Under
Construction shall not exceed 15% of the Gross Asset Value MAC's redemption of
partnership units in Macerich Partnership in accordance with its Organizational
Documents   Unlimited First lien priority Mortgage Loans acquired by Macerich
Partnership, MAC or any Wholly-Owned Subsidiary   The Aggregate Investment Value
of all such Mortgage Loans shall not exceed 10% of the Gross Asset Value Capital
Stock of Management Companies   The Aggregate Investment Value of such Capital
Stock shall not exceed 5% of Gross Asset Value Cash and Cash Equivalents  
Unlimited Other Investments (exclusive of the other Permitted Investment
categories set forth in this Section 8.5)   The Aggregate Investment Value of
such other Investments shall not exceed 1% of Gross Asset Value

        8.6    Transactions with Partners and Affiliates.    The Borrower
Parties shall not, and shall not permit any of the Macerich Core Entities to
directly or indirectly enter into or permit to exist any transaction (including,
without limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with a holder or holders of more than five percent
(5%) of any class of equity Securities of MAC, or with any Affiliate of MAC
which is not its Subsidiary (a "Transactional Affiliate"), except as set forth
on Schedule 8.6 and except upon fair and reasonable terms no less favorable to
the Borrower Parties than would be obtained in a comparable arm's-length
transaction with a Person not a Transactional Affiliate; provided that any
management agreement substantially in the form of the Master Management
Agreements shall be deemed to satisfy the criteria set forth in this
Section 8.6.

        8.7    Margin Regulations; Securities Laws.    Neither the Borrowers nor
any Macerich Core Entities shall use all or any portion of the proceeds of any
credit extended under this Agreement to purchase or carry Margin Stock.

        8.8    Organizational Documents.    

        (1)  Without the prior written consent of Administrative Agent and the
Required Lenders, the Borrower Parties shall not, and shall not permit the
Westcor Principal Entities to, Modify any of the terms or provisions in the
Organizational Documents delivered in connection with Section 5.1(1)(J), except:
(a) any Modifications necessary for Macerich Partnership or MAC to issue more
Capital Stock (provided such issuance does not otherwise violate the terms of
this Agreement); or (b) Modifications necessary to clarify existing provisions
of such Organizational Documents; or (c) Modifications which would have no

32

--------------------------------------------------------------------------------

adverse, substantive effect on the rights or interests of the Lenders in
conjunction with the Term Loan or under the Loan Documents.

        (2)  Without the prior written consent of Administrative Agent, which
shall not be unreasonably withheld, MAC and the Borrowers shall not, and shall
not permit the Westcor Principal Entities to, Modify any of the terms or
provisions in any of their respective Organizational Documents as in effect as
of the Closing Date which would change in any material manner the rights and
obligations of the parties to such Organizational Documents, except (a) any
Modifications necessary for Macerich Partnership or MAC to issue more Capital
Stock (provided such issuance does not otherwise violate the terms of this
Agreement); or (b) any Modifications which would not have an adverse effect on
the Borrower Parties or their Subsidiaries.

        8.9    Fiscal Year.    None of the Borrower Parties shall change its
Fiscal Year for accounting or tax purposes from a period consisting of the
12-month period ending on December 31 of each calendar year.

        8.10    Senior Management.    The Macerich Partnership and MAC shall
cause Art Coppola and either Ed Coppola or Thomas E. O'Hern to remain part of
their senior management until the indefeasible payment in full of the
Obligations. In the event of death, incapacitation, retirement, or dismissal of
any of these individuals, Macerich Partnership and MAC shall have 180 calendar
days thereafter in which to retain a senior management replacement reasonably
acceptable to the Required Lenders.

        8.11    Distributions.    MAC and Macerich Partnership shall not make
(i) Distributions in any fiscal year in excess of the sum of (x) 95% of FFO plus
(y) any realized gain resulting from Dispositions in such fiscal year; provided,
however, that in no event shall such realized gain exceed $50 million during the
first eighteen (18) Loan Months; (ii) Distributions to acquire the Capital Stock
of MAC to the extent such Distributions, individually or in the aggregate,
exceed $75,000,000; (iii) Distributions during any period while an Event of
Default under Section 9.1 has occurred and is continuing as a result of
Borrowers' failure to pay any principal or interest due under this Agreement; or
(iv) Distributions during any period that any other material non-monetary Event
of Default has occurred and is continuing, unless after taking into account all
available funds of MAC from all other sources, such Distributions are required
in order to enable MAC to continue to qualify as a REIT.

        8.12    Financial Covenants of Borrower Parties.    

        (1)  Minimum Tangible Net Worth. As of the last day of any Fiscal
Quarter, Tangible Net Worth shall not be less than the sum of (a) $575,000,000,
minus (b) 100% of the cumulative Depreciation and Amortization Expense deducted
in determining Net Income for all fiscal quarters ending after March 31, 2002,
plus (c) 90% of the cumulative net cash proceeds received from and the value of
assets acquired (net of Indebtedness incurred or assumed in connection
therewith) through the issuance of Capital Stock of MAC after March 31, 2002.
For purposes of clause (c), "net" means net of underwriters' discounts,
commissions and other reasonable out-of-pocket expenses of issuance actually
paid to any Person (other than a Borrower Party or any Affiliate of a Borrower
Party).

33

--------------------------------------------------------------------------------

        (2)  Maximum Total Liabilities to Gross Asset Value. The ratio of Total
Liabilities to Gross Asset Value (expressed as a percentage) shall not be more
than:

At any time during the first six Loan Months (the "Six Month Period")   70.0% At
any time after the Six Month Period   65.0%

Notwithstanding the foregoing, if, at the end of the Six Month Period, the
Borrowers have delivered evidence reasonably satisfactory to the Administrative
Agent demonstrating that the Borrower Parties or their Subsidiary Entities have
entered into binding contracts which provide for the Disposition of Projects
within three (3) months after the Six Month Period, and the consummation of such
Dispositions would result in a 65% (or less) ratio of Total Liabilities to Gross
Asset Value (expressed as a percentage), the Borrowers shall have until the end
of such additional three month period to satisfy such 65% ratio.

        (3)  Minimum Interest Coverage Ratio. As of the last day of any Fiscal
Quarter, the Interest Coverage Ratio shall not be less than 1.80.

        (4)  Minimum Fixed Charge Coverage Ratio. As of the last day of any
Fiscal Quarter, the Fixed Charge Coverage Ratio shall not be less than 1.50.

        (5)  Secured Debt to Gross Asset Value. At any date, the Secured
Indebtedness Ratio shall not exceed 55%; provided, however, if, at any date, the
ratio of Total Liabilities to Gross Asset Value is less than 60%, then the
Secured Indebtedness Ratio shall not exceed 60%.

        (6)  Minimum Debt Yield. The ratio of EBITDA (notwithstanding the
definition of such term, with respect to any Westcor entity that has not
achieved Stabilization, EBITDA for such entity shall be calculated for the most
recent fiscal quarter and annualized) to Total Liabilities shall not be less
than the ratios (expressed as a percentage) set forth below for the periods
indicated below:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

  From the Closing Date through the end of the sixth (6th) Loan Month   11.0 %
From the first day of the seventh (7th) Loan Month to the last day of the
twelfth (12th) Loan Month
 
11.5
%
From the first day of the thirteenth (13th) Loan Month to the last day of the
eighteenth (18th) Loan Month
 
12.0
%
From the first day of the nineteenth (19th) Loan Month and thereafter
 
12.5
%

        (7)  Maximum Floating Rate Debt. The Borrower Parties shall maintain
Hedging Obligations on a notional amount of Total Liabilities in respect of
borrowed Indebtedness so that such notional amount, when added to the aggregate
principal amount of such Total Liabilities which bears interest at a fixed rate,
equals or exceeds 75% of the aggregate principal amount of all such Total
Liabilities.

        8.13    Financial Covenants of Westcor Borrowers.    

        (1)  Westcor Maximum Total Liabilities to Gross Asset Value. The ratio
of Westcor Total Liabilities to Westcor Gross Asset Value (expressed as a
percentage) shall not at any time be more than 65%.

        (2)  Westcor Interest Coverage Ratio. As of the end of any Fiscal
Quarter, the Westcor Interest Coverage Ratio shall not be less than 1.80.

34

--------------------------------------------------------------------------------




        (3)  Minimum Net Asset Value. The Westcor Net Asset Value shall not at
any time be less than the sum of (a) $600,000,000, less (b) 100% of the
cumulative mandatory repayments made under the Interim Facility (pursuant to
Section 7.16 hereof and Section 3.3 of the Interim Facility) and this Agreement
(pursuant to Section 3.3) in connection with a Financing or Disposition of a
Westcor Asset.

        ARTICLE 9.    Events of Default.    Upon the occurrence of any of the
following events (an "Event of Default"):

        9.1  The Borrowers shall fail to make any payment of principal or
interest on the Term Loan on the date when due or shall fail to pay any other
Obligation within three days of the date when due; or

        9.2  Any representation or warranty made by the Borrower Parties in any
Loan Document or in connection with any Loan Document shall be inaccurate or
incomplete in any material respect on or as of the date made or deemed made; or

        9.3  Any of the Borrower Parties shall default in the observance or
performance of any covenant or agreement contained in Article 8 above or
Sections 7.3(1), 7.5(1), 7.12, 7.13, 7.14, and 7.15; or

        9.4  Any of the Borrower Parties shall fail to observe or perform any
other term or provision contained in the Loan Documents and such failure shall
continue for thirty (30) days following the date a Responsible Officer of such
Borrower Party knew of such failure or Borrower Party received notice thereof
from Administrative Agent; or

        9.5  Any of the Borrower Parties, or any Macerich Core Entities, shall
default in any payment of principal of or interest on any recourse Indebtedness
(other than, in the case of the Borrowers, the Obligations) in an aggregate
unpaid amount for all such Persons in excess of $15,000,000, and, prior to the
election of the Lenders to accelerate the Obligations hereunder, such recourse
Indebtedness is not paid or the payment thereof waived or cured in accordance
with the terms of the documents, instruments and agreements evidencing the same;
or

        9.6  Any of the Borrower Parties, or any of the Macerich Core Entities,
shall default in any payment of principal of or interest on any non-recourse
Indebtedness in an aggregate amount for all such Persons in excess of
$75,000,000, and, prior to the election of the Lenders to accelerate the
Obligations hereunder, such non-recourse Indebtedness is not paid or the payment
thereof waived or cured in accordance with the terms of the documents,
instruments and agreements evidencing the same; or

        9.7  (1) Any of the Borrower Parties, or any of the Macerich Core
Entities, shall commence any case, proceeding or other action (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its assets, or making a general assignment for the benefit of its creditors; or
(2) there shall be commenced against any of the Borrower Parties or any of the
Macerich Core Entities any case, proceeding or other action of a nature referred
to in clause (1) above which (i) results in the entry of an order for relief or
any such adjudication or appointment, or (ii) remains undismissed, undischarged
or unbonded for a period of sixty (60) days; or (3) there shall be commenced
against any of the Borrower Parties or any of the Macerich Core Entities any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or substantially all of its
assets which results in the entry of an order for any such relief which shall

35

--------------------------------------------------------------------------------




not have been vacated, discharged, stayed, satisfied or bonded pending appeal
within sixty (60) days from the entry thereof; or (4) any of the Borrower
Parties or any of the Macerich Core Entities shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in
(other than in connection with a final settlement), any of the acts set forth in
clause (1), (2) or (3) above; or (5) any of the Borrower Parties or any of the
Macerich Core Entities shall generally not, or shall be unable to, or shall
admit in writing its inability to pay its debts as they become due; or

        9.8  An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably expected to result in
liability of any of the Borrower Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$20,000,000, (2) the commencement or increase of contributions to, or the
adoption of or the amendment of a Pension Plan by any of the Borrower Parties or
an ERISA Affiliate which has result or could reasonably be expected to result in
an increase in Unfunded Pension Liability among all Pension Plans in an
aggregate amount in excess of $50,000,000 or (3) any of the Borrower Parties or
an ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or

        9.9  One or more judgments or decrees in an aggregate amount in excess
of $10,000,000 (excluding judgments and decrees covered by insurance, without
giving effect to self-insurance or deductibles) shall be entered and be
outstanding at any date against any of the Borrower Parties or the Macerich Core
Entities and all such judgments or decrees shall not have been vacated,
discharged, stayed, satisfied or bonded pending appeal (or otherwise secured in
a manner satisfactory to Administrative Agent in its reasonable judgment) within
sixty (60) days from the entry thereof or in any event later than five days
prior to the date of any proposed sale thereunder; or

        9.10 Any Guarantor shall attempt to rescind or revoke its Guaranty, with
respect to future transactions or otherwise, or shall fail to observe or perform
any term or provision of the Guaranties; or

        9.11 MAC shall fail to maintain its status as a REIT; or

        9.12 There shall occur an Event of Default under either the Interim
Facility or the Revolving Credit Facility; or

        9.13 Any Event of Default shall occur under any of the other Loan
Documents; or

        9.14 There shall occur a Change in Control;

THEN,

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases, at the request or with the consent of the
Majority Benefited Creditors: (i) the Collateral Agent may (or at the direction
of the Majority Benefited Creditors shall) exercise, on behalf of the Benefited
Creditors, all rights and remedies under the Guaranties, the Pledge Agreements,
and any other collateral documents entered into with respect to the Term Loan;
(ii) the outstanding principal balance of the Term Loan and interest accrued but
unpaid thereon and all other Obligations shall become immediately due and
payable, without demand upon or presentment to any of the Borrower Parties,
which are expressly waived by the Borrower Parties; and (iii) the Collateral
Agent may (or at the direction of the Majority Benefited Creditors, shall), and,
to the extent applicable, the Administrative Agent and the Lenders may,
immediately exercise all rights, powers and remedies available to them at law,
in equity or otherwise, including, without limitation, under the other Loan
Documents, all of which rights, powers and remedies are cumulative and not
exclusive.

36

--------------------------------------------------------------------------------

        ARTICLE 10.    The Agents.    

        10.1    Appointment.    Each Lender hereby irrevocably designates and
appoints the Administrative Agent and the Collateral Agent as the agents of such
Lender under the Loan Documents and each such Lender hereby irrevocably
authorizes the Administrative Agent and the Collateral Agent, as the agents for
such Lender, to take such action on its behalf under the provisions of the Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to each such Agent by the terms of the Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in the Loan Documents, neither the
Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein or therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any of the Agents. The Administrative Agent
and each Lender acknowledge and agree that they shall be bound by all terms and
conditions of the Pledge Agreements and the Guaranties.

        10.2    Delegation of Duties.    The Administrative Agent and the
Collateral Agent may execute any of their respective duties under the Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

        10.3    Exculpatory Provisions.    None of the Administrative Agent, the
other Agents, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (1) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its or such Person's own gross
negligence or willful misconduct), or (2) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower Parties or any officer thereof contained in the Loan Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent or the Collateral Agent under or
in connection with the Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of the Loan Documents or for any
failure of the Borrower Parties to perform their obligations hereunder. The
Administrative Agent and all other Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, the Loan Documents or to
inspect the properties, books or records of the Borrower Parties.

        10.4    Reliance by the Agents.    Each of the Agents shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certification, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrowers), independent accountants and other experts selected by such
Agent. As to the Lenders: (1) the Administrative Agent shall be fully justified
in failing or refusing to take any action under the Loan Documents unless it
shall first receive such advice or concurrence of one hundred percent (100%) of
the Lenders (or, if a provision of this Agreement expressly provides that a
lesser number of the Lenders may direct the action of the Administrative Agent,
such lesser number of Lenders) or it shall first be indemnified to its
satisfaction by the Lenders ratably in accordance with their respective
Percentage Shares against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any action (except for
liabilities and expenses resulting from the Administrative Agent's gross
negligence or willful misconduct), (2) the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the Loan
Documents in accordance

37

--------------------------------------------------------------------------------




with a request of one hundred percent (100%) of the Lenders (or, if a provision
of this Agreement expressly provides that the Administrative Agent shall be
required to act or refrain from acting at the request of a lesser number of the
Lenders, such lesser number of Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders,
(3) the Collateral Agent shall be fully justified in failing or refusing to take
any action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Benefited Creditors (or, if a provision of this
Agreement or the Loan Documents expressly provides that the Collateral Agent
shall be required to act or refrain from acting at the request of the Majority
Benefited Creditors or a lesser number of the Benefited Creditors, such Majority
Benefited Creditors or lesser number of Benefited Creditors) or it shall first
be indemnified to its satisfaction by the Benefited Creditors against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any action (except for liabilities and expenses resulting
from the Collateral Agent's gross negligence or willful misconduct), and (4) the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under the Loan Documents in accordance with a request of
the Required Benefited Creditors (or, if a provision of this Agreement or the
Loan Documents expressly provides that the Collateral Agent shall be required to
act or refrain from acting at the request of the Majority Benefited Creditors or
a lesser number of the Benefited Creditors, such Majority Benefited Creditors or
lesser number of Benefited Creditors), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

        10.5    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Potential Default or
Event of Default hereunder unless the Administrative Agent has received notice
from a Lender or the Borrowers referring to the Loan Documents, describing such
Potential Default or Event of Default and stating that such notice is a "notice
of default." In the event that the Administrative Agent receives such a notice
and a Potential Default has occurred, the Administrative Agent shall promptly
give notice thereof to the Collateral Agent and the Lenders. The Collateral
Agent shall take such action with respect to such Potential Default or Event of
Default as shall be reasonably directed by the Majority Benefited Creditors;
provided that, unless and until the Collateral Agent shall have received such
directions, the Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Potential
Default or Event of Default as it shall deem advisable in the best interest of
the Benefited Creditors (except to the extent that this Agreement, the Pledge
Agreements or the Guaranties expressly require that such action be taken or not
taken by the Collateral Agent with the consent or upon the authorization of the
Required Benefited Creditors or such other group of Lenders or Benefited
Creditors, in which case such action will be taken or not taken as directed by
the Required Benefited Creditors or such other group of Lenders or Benefited
Creditors).

        10.6    Non-Reliance on Agents and Other Lenders.    Each Lender
expressly acknowledges that none of the Administrative Agent, the other Agents
nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent or the other Agents hereinafter
taken, including any review of the affairs of the Borrowers, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
other Agents to any Lender. Each Lender represents to the Administrative Agent
and the other Agents that it has, independently and without reliance upon the
Administrative Agent, the other Agents or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrower Parties and made its own
decision to make its loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, the other Agents or any other Lender, and based on such

38

--------------------------------------------------------------------------------




documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent and the other
Agents shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrowers or other
Borrower Parties which may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

        10.7    Indemnification.    The Lenders agree to indemnify the
Administrative Agent and the other Agents in their respective capacity as such
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to the respective
amounts of their Percentage Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or the other Agents in any way relating to or arising out of the Loan
Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the
Administrative Agent or the other Agents under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent's or any other Agent's gross negligence or willful
misconduct, respectively. The provisions of this Section 10.7 shall survive the
payment of the Obligations and the termination of this Agreement.

        10.8    Agents in Their Individual Capacity.    The Administrative
Agent, the other Agents and their affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any of the Borrower
Parties or any of their respective Subsidiaries Entities and Affiliates as
though the Administrative Agent and the other Agents were not, respectively, the
Administrative Agent, a Co-Syndication Agent, a Collateral Agent or an Agent
hereunder. With respect to such loans made or renewed by them and any Note
issued to them, the Administrative Agent and the other Agents shall have the
same rights and powers under the Loan Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, a Co-Syndication Agent
or an Agent, respectively, and the terms "Lender" and "Lenders" shall include
the Administrative Agent, each Co-Syndication Agent and each other Agent in its
individual capacity.

        10.9    Successor Administrative Agent.    The Administrative Agent may
resign as Administrative Agent under the Loan Documents upon thirty (30) days'
notice to the Lenders. If the Administrative Agent shall resign, then the
Lenders (other than the Lender resigning as Administrative Agent) shall (with,
so long as there shall not exist and be continuing an Event of Default, the
consent of the Borrowers, such consent not to be unreasonably withheld or
delayed) appoint a successor agent or, if the Lenders are unable to agree on the
appointment of a successor agent, the Administrative Agent shall appoint a
successor agent for the Lenders whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon its
appointment, and the former Administrative Agent's rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto. After any
retiring Administrative Agent's resignation hereunder as Administrative Agent,

39

--------------------------------------------------------------------------------




the provisions of the Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

        10.10    Successor Collateral Agent.    The Collateral Agent may resign
as Collateral Agent under the Loan Documents upon thirty (30) days' notice to
the Lenders. If the Collateral Agent shall resign, then the Required Benefited
Creditors (as determined by excluding the Benefited Creditor resigning as
Collateral Agent) shall (with, so long as there shall not exist and be
continuing an Event of Default, the consent of the Borrowers, such consent not
to be unreasonably withheld or delayed) appoint a successor agent or, if such
Required Benefited Creditors are unable to agree on the appointment of a
successor agent, the Collateral Agent shall appoint a successor agent for the
Lenders and the other Benefited Creditors whereupon such successor agent shall
succeed to the rights, powers and duties of the Collateral Agent, and the term
"Collateral Agent" shall mean such successor agent effective upon its
appointment, and the former Collateral Agent's rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent or any of the parties to this
Agreement or any of the Loan Documents or successors thereto. After any retiring
Collateral Agent's resignation hereunder as Collateral Agent, the provisions of
the Loan Documents shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Collateral Agent under the Loan Documents.

        10.11    Limitations on Agents Liability.    None of the Co-Syndication
Agents, the Co-Documentation Agent or the Co-Lead Arrangers, in such capacities,
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement.

        ARTICLE 11.    Miscellaneous Provisions.    

        11.1    No Assignment by Borrowers.    None of the Borrower Parties may
assign its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of the Administrative Agent and one
hundred percent (100%) of the Lenders. Subject to the foregoing, all provisions
contained in this Agreement and the other Loan Documents and in any document or
agreement referred to herein or therein or relating hereto or thereto shall
inure to the benefit of the Administrative Agent and each Lender, their
respective successors and assigns, and shall be binding upon each of the
Borrower Parties and such Person's successors and assigns.

        11.2    Modification.    Neither this Agreement nor any other Loan
Document may be Modified or waived unless such Modification or waiver is in
writing and signed by the Administrative Agent, the Guarantors, the Borrowers
and, except for the Modifications and waivers referred to in clauses (i) and
(ii) below, the Required Lenders. Notwithstanding the foregoing, no such
Modification or waiver shall: (i) without the prior written consent of the
Required Benefited Creditors: (1) Modify or waive: any mandatory payment
requirement of Section 3.3; Section 3.4; Section 7.16; any covenant in
Article 8; or the last paragraph of Article 9; (2) increase the applicable rate
of interest payable hereunder, (3) Modify the definition of "Required Benefited
Creditors", "Majority Benefited Creditors" or "Benefited Creditors", or
(4) Modify this clause (i) of this Section 11.2 or Section 7 of the Pledge
Agreements (and any definitions therein related solely to the application of
such Section); and (ii) without the prior written consent of one hundred percent
(100%) of the Lenders: (1) reduce the principal of, or rate of interest on, the
Term Loan or fees payable hereunder, (2) except as expressly contemplated by
Section 11.8 below, modify the Percentage Share of any Lender, (3) Modify the
definition of "Required Lenders", (4) extend or waive any scheduled payment date
for any principal, interest or fees, (5) release MAC from its obligations under
the REIT Guaranty, release the Macerich Partnership from its obligation to repay
the Term Loan, release any of the pledgors under the Pledge Agreements or
release any portion of the collateral pledged under the Pledge Agreements
(except for such releases as may be specifically authorized by or otherwise
approved in accordance with this Credit Agreement), (6) Modify this

40

--------------------------------------------------------------------------------




Section 11.2 (except that clause (i) above shall govern Modifications to such
clause (i) of this Section 11.2), or (7) Modify any provision of the Loan
Documents which by its terms requires the consent or approval of one hundred
percent (100%) of the Lenders. It is expressly agreed and understood that the
failure by the Majority Benefited Creditors or the Required Lenders, as
applicable, to elect to accelerate amounts outstanding hereunder and/or to
terminate the obligation of the Lenders to make Loans hereunder shall not
constitute a Modification or waiver of any term or provision of this Agreement.
No Modification of any provision of the Loan Documents relating to the
Administrative Agent or the Collateral Agent shall be effective without the
written consent, as applicable, of the Administrative Agent or the Collateral
Agent.

        11.3    Cumulative Rights; No Waiver.    The rights, powers and remedies
of the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and in addition to all rights, power and remedies
provided under any and all agreements among the Borrower Parties, the
Administrative Agent and the Lenders relating hereto, at law, in equity or
otherwise. Any delay or failure by Administrative Agent and the Lenders to
exercise any right, power or remedy shall not constitute a waiver thereof by the
Administrative Agent or the Lenders, and no single or partial exercise by the
Administrative Agent or the Lenders of any right, power or remedy shall preclude
other or further exercise thereof or any exercise of any other rights, powers or
remedies.

        11.4    Entire Agreement.    This Agreement, the other Loan Documents
and the schedules, appendices, documents and agreements referred to herein and
therein embody the entire agreement and understanding between the parties hereto
and supersede all prior agreements and understandings relating to the subject
matter hereof and thereof.

        11.5    Survival.    All representations, warranties, covenants and
agreements contained in this Agreement and the other Loan Documents on the part
of the Borrower Parties shall survive the termination of this Agreement and
shall be effective until the Obligations are paid and performed in full or
longer as expressly provided herein.

        11.6    Notices.    All notices given by any party to the others under
this Agreement and the other Loan Documents shall be in writing unless otherwise
provided for herein, and any such notice shall become effective (i) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (ii) four (4) days after it shall have been mailed by
United States mail, first class, certified or registered, with postage prepaid,
or (iii) in the case of notice by a telecommunications device, when properly
transmitted, in each case addressed to the party at the address set forth on
Schedule 11.6 attached hereto. Any party may change the address to which notices
are to be sent by notice of such change to each other party given as provided
herein. Such notices shall be effective on the date received or, if mailed, on
the third Business Day following the date mailed.

        11.7    Governing Law.    This Agreement and the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
New York without giving effect to its choice of law rules.

        11.8    Assignments, Participations, Etc.    

        (1)  With the prior written consent of the Administrative Agent and, but
only if there has not occurred and is continuing an Event of Default or
Potential Default, MAC, such consents not to be unreasonably withheld or
delayed, any Lender may at any time assign and delegate to one or more Eligible
Assignees (provided that no written consent of MAC or the Administrative Agent
shall be required in connection with any assignment and delegation by a Lender
to an Affiliate of such Lender or to another Lender or its Affiliate) (each an
"Assignee") all or any part of such Lender's Percentage Share of the Term Loan
and the other

41

--------------------------------------------------------------------------------

Obligations held by such Lender hereunder, in a minimum amount of $1,000,000,
which minimum amount may be an aggregated amount in the event of simultaneous
assignments to or by two or more funds under common management (or if such
Lender's Percentage Share of the Term Loan is less than $1,000,000, one hundred
percent (100%) thereof); provided, however, that MAC, the Borrowers and the
Administrative Agent may continue to deal solely and directly with such Lender
in connection with the interest so assigned to an Assignee until (i) written
notice of such assignment, together with payment instructions, addresses and
related information with respect to the Assignee, shall have been given to the
Borrowers and the Administrative Agent by such Lender and the Assignee;
(ii) such Lender and its Assignee shall have delivered to the Borrowers and the
Administrative Agent an Assignment and Acceptance Agreement and (iii) the
Assignee has paid to the Administrative Agent a processing fee in the amount of
$3500.

        (A)  From and after the date that the Administrative Agent notifies the
assignor Lender and the Borrowers that it has received an executed Assignment
and Acceptance Agreement and payment of the above-referenced processing fee:
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned to it pursuant to such Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under the Loan Documents, (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish its rights and be released from
its obligations under the Loan Documents (but shall be entitled to
indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to the assignment) and (iii) this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Percentage
Shares resulting therefrom.

        (2)  Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
Agreement and payment of the processing fee (which notice shall also be sent by
the Administrative Agent to each Lender), the Borrowers shall, if requested by
the Assignee, execute and deliver to the Administrative Agent, a new Note
evidencing such Assignee's Percentage Share of the Term Loan.

        (3)  Any Lender may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Borrowers (a "Participant") participating
interests in the Term Loan and the other interests of that Lender (the
"originating Lender") hereunder and under the other Loan Documents; provided,
however, that (i) the originating Lender's obligations under this Agreement
shall remain unchanged, (ii) the originating Lender shall remain solely
responsible for the performance of such obligations, and (iii) the Borrowers and
the Administrative Agent shall continue to deal solely and directly with the
originating Lender in connection with the originating Lender's rights and
obligations under this Agreement and the other Loan Documents. In the case of
any such participation, the Participant shall be entitled to the benefit of
Sections 2.5, 2.6 and 2.7 (and subject to the burdens of Sections 2.8 and 11.8
above) as though it were also a Lender thereunder, and if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, and Section 11.10 of this Agreement shall apply to
such Participant as if it were a Lender party hereto.

42

--------------------------------------------------------------------------------




        (4)  Notwithstanding any other provision contained in this Agreement or
any other Loan Document to the contrary, any Lender may assign all or any
portion of its Percentage Share of the Term Loan held by it to any Federal
Reserve Lender or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circular issued by such Federal Reserve Lender, provided that any
payment in respect of such assigned Percentage Share of the Term Loan made by
the Borrowers to or for the account of the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy the Borrowers'
obligations hereunder in respect to such assigned Percentage Share of the Term
Loan to the extent of such payment. No such assignment shall release the
assigning Lender from its obligations hereunder.

        11.9    Counterparts.    This Agreement and the other Loan Documents may
be executed in any number of counterparts, all of which together shall
constitute one agreement.

        11.10    Sharing of Payments.    If any Lender shall receive and retain
any payment, whether by setoff, application of deposit balance or security, or
otherwise, in respect of the Obligations in excess of such Lender's Percentage
Share thereof, then such Lender shall purchase from the other Lenders for cash
and at face value and without recourse, such participation in the Obligations
held by them as shall be necessary to cause such excess payment to be shared
ratably as aforesaid with each of them; provided, that if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. Each Lender is hereby authorized by the Borrower Parties to
exercise any and all rights of setoff, counterclaim or bankers' lien against the
full amount of the Obligations, whether or not held by such Lender. Each Lender
hereby agrees to exercise any such rights first against the Obligations and only
then to any other Indebtedness of the Borrowers to such Lender.

        11.11    Confidentiality.    Each Lender agrees to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information provided to it by any of the Borrower Parties or by the
Administrative Agent on the Borrower Parties' behalf, in connection with this
Agreement or any other Loan Document, and neither it nor any of its Affiliates
shall use any such information for any purpose or in any manner other than
pursuant to the terms contemplated by this Agreement, except to the extent such
information: (1) was or becomes generally available to the public other than as
a result of a disclosure by any Lender or any prospective Lender, or (2) was or
becomes available from a source other than the Borrower Parties not known to the
Lenders to be in breach of an obligation of confidentiality to the Borrower
Parties in the disclosure of such information. Nothing contained herein shall
restrict any Lender from disclosing such information (i) at the request or
pursuant to any requirement of any Governmental Authority; (ii) pursuant to
subpoena or other court process; (iii) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (iv) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(v) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (vi) to such Lender's
independent auditors and other professional advisors; and (vii) to any
Participant or Assignee and to any prospective Participant or Assignee, provided
that each Participant and Assignee or prospective Participant or Assignee first
agrees to be bound by the provisions of this Section 11.11.

        11.12    Consent to Jurisdiction.    ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS CREDIT AGREEMENT, EACH

43

--------------------------------------------------------------------------------

OF THE BORROWER PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE BORROWER PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE
BORROWER PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY NEW YORK LAW.

        11.13    Waiver of Jury Trial.    EACH OF THE BORROWER PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. EACH OF THE BORROWER PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF SUCH PARTIES
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

        11.14    Indemnity.    Whether or not the transactions contemplated
hereby are consummated, each of the Borrower Parties shall indemnify and hold
the Administrative Agent, the other Agents and each Lender and each of their
respective officers, directors, employees, counsel, agents and attorneys-in-fact
(each, an "Indemnified Person") harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including reasonable attorney's fees
and expenses) of any kind or nature whatsoever which may at any time (including
at any time following repayment of the Term Loan and the termination,
resignation or replacement of the Administrative Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any insolvency proceeding or appellate proceeding) related to or
arising out of this Agreement or the Term Loan or the use of the proceeds
thereof, whether or not any Indemnified Person is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"); provided, however, that
the Borrower Parties shall have no obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities resulting solely from the gross
negligence or willful misconduct of such Indemnified Person. The agreements in
this Section 11.14 shall survive payment of all other Obligations.

44

--------------------------------------------------------------------------------




        11.15    Telephonic Instruction.    Any agreement of the Administrative
Agent and the Lenders herein to receive certain notices by telephone is solely
for the convenience and at the request of the Borrowers. The Administrative
Agent and the Lenders shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrowers to give such notice and
the Administrative Agent and the Lenders shall not have any liability to the
Borrowers or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic notice. The
obligation of the Borrowers to repay the Loans shall not be affected in any way
or to any extent by any failure by the Administrative Agent and the Lenders to
receive written confirmation of any telephonic notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in the telephonic notice.

        11.16    Marshalling; Payments Set Aside.    Neither the Administrative
Agent nor the Lenders shall be under any obligation to marshal any assets in
favor of any of the Borrower Parties or any other Person or against or in
payment of any or all of the Obligations. To the extent that any of the Borrower
Parties makes a payment or payments to the Administrative Agent or the Lenders,
or the Administrative Agent or the Lenders enforce their Liens or exercise their
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any insolvency proceeding, or otherwise, then (1) to the extent of such
recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred, and (2) each
Lender severally agrees to pay to the Administrative Agent upon demand its
ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

        11.17    Set-off.    In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower Parties, any such notice being waived by the Borrower Parties to the
fullest extent permitted by law, to set off and apply in favor of the Benefited
Creditors any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing to, such
Lender to or for the credit or the account of the Borrower Parties against any
and all Aggregate Obligations owing to the Benefited Creditors, now or hereafter
existing, irrespective of whether or not the Administrative Agent, the
Collateral Agent or such Lender shall have made demand under this Agreement or
any Loan Document and although such Aggregate Obligations may be contingent or
unmatured. Each Lender agrees promptly to (i) notify the Borrower Parties, the
Administrative Agent and the Collateral Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application and
(ii) pay such amounts that are set-off to the Collateral Agent for the ratable
benefit of the Benefited Creditors.

        11.18    Severability.    The illegality or unenforceability of any
provision of this Agreement or any other Loan Document or any instrument or
agreement required hereunder or thereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions hereof or thereof.

        11.19    No Third Parties Benefited.    This Agreement and the other
Loan Documents are made and entered into for the sole protection and legal
benefit of the Borrower Parties, the Lenders and the Administrative Agent, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.

        11.20    Time.    Time is of the essence as to each term or provision of
this Agreement and each of the other Loan Documents.

[Signature Pages Following]

45

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

BORROWERS:          
 
THE MACERICH PARTNERSHIP, L.P.,
a Delaware limited partnership
 
By:
The Macerich Company,
a Maryland corporation,
Its general partner     By:     

--------------------------------------------------------------------------------

      Name: Richard A. Bayer       Title: Executive Vice President, Secretary
and General Counsel
 
MACERICH GALAHAD GP CORP.,
a Delaware corporation
 
By:
    

--------------------------------------------------------------------------------

    Name: Richard A. Bayer     Title: Executive Vice President, Secretary and
General Counsel
 
MACERICH GALAHAD LP,
a Delaware limited partnership
 
 
By:
Macerich Galahad GP Corp.,
a Delaware corporation,
Its general partner
 
 
 
By:
    

--------------------------------------------------------------------------------

        Name: Richard A. Bayer         Title: Executive Vice President,
Secretary and General Counsel
 
MACERICH WRLP CORP.,
a Delaware corporation
 
By:
    

--------------------------------------------------------------------------------

    Name: Richard A. Bayer     Title: Executive Vice President, Secretary and
General Counsel

S-1

--------------------------------------------------------------------------------


 
MACERICH WRLP LLC,
a Delaware limited liability company
 
By:
The Macerich Partnership, L.P.,
a Delaware limited partnership,
Its sole member
 
 
By:
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
 
By:
    

--------------------------------------------------------------------------------

        Name: Richard A. Bayer         Title: Executive Vice President,
Secretary and General Counsel
 
MACERICH TWC II CORP.,
a Delaware corporation
 
By:
    

--------------------------------------------------------------------------------

    Name: Richard A. Bayer     Title: Executive Vice President, Secretary and
General Counsel
 
MACERICH TWC II LLC,
a Delaware limited liability company
 
By:
The Macerich Partnership, L.P.,
a Delaware limited partnership,
Its sole member
 
 
By:
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
 
By:
    

--------------------------------------------------------------------------------

        Name: Richard A. Bayer         Title: Executive Vice President,
Secretary and General Counsel

S-2

--------------------------------------------------------------------------------


GUARANTORS:
 
 
 
 
 
 
THE MACERICH COMPANY,
a Maryland corporation
 
By:
    

--------------------------------------------------------------------------------

    Name: Richard A. Bayer     Title: Executive Vice President, Secretary and
General Counsel
 
MACERICH BRISTOL ASSOCIATES,
a California general partnership
 
By:
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
By:
    

--------------------------------------------------------------------------------

      Name: Richard A. Bayer       Title: Executive Vice President, Secretary
and General Counsel
 
MACERICH GREAT FALLS LIMITED PARTNERSHIP,
a California limited partnership
 
By:
Macerich Great Falls GP Corp.,
a Delaware corporation,
Its general partner
 
By:
    

--------------------------------------------------------------------------------

    Name: Richard A. Bayer       Title: Executive Vice President, Secretary and
General Counsel
 
MACERICH OKLAHOMA LIMITED PARTNERSHIP,
a California limited partnership
 
By:
Macerich Oklahoma GP Corp.,
a Delaware corporation,
Its general partner
 
By:
 


--------------------------------------------------------------------------------

      Name: Richard A. Bayer       Title: Executive Vice President, Secretary
and General Counsel

S-3

--------------------------------------------------------------------------------


 
MACERICH WESTSIDE ADJACENT LIMITED
PARTNERSHIP, a California limited partnership
 
By:
Macerich Westside Adjacent GP Corp.,
a Delaware corporation,
Its general partner
 
By:
 
    

--------------------------------------------------------------------------------

      Name: Richard A. Bayer       Title: Executive Vice President, Secretary
and General Counsel
 
MACERICH SASSAFRAS LIMITED PARTNERSHIP,
a California limited partnership
 
By:
Macerich Sassafras GP Corp.,
a Delaware corporation,
Its general partner
 
By:
 
    

--------------------------------------------------------------------------------

      Name: Richard A. Bayer       Title: Executive Vice President, Secretary
and General Counsel
 
NORTHGATE MALL ASSOCIATES,
a California general partnership
 
By:
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
By:
    

--------------------------------------------------------------------------------

      Name: Richard A. Bayer       Title: Executive Vice President, Secretary
and General Counsel

S-4

--------------------------------------------------------------------------------


LENDERS AND AGENTS:
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Collateral Agent and a Lender
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-5

--------------------------------------------------------------------------------


 
JP MORGAN CHASE BANK
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-6

--------------------------------------------------------------------------------


 
DRESDNER BANK AG, NEW YORK and
GRAND CAYMAN BRANCHES
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-7

--------------------------------------------------------------------------------


 
ING CAPITAL LLC,
a Delaware limited liability company
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-8

--------------------------------------------------------------------------------


 
FLEET NATIONAL BANK,
a national banking association
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-9

--------------------------------------------------------------------------------


 
COMMERZBANK AG, NEW YORK and
GRAND CAYMAN BRANCHES
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-10

--------------------------------------------------------------------------------


 
KZH STERLING LLC
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-11

--------------------------------------------------------------------------------


 
KZH ING-2 LLC
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-12

--------------------------------------------------------------------------------


 
KZH CYPRESS TREE-1 LLC
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-13

--------------------------------------------------------------------------------


 
KZH CNC LLC
 
By:
    

--------------------------------------------------------------------------------

  Name:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

S-14

--------------------------------------------------------------------------------




ANNEX I: GLOSSARY


        THIS GLOSSARY is attached to and made a part of that certain Credit
Agreement (the "Credit Agreement") dated as of July 26, 2002 by and among THE
MACERICH PARTNERSHIP, L.P., a limited partnership organized under the laws of
the state of Delaware ("Macerich Partnership"); MACERICH GALAHAD GP CORP., a
Delaware corporation ("Galahad GP"); MACERICH GALAHAD LP, a Delaware limited
partnership ("Galahad LP"); MACERICH WRLP CORP., a Delaware corporation
("Macerich WRLP Corp."); MACERICH WRLP LLC, a Delaware limited liability company
("Macerich WRLP LLC"); MACERICH TWC II CORP., a Delaware corporation ("Macerich
TWC Corp."); MACERICH TWC II LLC, a Delaware limited liability company
("Macerich TWC LLC") (Galahad GP, Galahad LP, Macerich WRLP Corp., Macerich WRLP
LLC, Macerich TWC Corp. and Macerich TWC LLC being referred to herein, jointly
and severally, as "Westcor Borrowers") (Macerich Partnership and Westcor
Borrowers being referred to herein, jointly and severally, as the "Borrowers");
THE MACERICH COMPANY, a Maryland corporation ("MAC"); THE ENTITIES FROM TIME TO
TIME PARTY HERETO AS GUARANTORS; THE LENDERS FROM TIME TO TIME PARTY HERETO
(collectively and severally, the "Lenders"); and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent") and as Collateral Agent
for the Benefited Creditors. For purposes of the Credit Agreement and the other
Loan Documents, the terms set forth below shall have the following meanings:

        "Act" shall have the meaning given such term in Section 6.13 of the
Credit Agreement.

        "Administrative Agent" shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to DBTCA as the initial "Administrative Agent" thereunder.

        "Affiliate" shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person. "Control" as used herein means the power to direct the
management and policies of such Person. In the case of a Lender which is a fund
that invests in loans, any other fund that invests in loans which is managed by
the same investment advisor as such Lender, or by another Affiliate of such
Lender or such investment advisor, shall be deemed an Affiliate of such Lender.

        "Affiliate Guaranties" shall mean each of the credit guaranties executed
by each of the Affiliate Guarantors in favor of DBTCA (or a successor Collateral
Agent), in its capacity as Collateral Agent for the benefit of the Benefited
Creditors, as the same may be Modified from time to time.

        "Affiliate Guarantors" shall mean, jointly and severally, MACERICH
BRISTOL ASSOCIATES, a California general partnership, and its successors,
MACERICH GREAT FALLS LIMITED PARTNERSHIP, a California limited partnership, and
its successors, MACERICH OKLAHOMA LIMITED PARTNERSHIP, a California limited
partnership, and its successors, MACERICH WESTSIDE ADJACENT LIMITED PARTNERSHIP,
a California limited partnership, and its successors, MACERICH SASSAFRAS LIMITED
PARTNERSHIP, a California limited partnership, and its successors, NORTHGATE
MALL ASSOCIATES, a California general partnership, and its successors, and any
other guarantors executing Supplemental Guaranties in accordance with
Section 4.1 of the Credit Agreement.

        "Agents" shall mean the Administrative Agent, the Co-Syndication Agents,
the Co-Lead Arrangers, the Co-Documentation Agents, the Collateral Agent and any
other Persons acting in the capacity of an agent for the Lenders under the
Credit Agreement, together with their permitted successors and assigns.

1

--------------------------------------------------------------------------------


        "Aggregate Investment Value" shall mean for each permitted Investment
identified in Section 8.5 of the Credit Agreement (and any related Property
referred to in such Section), the greater of (i) the purchase price of such
Investment (and related Property); or (ii) that portion of the Gross Asset Value
represented by the relevant Investment (and related Property) as calculated in
the most recent Measuring Period; provided, however, that all Real Property
Under Construction shall be valued at the out-of-pocket costs incurred by the
applicable Borrower Parties or their Subsidiary Entities in respect of such Real
Property Under Construction.

        "Aggregate Obligations" shall mean, collectively, the "Obligations"
under, and as such term is defined in, each of the Interim Facility Credit
Agreement, the Revolving Credit Agreement and the Credit Agreement.

        "Applicable Base Rate" shall mean the floating rate per annum equal to
the daily average Base Rate in effect during the applicable calculation period
plus one percent (1.00%).

        "Applicable LIBO Rate" shall mean, with respect to any LIBO Rate Loan
for the Interest Period applicable to such LIBO Rate Loan, the per annum rate
equal to the Reserve Adjusted LIBO Rate plus the percentage (per annum) set
forth below which corresponds to the applicable ratio of Total Liabilities to
Gross Asset Value (expressed as a percentage) as measured at the end of each
Fiscal Quarter:

Ratio of Total Liabilities
to Gross Asset Value


--------------------------------------------------------------------------------

  LIBO Spread

--------------------------------------------------------------------------------

  Less than 60%   2.75 %
Greater than or equal to 60%
 
3.00
%

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the "LIBO Spread" above shall be 3.00%. Any change in the
Applicable LIBO Rate resulting from a change in the ratio of Total Liabilities
to Gross Asset Value shall not take effect until the fifth Business Day after
the Compliance Certificate with respect to a Fiscal Quarter is (or is required
to be) delivered.

        "Assignee" shall have the meaning given such term in Section 11.8 of the
Credit Agreement.

        "Assignment and Acceptance Agreement" shall mean an agreement in the
form of that attached to the Credit Agreement as Exhibit B.

        "Base Rate" shall mean on any day the higher of: (a) the Prime Rate in
effect on such day, and (b) the sum of the Federal Funds Rate in effect on such
day plus one half of one percent (0.50%).

        "Base Rate Loan" shall have the meaning given such term in Section 2.1
of the Credit Agreement.

        "Benefited Creditors" shall mean, collectively, each of the "Lenders"
from time to time under, and as such term is defined in each of, the Revolving
Credit Agreement, the Interim Facility Credit Agreement and the Credit
Agreement, and the "Issuing Lender" (as such term is defined in the Revolving
Credit Agreement).

        "Book Value" shall mean the book value of such asset or property,
including related Indebtedness.

        "Borrower Parties" shall mean, jointly and severally, each of the
Borrowers and the Guarantors.

        "Borrowers" shall mean, jointly and severally, the Macerich Partnership
and the Westcor Borrowers.

        "Bristol Shopping Center Asset" shall mean Real Property and
improvements located at 3601-3925 Bristol Street, Santa Ana, CA 92704 and 1200
MacArthur Blvd., Santa Ana, CA 92704, commonly

2

--------------------------------------------------------------------------------


referred to as "Bristol Shopping Center" and owned by Macerich Bristol
Associates, a California general partnership.

        "Broadway Plaza Property" shall mean Real Property and improvements
located at 1275 Broadway Plaza, Walnut Creek, CA 94596, commonly referred to as
"Broadway Plaza" and owned by Macerich Northwestern Associates, a California
general partnership.

        "Bullet Payment" shall mean any payment of the entire unpaid balance of
any Indebtedness at its final maturity other than the final payment with respect
to a loan that is fully amortized over its term.

        "Business Day" shall mean any day other than a Saturday, a Sunday or a
day on which banks in Los Angeles, California or New York, New York are
authorized or obligated to close their regular banking business.

        "Capitalized Lease" of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

        "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

        "Capitalized Loan Fees" shall mean, with respect to the Macerich
Entities, and with respect to any period, any upfront, closing or similar fees
paid by such Person in connection with the incurrence or refinancing of
Indebtedness during such period that are capitalized on the balance sheet of
such Person.

        "Capital Stock" means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including,
without limitation, each class or series of common stock and preferred stock of
such Person and (ii) with respect to any Person that is not a corporation, any
and all investment units, partnership, membership or other equity interests of
such Person.

        "Cash Equivalents" shall mean, with respect to any Person:
(a) securities issued, guaranteed or insured by the United States of America or
any of its agencies with maturities of not more than one year from the date
acquired; (b) certificates of deposit with maturities of not more than one year
from the date acquired by a United States federal or state chartered commercial
bank of recognized standing, which has capital and unimpaired surplus in excess
of $500,000,000 and which bank or its holding company has a short-term
commercial paper rating of at least A-2 or the equivalent by S&P or at least P-2
or equivalent by Moody's; (c) reverse repurchase agreements with terms of not
more than seven days from the date acquired, for securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof of Moody's, in each case with maturities of
not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

        "Change in Law" shall mean (a) the adoption of any law, rule or
regulation after the date of the Credit Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of the Credit Agreement or (c) compliance
by any Lender (or by any lending office of such Lender or by such Lender's
holding company, if any) with any guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
the Credit Agreement.

3

--------------------------------------------------------------------------------


        "Change in Control" shall mean, with respect to MAC, the occurrence of
either of the following: (i) a change in the beneficial ownership within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934 of more than twenty-five percent (25%) of the
Capital Stock of MAC having general voting rights so that such Capital Stock is
held by a Person, or two (2) or more Persons acting in concert, unless the
Administrative Agent and the Required Lenders have approved in advance in
writing the identity of such Person or Persons or (ii) the resignation or
removal from the Board of Directors of fifty percent (50%) or more of the
members of MAC's Board of Directors during any twelve (12) month period for any
reason other than death, disability or voluntary retirement or personal reasons,
unless otherwise approved in advance in writing by the Required Lenders.

        "Closing Certificate" shall mean a certificate in the form of that
attached to the Credit Agreement as Exhibit C.

        "Closing Date" shall mean the date as of which all conditions set forth
in Section 5.1 of the Credit Agreement shall have been satisfied or waived and
the Term Loan shall have been funded.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as from time to time in effect.

        "Co-Documentation Agents" shall mean ING Capital LLC and Fleet National
Bank, in their respective capacities as co-documentation agents for the credit
facility evidenced by the Credit Agreement, together with their permitted
successors and assigns.

        "Co-Lead Arrangers" shall mean Deutsche Bank Securities, Inc. and J.P.
Morgan Securities Inc., in their respective capacities as co-lead arrangers and
joint book runners for the credit facility evidenced by the Credit Agreement,
together with their permitted successors and assigns.

        "Collateral Agent" shall mean DBTCA in its capacity as collateral agent
for the benefit of the Benefited Creditors, together with its permitted
successors and assigns.

        "Commencement of Construction" shall mean with respect to any Real
Property or Westcor Real Property, the commencement of material on-site work
(including grading) or the commencement of a work of improvement of such
property.

        "Compliance Certificate" shall mean a certificate in the form of that
attached to the Credit Agreement as Exhibit D.

        "Construction in Process" means, with respect to any Real Property Under
Construction or Westcor Real Property Under Construction, the aggregate amount
of expenditures classified as "construction-in-process" on the balance sheet of
the Consolidated Entities or Westcor, respectively, with respect thereto.

        "Consolidated Entities" means, collectively, (i) the Borrower Parties,
(ii) MAC's Subsidiaries; and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

        "Contact Office" shall mean the office of DBTCA located at Deutsche Bank
Trust Company Americas, 90 Hudson Street Mail Stop: JCY05-0511 Jersey City, NJ
07302 Attn: Joseph Adamo, or such other offices in New York, New York as the
Administrative Agent may notify the Borrowers and the Lenders from time to time
in writing.

        "Contingent Obligation" as to any Person shall mean, without
duplication, (i) any contingent obligation of such Person required to be shown
on such Person's balance sheet in accordance with GAAP, and (ii) any obligation
required to be disclosed in the footnotes to such Person's financial statements
in accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including,

4

--------------------------------------------------------------------------------


without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets), of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (1) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (2) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Person required to be
delivered pursuant hereto. Notwithstanding anything contained herein to the
contrary, guarantees of completion and non-recourse carve outs in secured loans
shall not be deemed to be Contingent Obligations unless and until a claim for
payment has been made thereunder, at which time any such guaranty of completion
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim. Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to the applicable Borrower Party or
their respective Subsidiaries), the amount of the guaranty shall be deemed to be
100% thereof unless and only to the extent that (X) such other Person has
delivered cash or Cash Equivalents to secure all or any part of such Person's
guaranteed obligations or (Y) such other Person holds an Investment Grade Credit
Rating from either Moody's or S&P, and (ii) in the case of a guaranty (whether
or not joint and several) of an obligation otherwise constituting Indebtedness
of such Person, the amount of such guaranty shall be deemed to be only that
amount in excess of the amount of the obligation constituting Indebtedness of
such Person. Notwithstanding anything contained herein to the contrary,
"Contingent Obligations" shall not be deemed to include guarantees of loan
commitments or of construction loans to the extent the same have not been drawn.

        "Contractual Obligation" as to any Person shall mean any provision of
any security issued by such Person or of any agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Credit Agreement" shall mean the Credit Agreement defined in the
introductory paragraph of this Glossary, as the same may be Modified, extended
or replaced from time to time.

        "DBTCA" shall mean Deutsche Bank Trust Company Americas.

        "Depreciation and Amortization Expense" shall mean (without
duplication), for any period, the sum for such period of (i) total depreciation
and amortization expense, whether paid or accrued, of the Consolidated Entities,
plus (ii) any Consolidated Entity's pro rata share of depreciation and
amortization expenses of Joint Ventures. For purposes of this definition, MAC's
pro rata share of depreciation and amortization expense of any Joint Venture
shall be deemed equal to the product of (i) the depreciation and amortization
expense of such Joint Venture, multiplied by (ii) the percentage of the total
outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

        "Designated Assets" shall mean those certain unencumbered assets set
forth on Schedule G-1 to the Credit Agreement together with any Unencumbered
Property subsequently acquired by the Borrower Parties or any Macerich Core
Entities.

        "Designated Environmental Properties" shall have the meaning given such
term in Section 7.9 of the Credit Agreement.

5

--------------------------------------------------------------------------------


        "Disposition" shall mean the sale, conveyance, pledge, hypothecation,
ground lease, encumbrance, creation of a security interest with respect to, or
other transfer, whether voluntary or involuntary, direct or indirect, of any
legal or beneficial interest in a Property, including any sale, conveyance,
pledge, hypothecation, ground lease, encumbrance, creation of a security
interest with respect to, or other transfer, at any tier, of any ownership
interest in any Macerich Entity; provided, however, that Disposition shall not
include any Permitted Encumbrances; provided further that such exclusion of
Permitted Encumbrances shall not apply to the Dispositions described in Sections
8.4(1), 8.4(2), and 8.4(3). "Disposition" shall not include the sale or ground
lease of any ancillary building pad site within a Project provided that the
consideration received for such transaction does not exceed $250,000 for any
Project and $3,000,000 in the aggregate for all Projects.

        "Disposition Promissory Note" shall mean any promissory note received as
consideration for the Disposition of a Property subject to Section 3.3 of the
Credit Agreement.

        "Disqualified Capital Stock" shall mean with respect to any Person any
Capital Stock of such Person (other than preferred stock of MAC issued and
outstanding on the Closing Date) that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or
otherwise (including upon the occurrence of any event), is required to be
redeemed or is redeemable for cash at the option of the holder thereof, in whole
or in part (including by operation of a sinking fund), or is exchangeable for
Indebtedness (other than at the option of such Person), in whole or in part, at
any time.

        "Distribution" shall mean with respect to MAC and Macerich Partnership:
(i) any distribution of cash or Cash Equivalent, directly or indirectly, to the
partners or holders of Capital Stock of such Persons, or any other distribution
on or in respect of any partnership, company or equity interests of such
Persons; and (ii) the declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of such Persons, other than:
(1) dividends payable solely in shares of common stock by MAC; or (2) the
purchase, redemption, or other retirement of any shares of any class of Capital
Stock of such Persons, directly or indirectly through a Subsidiary of MAC or
otherwise, to the extent such purchase, redemption, or other retirement occurs
in exchange for the issuance of Capital Stock of MAC or Macerich Partnership.

        "EBITDA" shall mean, for the twelve months then most recently ended,
solely with respect to the Consolidated Entities, (i) Net Income, plus (without
duplication) (A) Interest Expense, (B) Tax Expense, and (C) Depreciation and
Amortization Expense, in each case for such period.

        "Eligible Assignee" shall mean any of the following:

        (a)  A commercial bank organized under the laws of the United States, or
any state thereof, and having a combined capital and surplus of at least
$100,000,000;

        (b)  A commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the "OECD"), or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000 (provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD);

        (c)  A Person that is engaged in the business of commercial banking and
that is: (1) an Affiliate of a Lender, (2) an Affiliate of a Person of which a
Lender is an Affiliate, or (3) a Person of which a Lender is an Affiliate;

        (d)  An insurance company, mutual fund or other financial institution
organized under the laws of the United States, any state thereof, any other
country which is a member of the OECD or a political subdivision of any such
country which in vests in bank loans and has a net worth of $500,000,000; and

6

--------------------------------------------------------------------------------




        (e)  Any fund (other than a mutual fund) which invests in bank loans and
whose assets exceed $100,000,000;

provided, however, that no Person shall be an "Eligible Assignee" unless at the
time of the proposed assignment to such Person: (i) such Person is able to make
its portion of the Term Loan in U.S. dollars, and (ii) such Person is exempt
from withholding of tax on interest and is able to deliver the documents related
thereto pursuant to Section 2.10(5) of the Credit Agreement.

        "Environmental Properties" shall have the meaning given such term in
Section 6.15 of the Credit Agreement.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as Modified, and the rules and regulations promulgated thereunder as from time
to time in effect.

        "ERISA Affiliate" shall mean any trade or business (whether or not
incorporated) under common control with any Consolidated Entity within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" shall mean (a) a Reportable Event with respect to a
Pension Plan or a Multiemployer Plan; (b) a withdrawal by any Consolidated
Entity or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Consolidated Entity or any ERISA Affiliate from a
Multiemployer Plan or notification that a multiemployer is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) a failure by any Consolidated Entity to make required
contributions to a Pension Plan, Multiemployer Plan or other Plan subject to
Section 412 of the Code; (f) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (g) the imposition of any liability under Title IV of ERISA,
other than PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Consolidated Entity or any ERISA Affiliate; or (h) an application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

        "Eurodollar Business Day" shall mean a Business Day on which commercial
banks in London, England and Frankfurt, Germany are open for domestic and
international business.

        "Event of Default" shall have the meaning given such term in Section 9
of the Credit Agreement.

        "Evidence of No Withholding" shall have the meaning given such term in
Section 2.10 of the Credit Agreement.

        "Exchange Property" shall mean real property acquired in connection with
a Like Kind Exchange by a Macerich Entity as consideration, in whole or in part,
for the sale of Real Property owned by such Macerich Entity.

        "Excluded Taxes" shall mean, with respect to the Administrative Agent,
any Lender, or any other recipient of any payment to be made by or on account of
any obligation of the Borrowers hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by any
state, locality or foreign jurisdiction under the laws of which such recipient
is organized or in which it maintains an office or permanent establishment,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrowers are located
and (c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to the Credit Agreement or is attributable to such Foreign Lender's
failure to comply with Section 2.10(5) of

7

--------------------------------------------------------------------------------


the Credit Agreement; provided, however, Excluded Taxes shall not include any
withholding tax resulting from any inability to comply with Section 2.10(5) of
the Credit Agreement solely by reason of there having occurred a Change in Law.

        "Existing Revolving Credit Facility" shall mean that certain Third
Amended and Restated Credit and Guaranty Agreement dated as of July 30, 2001 (as
amended and modified from time to time) by and among the Macerich Partnership,
MAC, the entities from to time party thereto as guarantors, the banks and other
financial institutions party thereto and Wells Fargo Bank, National Association,
as the agent.

        "Federal Funds Rate" shall mean for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 1:00 p.m. (New York
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

        "FFO" shall mean net income (loss) (computed in accordance with GAAP)
excluding gains (or losses) from debt restructurings and sales of property, plus
real estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the Closing
Date.

        "Financing" shall mean any transaction pursuant to which new
Indebtedness is incurred and secured by a Property subject to the mandatory
payment provisions of Section 3.3 of the Credit Agreement.

        "First Extended Maturity Date" shall have the meaning given such term in
Section 1.4(1) of the Credit Agreement.

        "First Extension Fee" shall have the meaning given such term in
Section 1.4(2) of the Credit Agreement.

        "Fiscal Quarter" or "fiscal quarter" means any three-month period ending
on March 31, June 30, September 30 or December 31 of any Fiscal Year.

        "Fiscal Year" or "fiscal year" shall mean the 12-month period ending on
December 31 in each year or such other period as MAC may designate and the
Administrative Agent may approve in writing.

        "Fixed Charge Coverage Ratio" shall mean, at any time, the ratio of
(i) EBITDA for the twelve months then most recently ended (except that, with
respect to any Westcor entity that has not achieved Stabilization, EBITDA for
such entity shall be calculated for the most recent fiscal quarter and
annualized), to (ii) Fixed Charges for such period (except that, with respect to
any Westcor entity that has not achieved Stabilization, Fixed Charges for such
entity shall be calculated for the most recent fiscal quarter and annualized).

        "Fixed Charges" shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment, including any Bullet Payment under the Interim Facility, and
any scheduled amortization payments under the Interim Facility), (ii) the
Consolidated Entities' pro rata share of scheduled payments of principal of
Indebtedness of Joint Ventures (other than any Bullet Payment) that does not
otherwise constitute Indebtedness of and is not otherwise recourse to the
Consolidated Entities or their assets, (iii) Interest Expense, (iv) payments of
dividends in respect of Disqualified Capital Stock; and (v) to the extent not
otherwise included in Interest Expense, dividends and other distributions paid
during such period by the Borrowers or MAC with

8

--------------------------------------------------------------------------------


respect to preferred stock or preferred operating units. For purposes of clauses
(ii) and (v), the Consolidated Entities' pro rata share of payments by any Joint
Venture shall be deemed equal to the product of (a) the payments made by such
Joint Venture, multiplied by (b) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

        "Foreign Lender" shall mean any Lender that is organized under the laws
of a jurisdiction other than that in which the Borrowers are located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.12 and Section 8.13 of the
Credit Agreement, GAAP shall mean generally accepted accounting principles in
the United States of America in effect as of the Closing Date.

        "Good Faith Contest" means the contest of an item if (1) the item is
diligently contested in good faith, and, if appropriate, by proceedings timely
instituted, (2) adequate reserves are established if required by, and in
accordance with, GAAP with respect to the contested item, (3) during the period
of such contest, the enforcement of any contested item is effectively stayed and
(4) the failure to pay or comply with the contested item during the period of
the contest is not likely to result in a Material Adverse Effect.

        "Governmental Authority" shall mean any nation or government, any state
or other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Gross Asset Value" shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

        (i)    for Retail Properties that are Wholly-Owned the sum of, for each
such property, (a) such property's Property NOI for the Measuring Period,
divided by (b) (1) 8.25% (expressed as a decimal), in the case of regional
Retail Properties or (2) 9.50% (expressed as a decimal) in the case of Retail
Properties that are not regional Retail Properties; provided, however that for
purposes of calculating Gross Asset Value for the Westcor Assets, for the first
12 Loan Months, the Gross Asset Value under this subsection (i) shall equal the
Consolidated Entities' allocated acquisition costs with respect to such Westcor
Assets; plus

        (ii)  for Retail Properties that are not Wholly-Owned, the sum of, for
each such property, (a) the Gross Asset Value of each such Retail Property at
such time, as calculated pursuant to the foregoing clause (i), multiplied by
(b) the percentage of the total outstanding Capital Stock held by Consolidated
Entities in the owner of the subject Retail Property, expressed as a decimal;
provided, however that for purposes of calculating Gross Asset Value for the
Westcor Assets, for the first 12 Loan Months, the Gross Asset Value under this
subsection (ii) shall equal the Consolidated Entities' allocated acquisition
costs with respect to such Westcor Assets; provided, further, notwithstanding
anything to the contrary in this definition, so long as 100% of the Indebtedness
and other liabilities of the owner of the Broadway Plaza Property reflected in
the financial statements of such owner or disclosed in the notes thereto (to the
extent the same would constitute a Contingent Obligation) is counted in the
calculation of Total Liabilities pursuant to subsection (ii) of the definition
of "Total Liabilities", the Broadway Plaza Property, and the cash and Cash
Equivalents and "Other GAV Assets" (as defined below) with respect thereto,
shall be deemed to be Wholly-Owned and the Gross Asset Value with respect to the
Broadway Plaza Property shall be calculated in accordance with clause (i) of
this definition; plus

9

--------------------------------------------------------------------------------




        (iii)  all cash and Cash Equivalents (other than, in either case,
Restricted Cash) held by the Consolidated Entity at such time, and, in the case
of cash and Cash Equivalents not Wholly-Owned, multiplied by a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by the Consolidated Entity holding title to such cash and
Cash Equivalents; plus

        (iv)  all Mortgage Loans acquired for the purpose of acquiring the
underlying real property, valued by the book value of each such Mortgage Loan
when measured; plus

        (v)(a)100% of the Book Value of Construction-in-Process with respect to
Retail Properties that are Wholly-Owned and (b) the product of (1) 100% of the
Book Value of Construction-in-Process with respect to Retail Properties Under
Construction that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total outstanding Capital Stock
held by the Consolidated Entity holding title to such Retail Properties Under
Construction; plus

        (vi)  to the extent not otherwise included in the foregoing clauses,
(a) the book value of tenant receivables, deferred charges and other assets with
respect to Real Properties that are Wholly-Owned and (b) the product of (1) the
book value of tenant receivables, deferred charges and other assets with respect
to Real Properties that are not Wholly-Owned multiplied by (2) a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by a Consolidated Entity holding title to such Retail
Property (collectively, "Other GAV Assets"), provided that the aggregate value
of Other GAV Assets shall not exceed five percent (5%) of the aggregate Gross
Asset Value of all the assets of the Consolidated Entities; plus

        (vii) the Book Value of land and other Properties not constituting
Retail Properties;

provided, however, that the determination of Gross Asset Value for any period
shall not include any Retail Property (or any Property NOI relating to any
Retail Property) that has been sold or otherwise disposed of at any time prior
to or during such period.

        "Gross Leasable Area" shall mean the total leasable square footage of
buildings situated on Real Properties, excluding the square footage of any
department stores.

        "Guarantors" shall mean, jointly and severally (i) any Initial Guarantor
and (ii) any Supplemental Guarantor.

        "Guaranty" shall mean any unconditional guaranty executed by any Person
in favor of DBTCA (or a successor) in its capacity as Collateral Agent for the
Benefited Creditors pursuant to the terms of the Credit Agreement, in a form
approved by the Administrative Agent and the Collateral Agent. "Guaranty" shall
include all Affiliate Guaranties and the REIT Guaranty.

        "Hazardous Materials" shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of "hazardous substances," "hazardous wastes," "hazardous
materials," or "toxic substances" under any applicable federal, state, or local
laws or regulations.

        "Hazardous Materials Claims" shall mean any enforcement, cleanup,
removal or other governmental or regulatory action or order with respect to the
Property, pursuant to any Hazardous Materials Laws, and/or any claim asserted in
writing by any third party relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.

        "Hazardous Materials Laws" shall mean any applicable federal, state or
local laws, ordinances or regulations relating to Hazardous Materials.

        "Hedging Obligations" of a Person means any and all obligations of such
Person or any of its Subsidiaries, whether absolute or contingent and howsoever
and whenever created, arising, evidenced

10

--------------------------------------------------------------------------------


or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party's assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

        "Incremental Payment" shall have the meaning given such term in
Section 2.9 of the Credit Agreement.

        "Indebtedness" of any Person shall mean without duplication, (a) all
liabilities and obligations of such Person, whether consolidated or representing
the proportionate interest in any other Person, (i) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof, and including construction loans),
(ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of its
business that would constitute a trade payable to trade creditors (but
specifically excluding from such exception the deferred purchase price of real
property), (iv) evidenced by bankers' acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person (in an amount equal to the lesser of the obligation so secured and the
fair market value of such property), (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a letter of credit
or a reimbursement obligation of such Person with respect to any letter of
credit, or (ix) consisting of Net Hedging Obligations; or (b) all Contingent
Obligations and liabilities and obligations of others of the kind described in
the preceding clause (a) that such Person has guaranteed or that is otherwise
its legal liability and all obligations to purchase, redeem or acquire for cash
or non-cash consideration any Capital Stock or other equity interests and
(c) obligations of such Person to purchase for cash or non-cash consideration
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property. For the avoidance of
doubt, Indebtedness of any water, sewer, or other improvement district that is
payable from assessments or taxes on property located within such district shall
not be deemed to be Indebtedness of any Person owning property located within
such district; provided that such Person has not otherwise obligated itself in
respect of the repayment of such Indebtedness.

        "Indemnified Liabilities" shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

        "Indemnified Person" shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Initial Guarantors" shall mean, jointly and severally, MAC and the
Affiliate Guarantors who enter into Guaranties on or as of the Closing Date.

        "Initial Financial Statements" shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

        "Intangible Assets" shall mean (i) all unamortized debt discount and
expense, unamortized deferred charges, goodwill and other intangible assets and
(ii) all write-ups (other than write-ups resulting from foreign currency
translations and write-ups of assets of a going concern business made within
twelve

11

--------------------------------------------------------------------------------


months after the acquisition of such business) subsequent to December 31, 1994,
in the book value of any asset owned by the Consolidated Entities.

        "Interest Coverage Ratio" shall mean, at any time, the ratio of
(i) EBITDA for the twelve months then most recently ended (except that, with
respect to any Westcor entity that has not achieved Stabilization, EBITDA for
such entity shall be calculated for the most recent fiscal quarter and
annualized), to (ii) Interest Expense for such period (except that with respect
to Interest Expense of any Westcor entity that has not achieved Stabilization,
Westcor Interest Expense for such entity shall be calculated for the most recent
fiscal quarter and annualized).

        "Interest Expense" shall mean, for any period, solely with respect to
the Consolidated Entities, the sum (without duplication) for such period of:
(i) total interest expense, whether paid or accrued, of the Consolidated
Entities, including fees payable in connection with the Credit Agreement,
charges in respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities'
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause (ii)
below), (ii) amortization of costs related to interest rate protection contracts
and rate buydowns (other than the costs associated with the interest rate
buydowns completed in connection with the initial public offering of MAC),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility; or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof does not exceed $10,000,000, (iv) for purposes of determining Interest
Expense as used in the Fixed Charge Coverage Ratio (both numerator and
denominator) only, amortization of Capitalized Loan Fees, (v) to the extent not
included in clauses (i), (ii), (iii) and (iv), any Consolidated Entities' pro
rata share of interest expense and other amounts of the type referred to in such
clauses of the Joint Ventures, and (vi) interest incurred on any liability or
obligation that constitutes a Contingent Obligation of any Consolidated Entity.
For purposes of clause (v), any Consolidated Entities' pro rata share of
interest expense or other amount of any Joint Venture shall be deemed equal to
the product of (a) the interest expense or other relevant amount of such Joint
Venture, multiplied by (b) the percentage of the total outstanding Capital Stock
of such Person held by any Consolidated Entity, expressed as a decimal.

        "Interest Period" shall mean, with respect to a LIBO Rate Loan, a period
of one, two, three or six months commencing on a Eurodollar Business Day
selected by the Borrowers pursuant to the Credit Agreement. Such Interest Period
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day which is not a Eurodollar Business Day, such Interest Period shall
end on the next succeeding Eurodollar Business Day, provided, however, that if
said next succeeding Eurodollar Business Day falls in a new calendar month, such
Interest Period shall end on the immediately preceding Eurodollar Business Day.

        "Interim Facility Credit Agreement" shall mean that certain Credit
Agreement evidencing the Interim Facility dated as of the date of the Credit
Agreement, by and among the Borrowers, as borrowers, MAC and the other
guarantors signatory thereto, the lenders signatory thereto and DBTCA, as
administrative agent.

        "Interim Facility" shall mean that certain credit facility embodied in
the Interim Facility Credit Agreement, which provides for the funding of a term
loan to Macerich Partnership in the amount of $380,000,000.

12

--------------------------------------------------------------------------------


        "Investment" shall mean, with respect to any Person, (i) any purchase or
other acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business. "Investment" shall not include any promissory notes or other
consideration paid to it or by a tenant in connection with Project leasing
activities. The amount of any Investment shall be the original cost of such
Investment, plus the cost of all additions thereto less the amount of any return
of capital or principal to the extent such return is in cash with respect to
such Investment without any adjustments for increases or decreases in value or
write-ups, write-downs or write-offs with respect to such Investment.
Notwithstanding the foregoing, Investments shall not include any Disposition
Promissory Notes.

        "IRS" shall mean the Internal Revenue Service or any entity succeeding
to any of its principal functions under the Code.

        "Joint Venture" shall mean, as to any Person: (i) any corporation fifty
percent (50%) or less of the outstanding securities having ordinary voting power
of which shall at the time be owned or controlled, directly or indirectly, by
such Person or by one or more of its Subsidiaries or by such Person and one or
more of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent (50%)
or less of the ownership interests having ordinary voting power of which shall
at the time be so owned or controlled. Notwithstanding the foregoing, a Joint
Venture of MAC shall include each Person, other than a Subsidiary, in which MAC
owns a direct or indirect equity interest. Unless otherwise expressly provided,
all references in the Loan Documents to a "Joint Venture" shall mean a Joint
Venture of MAC.

        "Lenders" shall mean each of the lenders from time to time party to the
Credit Agreement, including any Assignee permitted pursuant to Section 11.8 of
the Credit Agreement.

        "LIBO Rate" shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate for such
Interest Period and for an amount equal to the amount of such LIBO Rate Loan
shown on Dow Jones Telerate Page 3750 (or any equivalent successor page) at
approximately 11:00 (London time) two Eurodollar Business Days prior to the
first day of such Interest Period or if such rate is not quoted, the arithmetic
average as determined by the Administrative Agent of the rates at which deposits
in immediately available U.S. dollars in an amount equal to the amount of such
LIBO Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the Administrative Agent
in the London interbank market, at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the first day of such Interest Period.

        "LIBO Rate Loan" shall have the meaning given such term in Section 2.1
of the Credit Agreement.

        "LIBO Reserve Percentage" shall mean with respect to an Interest Period
for a LIBO Rate Loan, the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

        "Lien" shall mean any security interest, mortgage, pledge, lien, claim
on property, charge or encumbrance (including any conditional sale or other
title retention agreement), any lease in the nature thereof, and any agreement
to give any security interest.

        "Like-Kind Exchange" shall mean an exchange of real property qualifying
for non-recognition of gain pursuant to Section 1031 of the Code.

13

--------------------------------------------------------------------------------


        "Loan Documents" shall mean the Credit Agreement and the Notes and each
of the following (but only to the extent evidencing, guaranteeing, supporting or
securing the obligations under the foregoing instruments and agreements): the
REIT Guaranty, each of the Affiliate Guaranties, any Guaranty executed by any
other Guarantor, the Pledge Agreements, and each other instrument, certificate
or agreement executed by the Borrowers, MAC or the other Borrower Parties in
connection herewith, as any of the same may be Modified from time to time.

        "Loan Month" shall mean any full calendar month during the term of the
Term Loan, with the first Loan Month being August, 2002, which first Loan Month
shall be deemed to include the partial month commencing on the Closing Date of
the Loan.

        "MAC" shall have the meaning given such term in the preamble to the
Credit Agreement.

        "Macerich Core Entities" shall mean collectively, (i) the Consolidated
Entities, and (ii) any Joint Venture in which any Consolidated Entity is a
general partner or in which any Consolidated Entity owns more than 50% of the
Capital Stock.

        "Macerich Entities" shall mean the Borrower Parties, and all Subsidiary
Entities of the Borrower Parties.

        "Macerich Partnership", "Macerich Galahad GP", "Macerich Galahad LP",
"Macerich WRLP Corp.", "Macerich WRLP LLC", "Macerich TWC Corp.", and "Macerich
TWC LLC" shall each have the meanings given such terms in the preamble to the
Credit Agreement.

        "Majority Benefited Creditors" shall mean, at any date, Benefited
Creditors the sum of whose (i) aggregate outstanding portion of the principal
amount of the Term Loan, (ii) aggregate outstanding portion of the principal
amount of the "Interim Loan" (as such term is defined in the Interim Facility
Credit Agreement) and (iii) aggregate "Commitments" (as such term is defined in
the Revolving Credit Agreement), represents an amount greater than 50% of the
sum of the outstanding principal amount of the Term Loan, principal amount of
the Interim Loan, and total Commitments.

        "Management Companies" shall mean Macerich Property Management Company,
a Delaware limited liability company, Macerich Management Company, a California
corporation, Westcor Partners LLC, an Arizona limited liability company, and
Westcor Partners of Colorado LLC, a Colorado limited liability company, and
includes their respective successors.

        "Management Contracts" shall mean any contract between any Management
Company, on the one hand, and any other Macerich Entity, on the other hand,
relating to the management of any Macerich Entity or any Joint Venture or any of
the properties of such Person, as the same may be amended from time to time.

        "Margin Stock" shall mean "margin stock" as defined in Regulation U.

        "Master Management Agreements" shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly Owned Subsidiary in the
form of Exhibit E attached hereto (or with respect to Westcor Subsidiaries, in
the form that exists as of the Closing Date) with such Modifications to such
form as may be made by the Macerich Entities in their reasonable judgment so
long as such Modifications are fair, reasonable, and no less favorable to the
owner than would be obtained in a comparable arm's-length transaction with a
Person not a Transactional Affiliate.

        "Material Adverse Effect" shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole, (b) Macerich Partnership
and its Subsidiaries on a consolidated basis taken as a whole or (c) the Westcor
Borrowers, the Westcor Principal Entities and their respective Subsidiaries
taken as a whole, any of the following (1) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of any of such Persons from and after the
Statement Date, (2) a material impairment of the ability of

14

--------------------------------------------------------------------------------


any of such Persons to otherwise perform under any Loan Document; or (3) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any of such Persons of any Loan Document.

        "Maturity Date" shall initially mean the Original Maturity Date;
provided that the "Maturity Date" shall mean (i) the First Extended Maturity
Date if the Borrowers extend the Original Maturity Date in accordance with the
terms and conditions of Section 1.4, or (ii) the Second Extended Maturity Date
if the Borrowers extend the First Extended Maturity Date in accordance with the
terms and conditions of Section 1.4. The Maturity Date shall be subject to
acceleration upon an Event of Default as otherwise provided in the Credit
Agreement.

        "Measuring Period" shall mean the period of four consecutive fiscal
quarters ended on the last day of the Fiscal Quarter most recently ended as to
which operating statements with respect to a Real Property have been delivered
to the Lenders.

        "Minority Interest" shall mean all of the partnership units (as defined
under the Macerich Partnership's partnership agreement) of the Macerich
Partnership held by any Person other than MAC.

        "Modifications" shall mean any amendments, supplements, modifications,
renewals, replacements, consolidations, severances, substitutions and extensions
of any document or instrument from time to time; "Modify", "Modified," or
related words shall have meanings correlative thereto.

        "Moody's" shall mean Moody's Investors Service, Inc., or any successor
thereto.

        "Mortgage Loans" shall mean all loans owned or held by any of the
Macerich Entities secured by mortgages or deeds of trust on Retail Properties.

        "Multiemployer Plan" shall mean a "multiemployer plan" (within the
meaning of Section 4001(a)(3) of ERISA) and to which any Consolidated Entity or
any ERISA Affiliate makes, is making, or is obligated to make contributions or,
during the preceding three calendar years, has made, or been obligated to make,
contributions.

        "Net Cash Proceeds" shall mean with respect to any Disposition of any
Property, any Financing with respect to any Property, or the issuance of any
debt or equity Securities: (a) all cash consideration, as well as the value of
all non-cash consideration (other than Disposition Promissory Notes, which shall
be subject to the mandatory prepayment provisions set forth in Section 3.3(2)(D)
of the Credit Agreement); less, but without duplication, (b) any repayment of
Secured Indebtedness incurred with respect to the Property subject to a
Disposition or Financing, to the extent required or permitted under the terms of
the loan documents governing the Secured Indebtedness, and any net payments made
to a counterparty under Hedging Obligations incurred with respect to such
Secured Indebtedness in connection with the termination of such Hedging
Obligations as a result of a subject Disposition, less (c) transfer taxes,
customary brokerage costs, reasonable legal fees and other customary and
reasonable out of pocket costs actually paid to unaffiliated third parties in
connection with such Disposition, Financing, or issuance. Notwithstanding the
foregoing: (1) to the extent the Property subject to the Disposition or
Financing is not Wholly-Owned, Net Cash Proceeds shall equal the sum of (a),
(b), and (c) as the same is payable or allocable to the Borrowers, MAC, or their
Wholly Owned Subsidiaries, and any sums not so allocable (i.e. portions of the
net proceeds allocable to Unaffiliated Partners) shall not be included in Net
Cash Proceeds; (2) Net Cash Proceeds shall not include (i) any portion of a
construction loan advanced for purposes of improving the subject Real Property,
(ii) any taxable gain from a Disposition to the extent that: (A) MAC would be
subject to paying corporate tax on such gain as a result of the obligation to
make a mandatory repayment to the Lenders pursuant to the Credit Agreement (and
the resulting failure to distribute such sums to its shareholders); and (B) the
amount of such gain does not, when added to any taxable gain from other
Dispositions subject to this clause (2)(ii) made on or prior to the date of such
Disposition, exceed $50,000,000 in the aggregate (provided that such $50,000,000
limitation shall only apply during the first 18 Loan Months);

15

--------------------------------------------------------------------------------


and (3) Net Cash Proceeds shall not include any proceeds resulting from a
Financing of an Unencumbered Property to the extent each of following conditions
has been satisfied as determined by Administrative Agent in its good faith
judgment: (i) such proceeds are used repay advances made under the Revolving
Credit Facility used to purchase the subject Unencumbered Property; (ii) in the
event the Interim Facility has not been repaid in full, such Financing occurs
within sixty (60) days after the subject Unencumbered Property is acquired; and
(iii) in the event the Term Loan has not been repaid in full, such Financing
occurs within ninety (90) days after the subject Unencumbered Property is
acquired.

        "Net Hedging Obligations" shall mean, as of any date of determination,
the excess (if any) of all "unrealized losses" over all "unrealized profits" of
such Person arising from Hedging Obligations as substantiated in writing by the
Borrowers and approved by the Administrative Agent. "Unrealized losses" means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and "unrealized profits" means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

        "Net Income" shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities' pro rata share of
the net income (or loss) of any Joint Venture for such period, but excluding
(i) any recorded losses and gains and other extraordinary items for such period;
(ii) other non-cash charges and expenses (including non-cash charges resulting
from accounting changes), (iii) any gains or losses arising outside of the
ordinary course of business, and (iv) any charges for minority interests in the
Macerich Partnership held by Unaffiliated Partners. For purposes hereof the
Consolidated Entities' pro rata share of the net income (or loss) of any Joint
Venture shall be deemed equal to the product of (i) the income (or loss) of such
Joint Venture, multiplied by (ii) the percentage of the total outstanding
Capital Stock of such Person held by any Consolidated Entity, expressed as a
decimal.

        "Net Worth" means, at any date, the consolidated stockholders' equity of
the Consolidated Entities, excluding any amounts attributable to Disqualified
Capital Stock.

        "Note" shall mean a promissory note in the form of that attached to the
Credit Agreement as Exhibit F issued by the Borrowers at the request of a Lender
pursuant to Section 3.1 of the Credit Agreement.

        "Obligations" shall mean any and all debts, obligations and liabilities
of the Borrowers or the other Borrower Parties to the Administrative Agent, the
other Agents and the Lenders (whether now existing or hereafter arising,
voluntary or involuntary, whether or not jointly owed with others, direct or
indirect, absolute or contingent, liquidated or unliquidated, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred), arising out of or related to the Loan Documents.

        "Officer's Certificate" shall mean as to any entity, a certificate
executed on behalf of such entity by a Responsible Officer.

        "Organizational Documents" shall mean: (a) for any corporation, the
certificate or articles of incorporation, the bylaws, any certificate of
determination or instrument relating to the rights of preferred shareholders of
such corporation, and all applicable resolutions of the board of directors (or
any committee thereof) of such corporation, (b) for any partnership, the
partnership agreement, any certificate of formation, and any other instrument or
agreement relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement

16

--------------------------------------------------------------------------------


relating to the rights between the members, pertaining to the manager, or
pursuant to which such limited liability company is formed, and (d) for any
trust, the trust agreement and any other instrument or agreement relating to the
rights between the trustors, trustees and beneficiaries, or pursuant to which
such trust is formed.

        "Original Maturity Date" shall have the meaning given such term in
Section 1.3 of the Credit Agreement.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies of a
Governmental Authority with respect to any payment made under any Loan Document
or from the execution, delivery or enforcement of any Loan Document.

        "Participant" shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

        "Pension Plan" shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which the Consolidated Entities or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a multiple employer plan (as described
in Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding any Multiemployer Plan.

        "Percentage Share" shall mean for any Lender at any date the percentage
set forth next to such Lender's name on Schedule G-2 to the Credit Agreement, as
the same may be Modified from time to time, including, without limitation, to
reflect the addition or withdrawal of a Lender or the assignment of all or a
portion of an existing Lender's Percentage Share as permitted pursuant to
Section 11.8 of the Credit Agreement.

        "Permitted Encumbrances" shall mean any Liens with respect to the assets
of the Borrowers consisting of the following:

        (a)  Liens (other than environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

        (b)  Statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business for amounts which, if not resolved in favor of the
Borrower Parties, could not result in a Material Adverse Effect;

17

--------------------------------------------------------------------------------






        (c)  Liens securing the performance of bids, trade contracts (other than
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

        (d)  Other Liens, incidental to the conduct of the business of the
Borrower Parties, including Liens arising with respect to zoning restrictions,
easements, licenses, reservations, covenants, rights-of-way, easements,
encroachments, building restrictions, minor defects, irregularities in title and
other similar charges or encumbrances on the use of the assets of the Borrower
Parties which do not interfere with the ordinary conduct of the business of the
Borrower Parties and that are not incurred (i) in violation of any terms and
conditions of the Credit Agreement; (ii) in connection with the borrowing of
money or the obtaining of advances or credit, or (iii) in a manner which could
result in a Material Adverse Effect;

        (e)  Liens incurred or deposits made in the ordinary course of business
in connection with worker's compensation, unemployment insurance and other types
of social security;

        (f)    Any attachment or judgment Lien not constituting an Event of
Default;

        (g)  Licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties;

        (h)  any (i) interest or title of a lessor or sublessor under any lease
not prohibited by the Credit Agreement, (ii) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or
(iii) subordination of the interest of the lessee or sublessee under such lease
to any Lien or restriction referred to in the preceding clause (ii), so long as
the holder of such Lien or restriction agrees to recognize the rights of such
lessee or sublessee under such lease;

        (i)    Liens arising from filing UCC financing statements relating
solely to leases not prohibited by the Credit Agreement;

        (j)    Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

        (k)  Liens on personal property.

        "Person" shall mean any corporation, natural person, firm, joint
venture, partnership, trust, unincorporated organization, government or any
department or agency of any government.

        "Plan" shall mean an employee benefit plan (as defined in Section 3(3)
of ERISA) which the Consolidated Entities or any ERISA Affiliate sponsors or
maintains or to which the Consolidated Entities or any ERISA Affiliate makes, is
making, or is obligated to make contributions and includes any Pension Plan,
other than a Multiemployer Plan.

        "Pledge Agreements" shall mean, individually or collectively, each of
the Pledge Agreements dated as of even date herewith from the Macerich
Partnership, MAC and the Westcor Borrowers (other than Macerich TWC Corp. and
Macerich TWC LLC), each in substantially the form attached to the Credit
Agreement as Exhibit G, pursuant to which each of the Macerich Partnership, MAC
and the Westcor Borrowers (other than Macerich TWC Corp. and Macerich TWC LLC)
shall pledge to the Collateral Agent, for the ratable benefit of the Benefited
Creditors, all of its direct and indirect ownership interest in the Westcor
Borrowers and Westcor Realty Limited Partnership, as applicable.

        "Post-Extension Amortization Payments" shall mean, collectively, all of
those amortization payments required to be paid by the Borrowers after the
Original Maturity Date (in such case where there is any extension of the
Original Maturity Date pursuant to Section 1.4 of the Credit Agreement) pursuant
to Section 3.4 of the Credit Agreement.

18

--------------------------------------------------------------------------------

        "Potential Default" shall mean an event which but for the lapse of time
or the giving of notice, or both, would constitute an Event of Default.

        "Pre-Extension Amortization Payments" shall mean, collectively, all of
those amortization payments required to be paid by the Borrowers on or before
the Original Maturity Date pursuant to Section 3.4 of the Credit Agreement.

        "Prime Rate" shall mean the fluctuating per annum rate announced from
time to time by DBTCA or any successor Administrative Agent at its principal
office in New York, New York as its "prime rate". The Prime Rate is a rate set
by DBTCA as one of its base rates and serves as the basis upon which effective
rates of interest are calculated for those loans making reference thereto, and
is evidenced by the recording thereof after its announcement in such internal
publication or publications as DBTCA may designate. The Prime Rate is not tied
to any external index and does not necessarily represent the lowest or best rate
of interest actually charged to any class or category of customers. Each change
in the Prime Rate will be effective on the day the change is announced within
DBTCA.

        "Proceeds Expenditure Account" shall have the meaning given such term in
Section 3.3(3).

        "Proceeds Expenditure Date" shall have the meaning given such term in
Section 3.3(3).

        "Pro Forma Statements" shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

        "Project" shall mean any shopping center, retail property, office
building, mixed use property or other income producing project owned or
controlled, directly or indirectly by a Macerich Entity. "Project" shall include
the redevelopment, or reconstruction of any existing Project.

        "Property" shall mean, collectively and severally, any and all Real
Property and all personal property owned or occupied by the subject Person.
"Property" shall include all Capital Stock owned by the subject Person in a
Subsidiary Entity.

        "Property Expense" shall mean, for any Retail Property, all operating
expenses relating to such Retail Property, including the following items
(provided, however, that Property Expenses shall not include debt service,
tenant improvement costs, leasing commissions, capital improvements,
Depreciation and Amortization Expenses and any extraordinary items not
considered operating expenses under GAAP): (i) all expenses for the operation of
such Retail Property, including any management fees payable under the Management
Contracts and all insurance expenses, but not including any expenses incurred in
connection with a sale or other capital or interim capital transaction;
(ii) water charges, property taxes, sewer rents and other impositions, other
than fines, penalties, interest or such impositions (or portions thereof) that
are payable by reason of the failure to pay an imposition timely; and (iii) the
cost of routine maintenance, repairs and minor alterations, to the extent they
can be expensed under GAAP.

        "Property Income" shall mean, for any Retail Property, all gross revenue
from the ownership and/or operation of such Retail Property (but excluding
income from a sale or other capital item transaction), service fees and charges
and all tenant expense reimbursement income payable with respect to such Retail
Property.

        "Property NOI" shall mean, for any Retail Property for any period,
(i) all Property Income for such period, minus (ii) all Property Expenses for
such period.

        "Rate Request" shall mean a request for the conversion or continuation
of a Base Rate Loan or LIBO Rate Loan in the form of that attached to the Credit
Agreement as Exhibit H.

        "Real Property" means each of those parcels (or portions thereof) of
real property, improvements and fixtures thereon and appurtenances thereto now
or hereafter owned or leased by the Macerich Entities.

19

--------------------------------------------------------------------------------


        "Real Property Under Construction" shall mean Real Property for which
Commencement of Construction has occurred but either: (i) construction of such
Real Property is not substantially complete; or (ii) less than 80% of the Gross
Leaseable Area of such Real Property is subject to binding leases.

        "Regulation D" shall mean Regulation D of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation of said Board of Governors relating to reserve
requirements applicable to member banks of the Federal Reserve System.

        "Regulation U" shall mean Regulation U of the Board of Governors of the
Federal Reserve System (12 C.F.R. § 221), as the same may from time to time be
amended, supplemented or superseded.

        "REIT" shall mean a domestic trust or corporation that qualifies as a
real estate investment trust under the provisions of Sections 856, et seq. of
the Code.

        "REIT Guaranty" shall mean the credit guaranty executed by MAC in favor
of DBTCA (or a successor Collateral Agent), in its capacity as Collateral Agent
for the benefit of the Benefited Creditors, as the same may be Modified from
time to time.

        "Reportable Event" shall mean any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the thirty (30)-day notice requirement under ERISA has been
waived in regulations issued by the PBGC.

        "Required Benefited Creditors" shall mean, at any date, Benefited
Creditors the sum of whose (i) aggregate outstanding portion of the principal
amount of the Term Loan, (ii) aggregate outstanding portion of the principal
amount of the "Interim Loan" (as such term is defined in the Interim Facility
Credit Agreement) and (iii) aggregate "Commitments" (as such term is defined in
the Revolving Credit Agreement), represents an amount not less than 662/3% of
the sum of the outstanding principal amount of the Term Loan, principal amount
of the Interim Loan, and total Commitments.

        "Required Lenders" shall mean at any date, those Lenders holding not
less than 662/3% of the outstanding principal portion of the Term Loan.

        "Requirements of Law" shall mean, as to any Person, the Organizational
Documents of such Person, and any law, treaty, rule or regulation, or a final
and binding determination of an arbitrator or a determination of a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

        "Reserve Adjusted LIBO Rate" shall mean, with respect to any LIBO Rate
Loan, the rate per annum (rounded upward, if necessary, to the next higher 1/16
of one percent) calculated as of the first day of such Interest Period in
accordance with the following formula:

    Reserve Adjusted LIBO Rate = LR

--------------------------------------------------------------------------------

1-LRP
   

where
LR = LIBO Rate
LRP = LIBO Reserve Percentage

        "Responsible Financial Officer" shall mean, with respect to any Person,
the chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

        "Responsible Officer" shall mean, with respect to any Person, the
president, chief executive officer, vice president, Responsible Financial
Officer, general partner, or managing member of such Person or any other
officer, partner or member having substantially the same authority and
responsibility.

20

--------------------------------------------------------------------------------


        "Restricted Cash" shall mean any cash or cash equivalents held by any
Person with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments.

        "Retail Property" means any Real Property that is a neighborhood,
community or regional shopping center or mall.

        "Revolving Credit Agreement" shall mean that certain Credit Agreement
evidencing the Revolving Credit Facility dated as of the date of the Credit
Agreement, by and among the Borrowers, as borrowers, MAC and the other
guarantors signatory thereto, the lenders signatory thereto and DBTCA, as
administrative agent.

        "Revolving Credit Facility" shall mean that certain credit facility
evidenced by the Revolving Credit Agreement, which provides for the funding of
certain revolving loans and the issuance of letters of credit to, and on behalf
of, Macerich Partnership in the aggregate commitment amount of $425 million.

        "S&P" shall mean Standard & Poor's Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

        "Second Extended Maturity Date" shall have the meaning given such term
in Section 1.4(3) of the Credit Agreement.

        "Second Extension Fee" shall have the meaning given such term in
Section 1.4(4) of the Credit Agreement.

        "Secured Indebtedness" shall mean that portion of the Total Liabilities
that is, without duplication: (i) secured by a Lien (excluding, however, the
Indebtedness under the Credit Agreement, the Interim Facility and the Revolving
Credit Facility); or (ii) any unsecured Indebtedness of any Subsidiary of a
Borrower Party if such Subsidiary is not a Guarantor.

        "Secured Indebtedness Ratio" shall mean, at any time, the ratio of
(i) Secured Indebtedness, to (ii) Gross Asset Value for such period.

        "Securities" means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any profit
sharing agreement or arrangement, bonds, debentures, options, warrants, notes,
or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
"securities" or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

        "Single Purpose Entity" shall mean shall mean a Person, other than an
individual, which (A) is formed or organized solely for the purpose of holding,
directly or indirectly, an ownership interest in the Westcor Principal Entities,
(B) does not engage in any business unrelated to clause (A) above, (C) has not
and will not have any assets other than those related to its activities in
accordance with clauses (A) and (B) above, (D) maintains its own separate books
and records and its own accounts, in each case which are separate and apart from
the books and records and accounts of any other Person, (E) holds itself out as
being a Person, separate and apart from any other Person, (F) does not and will
not commingle its funds or assets with those of any other Person, (G) conducts
its own business in its own name, (H) maintains separate financial statements
and files its own tax returns (or if its tax returns are consolidated with those
of MAC, such returns shall clearly identify such Person as a separate legal
entity), (I) pays its own debts and liabilities when they become due out of its
own funds, (J) observes all partnership, corporate, limited liability company or
trust formalities, as applicable, and does all things necessary to preserve its
existence, (K) except as expressly permitted by the Loan Documents, maintains an
arm's-length relationship with its Transactional Affiliates and shall not enter
into any Contractual Obligations with any Affiliates except as permitted under
the Credit Agreement, (L) pays the salaries of its own employees, if any, and
maintains a sufficient number of employees in light of its

21

--------------------------------------------------------------------------------


contemplated business operations, (M) does not guarantee or otherwise obligate
itself with respect to the debts of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person, except with
respect to the Term Loan (and the co-Borrower provisions set forth in the Credit
Agreement) and as otherwise permitted under the Loan Documents, (N) does not
acquire obligations of or securities issued by its partners, members or
shareholders, (O) allocates fairly and reasonably shared expenses, including any
overhead for shared office space, (P) uses separate stationery, invoices, and
checks, (Q) does not and will not pledge its assets for the benefit of any other
Person (except as permitted under the Loan Documents) or make any loans or
advances to any other Person (except with respect to the Term Loan, the
Revolving Credit Facility and the Interim Facility and the joint-Borrower
provisions set forth in the Credit Agreement), (R) does and will correct any
known misunderstanding regarding its separate identity, (S) maintains adequate
capital in light of its contemplated business operations, and (T) has and will
have a partnership or operating agreement, certificate of incorporation or other
organizational document which complies with the requirements set forth in this
definition.

        "Solvent" shall mean, when used with respect to any Person, that at the
time of determination: (i) the fair saleable value of its assets is in excess of
the total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

        "Stabilization" shall mean, with respect to any Real Property, the date
on which eighty-five percent (85%) or more of the Gross Leasable Area of such
Real Property has been subject to binding leases for a period of one (1) year or
longer.

        "Statement Date" shall mean December 31, 2001.

        "Subordinated Creditor" shall have the meaning given such term in
Section 7.15(1).

        "Subordinated Debt" shall have the meaning given such term in
Section 7.15(1).

        "Subsidiary" shall mean, with respect to any Person: (a) any corporation
more than fifty percent (50%) of the outstanding securities having ordinary
voting power of which shall at the time be owned or controlled, directly or
indirectly, by such Person or by one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries, (b) any partnership, limited
liability company, association, joint venture or similar business organization
more than fifty percent (50%) of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled, (c) with respect to
MAC, any other Person in which MAC owns, directly or indirectly, any Capital
Stock and which would be combined with MAC in the consolidated financial
statements of MAC in accordance with GAAP; or (d) with respect to the Westcor
Borrowers and the Westcor Principal Entities, any other Person in which they
own, directly or indirectly, any Capital Stock and which would be combined with
them in consolidated financial statements in accordance with GAAP.

        "Subsidiary Entities" shall mean a Subsidiary or Joint Venture of a
Person. Unless otherwise expressly provided, all references in the Loan
Documents to a "Subsidiary Entity" shall mean a Subsidiary Entity of MAC.

        "Supplemental Guarantor" shall have the meaning set forth in Section 4.1
of the Credit Agreement.

        "Supplemental Guaranties" shall mean a Guaranty executed by a
Supplemental Guarantor pursuant to Section 4.1 of the Credit Agreement.

22

--------------------------------------------------------------------------------


        "Co-Syndication Agents" shall mean JPMorgan Chase Bank and Dresdner Bank
AG, New York and Grand Cayman Branches, as the co-syndication agents for the
credit facility evidenced by the Credit Agreement, together with its permitted
successors and assigns.

        "Tangible Net Worth" shall mean, at any time, (i) Net Worth minus
(ii) Intangible Assets, plus (iii) solely for purposes of Section 8.12(1) of the
Credit Agreement, any minority interest reflected in the balance sheet of MAC,
but only to the extent attributable to Minority Interests, in each case at such
time.

        "Taxes" shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        "Tax Expense" shall mean (without duplication), for any period, total
tax expense (if any) attributable to income and franchise taxes based on or
measured by income, whether paid or accrued, of the Consolidated Entities,
including the Consolidated Entity's pro rata share of tax expenses in any Joint
Venture. For purposes of this definition, the Consolidated Entities' pro rata
share of any such tax expense of any Joint Venture shall be deemed equal to the
product of (i) such tax expense of such Joint Venture, multiplied by (ii) the
percentage of the total outstanding Capital Stock of such Person held by the
Consolidated Entity, expressed as a decimal.

        "Term Loan" shall have the meaning given such term in Section 1.1 of the
Credit Agreement.

        "Total Liabilities" shall mean, at any time, without duplication, the
aggregate amount of (i) all Indebtedness and other liabilities of the
Consolidated Entities reflected in the financial statements of MAC or disclosed
in the notes thereto (to the extent the same would constitute a Contingent
Obligation), plus (ii) all Indebtedness and other liabilities of all Joint
Ventures reflected in the financial statements of such Joint Ventures or
disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation) which are otherwise recourse to any Consolidated Entity
or any of its assets or that otherwise constitutes Indebtedness of any
Consolidated Entity (including any recourse obligations arising as a result of a
Consolidated Entity serving as a general partner, directly or indirectly, in
such Joint Ventures, unless such general partner is a corporation whose sole
asset is its general partnership interest and who otherwise meets the criteria
set forth in clauses (D) through (T) in the definition of Single Purpose
Entity); provided that, notwithstanding this clause (ii), those certain
guarantees described on Schedule G-3 to the Credit Agreement, which liabilities
thereunder are recourse, directly or indirectly, to any of the Westcor Principal
Entities or their Subsidiaries, shall be considered an obligation governed by
clause (iii) below, plus (iii) the Consolidated Entities' pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of any
Joint Venture or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation) not otherwise constituting Indebtedness of
or recourse to any Consolidated Entity or any of its assets, plus (iv) all
liabilities of the Consolidated Entities with respect to purchase and repurchase
obligations, provided that any obligations to acquire fully-constructed Real
Property shall not be included in Total Liabilities prior to the transfer of
title of such Real Property. With respect to any Real Property Under
Construction as to which any Consolidated Entity has provided an outstanding and
undrawn letter of credit relating to the performance and/or completion of
construction at such property, the amount of Indebtedness evidenced by such
letter of credit shall be included in Total Liabilities if: (a) such
Indebtedness does not duplicate Indebtedness incurred in respect of such Real
Property Under Construction (including any off-site improvements associated
therewith); (b) such Indebtedness is required by GAAP to be reflected on the
liability side of any Consolidated Entities' balance sheet; and (c) to the
extent such Indebtedness is not required by GAAP to be reflected on the
liability side of any Consolidated Entities' balance sheet, then such
Indebtedness shall only be included to the extent the amount of such
Indebtedness exceeds $40,000,000. For purposes of clause (iii), the Consolidated
Entities' pro rata share of all Indebtedness and other liabilities of any Joint
Venture shall be deemed equal to the product of (a) such Indebtedness or other
liabilities, multiplied by (b) the percentage of

23

--------------------------------------------------------------------------------


the total outstanding Capital Stock of such Person held by any Consolidated
Entity, expressed as a decimal.

        "Transactional Affiliates" shall have the meaning given such term in
Section 8.6 of the Credit Agreement.

        "UCC" shall mean the Uniform Commercial Code.

        "Unaffiliated Partner Interests" shall mean the Capital Stock of
Unaffiliated Partners in a Subsidiary Entity of the Borrower Parties.

        "Unaffiliated Partners" shall mean Persons who own, directly or
indirectly at any tier, a beneficial interest in the Capital Stock of a
Subsidiary Entity, but such Persons shall exclude: (i) the Macerich Entities;
(ii) Affiliates of Macerich Entities; (iii) Persons whose Capital Stock or
beneficial interest therein is owned, directly or indirectly at any tier, by the
Macerich Entities or their Affiliates.

        "Unencumbered Property" shall have the meaning set forth in Section 4.1
of the Credit Agreement.

        "Unfunded Pension Liability" shall mean the excess of a Pension Plan's
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

        "Westcor" shall mean (i) the Westcor Principal Entities, (ii) the
Westcor Borrowers, (iii) the Subsidiaries of the Westcor Borrowers; and (iv) any
other Person the accounts of which would be consolidated with those of the
Westcor Borrowers in consolidated financial statements in accordance with GAAP.
When the context so requires, "Westcor" shall mean any of the Persons described
above.

        "Westcor Acquisition" shall mean that certain acquisition by MAC and the
Borrowers of the Westcor Principal Entities, to be consummated as of the Closing
Date.

        "Westcor Assets" shall mean all Projects and related Property, directly
or indirectly, in whole or in any part, owned or leased by Westcor.

        "Westcor Borrowers" shall have the meaning given such term in the
preamble to the Credit Agreement.

        "Westcor Depreciation and Amortization Expense" shall mean (without
duplication), for any period, the sum for such period of (i) total depreciation
and amortization expense, whether paid or accrued, of Westcor, plus
(ii) Westcor's pro rata share of depreciation and amortization expenses of any
Westcor Joint Ventures. For purposes of this definition, Westcor's pro rata
share of depreciation and amortization expense of any Westcor Joint Venture
shall be deemed equal to the product of (i) the depreciation and amortization
expense of such Westcor Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by Westcor, expressed as a
decimal.

        "Westcor EBITDA" shall mean, for the twelve months then most recently
ended, solely with respect to Westcor and the Westcor Assets, Westcor Net
Income, plus (without duplication) (A) Westcor Interest Expense, (B) Westcor Tax
Expense, and (C) Westcor Depreciation and Amortization Expense, in each case for
such period.

        "Westcor Gross Asset Value" shall mean, at any time, solely with respect
to Westcor and the Westcor Assets, the sum of (without duplication):

        (i)    for Westcor Retail Properties that are Wholly-Owned the sum of,
for each such property, (a) such property's Westcor Property NOI for the
Measuring Period, divided by (b) (1) 8.25% (expressed as a decimal), in the case
of regional Westcor Retail Properties or (2) 9.50% (expressed as a decimal) in
the case of Westcor Retail Properties that are not regional; provided, however
that for purposes of calculating Westcor Gross Asset Value for the

24

--------------------------------------------------------------------------------

Westcor Assets, for the first 12 Loan Months, the Westcor Gross Asset Value
under this subsection (i) shall equal Westcor's allocated acquisition costs with
respect to such Westcor Assets, plus

        (ii)  for Westcor Retail Properties that are not Wholly-Owned, the sum
of, for each such property, (a) the Westcor Gross Asset Value of each such
Westcor Retail Property at such time, as calculated pursuant to the foregoing
clause (i), multiplied by (b) the percentage of the total outstanding Capital
Stock held by Westcor in the owner of the subject Retail Property, expressed as
a decimal; provided, however that for purposes of calculating Westcor Gross
Asset Value for the Westcor Assets, for the first 12 Loan Months, the Westcor
Gross Asset Value under this subsection (ii) shall equal Westcor's allocated
acquisition costs with respect to such Westcor Assets, plus

        (iii)  all cash and Cash Equivalents (other than, in either case,
Restricted Cash) held by Westcor at such time, and, in the case of cash and Cash
Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
Westcor in the Person holding title to such cash and Cash Equivalents, plus

        (iv)  all Mortgage Loans acquired for the purpose of acquiring the
underlying real property, valued by the book value of each such Mortgage Loan at
the time it is initially acquired; plus

        (v)(a)100% of the Book Value of Construction-in-Process with respect to
Westcor Real Properties Under Construction that are Wholly-Owned and (b) the
product of (1) 100% of the Book Value of Construction-in-Process with respect to
Westcor Real Properties Under Construction that are not Wholly-Owned multiplied
by (2) a percentage (expressed as a decimal) equal to the percentage of the
total outstanding Capital Stock held by Westcor in the Person holding title to
such Real Properties Under Construction; plus

        (vi)  to the extent not otherwise included in the foregoing clauses,
(a) the book value of tenant receivables, deferred charges and other assets with
respect to Westcor Real Properties that are Wholly-Owned and (b) the product of
(1) the book value of tenant receivables, deferred charges and other assets with
respect to Westcor Real Properties that are not Wholly-Owned multiplied by (2) a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Capital Stock held by Westcor in the Person holding title to such
Westcor Real Property (collectively, "Westcor Other GAV Assets"), provided that
the aggregate value of Westcor Other GAV Assets shall not exceed five percent
(5%) of the aggregate Westcor Gross Asset Value of all the assets of Westcor;
plus

        (vii) the Book Value of land and other Properties not constituting
Westcor Real Properties;

provided, however, that the determination of Westcor Gross Asset Value for any
period shall not include any Westcor Real Property (or any Westcor Property NOI
relating to any Westcor Real Property) that has been sold or otherwise disposed
of at any time prior to or during such period.

        "Westcor Interest Coverage Ratio" shall mean, at any time, the ratio of
(i) Westcor EBITDA for the twelve months then most recently ended (except that
with respect to any Westcor entity that has not achieved Stabilization, Westcor
EBITDA for such entity shall be calculated for the most recent fiscal quarter
and annualized), to (ii) Westcor Interest Expense for such period (except that
with respect to Interest Expense of any Westcor entity that has not achieved
Stabilization, Westcor Interest Expense for such entity shall be calculated for
the most recent fiscal quarter and annualized).

25

--------------------------------------------------------------------------------


        "Westcor Interest Expense" shall mean, for any period, solely with
respect to Westcor and the Westcor Assets, the sum (without duplication) for
such period of: (i) total interest expense (excluding interest expense incurred
under the Credit Agreement, the Interim Facility and the Revolving Credit
Facility), whether paid or accrued, of Westcor, including fees payable in
connection with the Credit Agreement, charges in respect of letters of credit
and the portion of any Capitalized Lease Obligations allocable to interest
expense, including Westcor's share of interest expenses in Westcor Joint
Ventures but excluding amortization or write-off of debt discount and expense
(except as provided in clause (ii) below), (ii) amortization of costs related to
interest rate protection contracts and rate buydowns, (iii) capitalized
interest, provided that capitalized interest may be excluded from this
clause (iii) to the extent (A) such interest is paid or reserved out of any
interest reserve established under a loan facility or (B) consists of interest
imputed under GAAP in respect of ongoing construction activities, but only to
the extent such interest has not actually been paid, and the amount thereof,
when taken together with such like amounts attributable to the Consolidated
Entities, does not in the aggregate exceed $10,000,000, (iv) to the extent not
included in clauses (i), (ii) and (iii), Westcor's pro rata share of interest
expense and other amounts of the type referred to in such clauses of the Westcor
Joint Ventures, and (v) interest incurred on any liability or obligation that
constitutes a Contingent Obligation of Westcor. For purposes of clause (iv),
Westcor's pro rata share of interest expense or other amount of any Westcor
Joint Venture shall be deemed equal to the product of (a) the interest expense
or other relevant amount of such Joint Venture, multiplied by (b) the percentage
of the total outstanding Capital Stock held by Westcor in such Person, expressed
as a decimal.

        "Westcor Net Asset Value" shall mean: (i) Westcor Gross Asset Value;
less (ii) Westcor Total Liabilities.

        "Westcor Net Income" shall mean, for any period, the net income (or
loss), after provision for taxes, of Westcor determined on a consolidated basis
for such period taken as a single accounting period as determined in accordance
with GAAP, and including Westcor's pro rata share of the net income (or loss) of
any Westcor Joint Venture for such period, but excluding (i) any unrealized
losses and gains for such period; (ii) other non-cash charges and expenses
(including non-cash charges resulting from accounting changes); (iii) any gains
or losses arising outside of the ordinary course of business; and (iv) any
charges for minority interests in Westcor held by Unaffiliated Partners. For
purposes hereof Westcor's pro rata share of the net income (or loss) of any
Westcor Joint Venture shall be deemed equal to the product of (i) the income (or
loss) of such Westcor Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by Westcor in such Person,
expressed as a decimal.

        "Westcor Principal Entities" shall mean, jointly and severally, Westcor
Realty Limited Partnership and The Westcor Company II Limited Partnership.

        "Westcor Property Income" shall mean, for any Westcor Real Property, all
gross revenue from the ownership and/or operation of such Westcor Real Property
(but excluding income from a sale or other capital item transaction), service
fees and charges and all tenant expense reimbursement income payable with
respect to such Westcor Real Property.

        "Westcor Property Expense" shall mean, for any Westcor Real Property,
all operating expenses relating to such Westcor Real Property, including the
following items (provided, however, that Westcor Property Expenses shall not
include debt service, tenant improvement costs, leasing commissions, capital
improvements, Westcor Depreciation and Amortization Expenses and any
extraordinary items not considered operating expenses under GAAP): (i) all
expenses for the operation of such Westcor Real Property, including any
management fees payable under the Management Contracts and all insurance
expenses, but not including any expenses incurred in connection with a sale or
other capital or interim capital transaction; (ii) water charges, property
taxes, sewer rents and other impositions, other than fines, penalties, interest
or such impositions (or portions thereof) that are payable by reason

26

--------------------------------------------------------------------------------


of the failure to pay an imposition timely; and (iii) the cost of routine
maintenance, repairs and minor alterations, to the extent they can be expensed
under GAAP.

        "Westcor Property NOI" shall mean, for any Westcor Real Property for any
period, (i) all Westcor Property Income for such period, minus (ii) all Westcor
Property Expenses for such period.

        "Westcor Real Property Under Construction" shall mean Westcor Real
Property for which Commencement of Construction has occurred but either:
(i) construction of such Westcor Real Property is not substantially complete; or
(ii) less than 80% of the Gross Leaseable Area of such Westcor Real Property is
subject to binding leases containing then applicable market terms.

        "Westcor Tax Expense" shall mean (without duplication), for any period,
total tax expense (if any) attributable to income and franchise taxes based on
or measured by income, whether paid or accrued, of Westcor, including Westcor's
pro rata share of tax expenses in any Joint Venture. For purposes of this
definition, Westcor's pro rata share of any such tax expense of any Westcor
Joint Venture shall be deemed equal to the product of (i) such tax expense of
such Westcor Joint Venture, multiplied by (ii) the percentage of the total
outstanding Capital Stock of such Person held by Westcor, expressed as a
decimal.

        "Westcor Total Liabilities" shall mean, at any time, without
duplication, the aggregate amount of (i) all Indebtedness and other liabilities
of Westcor (excluding the Indebtedness and liabilities incurred under the Credit
Agreement and the other Loan Documents, the Interim Facility and the Revolving
Credit Facility) reflected in their respective financial statements or disclosed
in the notes thereto (to the extent the same would constitute a Contingent
Obligation), plus (ii) all Indebtedness and other liabilities of all Joint
Ventures reflected in the financial statements of such Joint Ventures or
disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation) which are otherwise recourse to Westcor or any of its
assets or that otherwise constitutes Indebtedness of Westcor (including any
recourse obligations arising as a result of a Westcor serving as a general
partner, directly or indirectly, in such Joint Ventures, unless such general
partner is a corporation whose sole asset is its general partnership interest
and who otherwise meets the criteria set forth in clauses (D) through (T) in the
definition of Single Purpose Entity); provided that, notwithstanding this
clause (ii), those certain guarantees described on Schedule G-3 to the Credit
Agreement, which liabilities thereunder are recourse, directly or indirectly, to
any of the Westcor Principal Entities or their Subsidiaries, shall be considered
an obligation governed by clause (iii) below, plus (iii) Westcor's pro rata
share of all Indebtedness and other liabilities reflected in the financial
statements of any Joint Venture or disclosed in the notes thereto (to the extent
the same would constitute a Contingent Obligation) not otherwise constituting
Indebtedness of or recourse to Westcor or any of its assets, plus (iv) all
liabilities of Westcor with respect to purchase and repurchase obligations,
provided that any obligations to acquire fully-constructed Real Property shall
not be included in Total Liabilities prior to the transfer of title of such Real
Property. With respect to any Westcor Real Property Under Construction as to
which Westcor has provided an outstanding and undrawn letter of credit relating
to the performance and/or completion of construction at such property, the
amount of Indebtedness evidenced by such letter of credit shall only be included
in Westcor Total Liabilities if: (a) such Indebtedness does not duplicate
Indebtedness incurred in respect of such Westcor Real Property Under
Construction (including any off-site improvements associated therewith);
(b) such Indebtedness is required by GAAP to be reflected on the liability side
of any Westcor Principal Entities' balance sheet; and (c) to the extent such
Indebtedness is not required by GAAP to be reflected on the liability side of
any Westcor Principal Entities' balance sheet, then such Indebtedness shall only
be included to the extent the amount of such Indebtedness exceeds $40,000,000.
For purposes of clause (iii), Westcor's pro rata share of all Indebtedness and
other liabilities of any Joint Venture shall be deemed equal to the product of
(a) such Indebtedness or other liabilities, multiplied by (b) the percentage of
the total outstanding Capital Stock of such Person held by Westcor, expressed as
a decimal.

27

--------------------------------------------------------------------------------


        "Wholly-Owned" shall mean, with respect to any Real Property, Capital
Stock, or other Property owned or leased, that (i) title to such Property is
held directly by, or such Property is leased by, the Macerich Partnership, or
(ii) in the case of Real Property or Capital Stock, title to such property is
held by, or (in the case of Real Property) such Property is leased by, a
Consolidated Entity at least 99% of the Capital Stock of which is held of record
and beneficially by the Macerich Partnership (or a Person whose Capital Stock is
owned 100% by Macerich Partnership) and the balance of the Capital Stock of
which (if any) is held of record and beneficially by MAC (or a Person whose
Capital Stock is owned 100% by MAC). References to Property Wholly-Owned by
Westcor or a Macerich Entity shall mean property 100% owned by such Person.

        "Wholly-Owned Raw Land" shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

Other Interpretive Provisions.

        (1)  The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Terms (including uncapitalized
terms) not otherwise defined herein and that are defined in the UCC shall have
the meanings therein described.

        (2)  The words "hereof", "herein", "hereunder" and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

        (3)      (i) The term "documents" includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced;

        (ii)  The term "including" is not limiting and means "including without
limitation;"

        (iii)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including," the words "to"
and "until" each mean "to but excluding," and the word "through" means "to and
including;"

        (iv)  The term "property" includes any kind of property or asset, real,
personal or mixed, tangible or intangible; and

        (v)  The verb "exists" and its correlative noun forms, with reference to
a Potential Default or an Event of Default, means that such Potential Default or
Event of Default has occurred and continues uncured and unwaived.

        (4)  Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent Modifications thereto, but only to the extent
such Modifications are not prohibited by the terms of any Loan Document,
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation, and (iii) references to
any Person include its permitted successors and assigns.

        (5)  This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

28

--------------------------------------------------------------------------------






QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
CREDIT AGREEMENT
RECITALS
AGREEMENT

ANNEX I: GLOSSARY

